Exhibit 10.7

 

 

 

SECOND AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

DATED AS OF DECEMBER 31, 2007

AMONG

NATIONWIDE MUTUAL INSURANCE COMPANY,

NATIONWIDE LIFE INSURANCE COMPANY,

NATIONWIDE FINANCIAL SERVICES, INC.,

THE SUBSIDIARY BORROWERS PARTY HERETO,

THE LENDERS,

CITICORP USA, INC.,

AS AGENT,

THE FRONTING BANKS PARTY HERETO,

AND

THE SWING LINE BANKS PARTY HERETO

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

AS SYNDICATION AGENT

ABN AMRO BANK N.V.,

BANK OF AMERICA, N.A.,

THE BANK OF NEW YORK,

JPMORGAN CHASE BANK, N.A.,

KEYBANK NATIONAL ASSOCIATION

AND

HSBC BANK USA, NATIONAL ASSOCIATION

AS CO-DOCUMENTATION AGENTS

CITIGROUP GLOBAL MARKETS INC.

AND

WACHOVIA CAPITAL MARKETS, LLC

AS JOINT LEAD ARRANGERS AND JOINT BOOK MANAGERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

          Page ARTICLE I DEFINITIONS    1 ARTICLE II THE CREDITS    19

2.1

     The Facility    19

2.2

     Ratable Advances    20

2.3

     Competitive Bid Advances    22

2.4

     Method of Borrowing    25

2.5

     Fees; Reduction and Increase of Aggregate Commitment    25

2.6

     Minimum Amount of Each Ratable Advance; Minimum Amount of Fixed Rate
Advances    27

2.7

     Principal Payments    27

2.8

     Changes in Interest Rate, etc.    28

2.9

     Rates Applicable After Default    28

2.10

     Method of Payment    29

2.11

     Noteless Agreement; Evidence of Indebtedness    30

2.12

     Telephonic Notices    30

2.13

     Interest Payment Dates; Interest and Fee Basis    31

2.14

     Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions    31

2.15

     Lending Installations    31

2.16

     Non-Receipt of Funds by the Agent    31

2.17

     Swing Line Advances    32

2.18

     Letters of Credit    35

2.19

     Subsidiary Borrowers    43 ARTICLE III YIELD PROTECTION; TAXES    44

3.1

     Yield Protection    44

3.2

     Changes in Capital Adequacy Regulations    45

3.3

     Availability of Types of Advances    45

3.4

     Funding Indemnification    46

3.5

     Taxes    46

3.6

     Lender Statements; Survival of Indemnity    48 ARTICLE IV CONDITIONS
PRECEDENT    49

4.1

     Effectiveness of Agreement    49

4.2

     Each Advance    50 ARTICLE V REPRESENTATIONS AND WARRANTIES    50

5.1

     Existence and Standing    50

5.2

     Authorization and Validity    51

5.3

     No Conflict; Government Consent    51

5.4

     Financial Statements    52

5.5

     Material Adverse Change    52

5.6

     Taxes    52

5.7

     Litigation and Contingent Obligations    52

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

          Page

5.8

     Subsidiaries    53

5.9

     ERISA    53

5.10

     Accuracy of Information    53

5.11

     Regulation U    53

5.12

     Material Agreements    53

5.13

     Compliance With Laws    53

5.14

     Plan Assets; Prohibited Transactions    54

5.15

     Environmental Matters    54

5.16

     Investment Company Act    54

5.17

     Defaults    54

5.18

     Insurance Licenses    54 ARTICLE VI COVENANTS    55

6.1

     Financial Reporting    55

6.2

     Use of Proceeds    57

6.3

     Notice of Default    57

6.4

     Conduct of Business    57

6.5

     Taxes    58

6.6

     Insurance    58

6.7

     Compliance with Laws    58

6.8

     Maintenance of Properties    58

6.9

     Inspection    58

6.10

     Merger    59

6.11

     Sale of Assets    59

6.12

     Liens    59

6.13

     Affiliates    61

6.14

     ERISA Compliance    62

6.15

     Financial Covenants    62 ARTICLE VII DEFAULTS    63

7.1

     Representation or Warranty    63

7.2

     Non-Payment of Obligations    63

7.3

     Specific Defaults    63

7.4

     Other Defaults    63

7.5

     Cross-Default    63

7.6

     Voluntary Proceedings    64

7.7

     Involuntary Proceedings    64

7.8

     Condemnation    64

7.9

     Judgments    64

7.10

     Change in Control    64

7.11

     Rate Management Obligation    64

7.12

     License    65

7.13

     Violation of Insurance Laws    65

7.14

     Directive or Mandate    65

7.15

     Cross-Default With Respect to Other Borrowers    65

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

          Page

7.16

     Invalidity of Disavowal of Guaranty    65 ARTICLE VIII ACCELERATION,
WAIVERS, AMENDMENTS AND REMEDIES    65

8.1

     Acceleration    65

8.2

     Amendments    66

8.3

     Fronting Banks and Swing Line Lenders; Guaranty    67

8.4

     Preservation of Rights    67 ARTICLE IX GENERAL PROVISIONS    67

9.1

     Survival of Representations    67

9.2

     Governmental Regulation    67

9.3

     Headings    67

9.4

     Entire Agreement    67

9.5

     Several Obligations; Benefits of this Agreement    68

9.6

     Expenses; Indemnification    68

9.7

     Numbers of Documents    69

9.8

     Accounting    69

9.9

     Severability of Provisions    69

9.10

     Nonliability of Lenders    69

9.11

     Confidentiality    69

9.12

     Nonreliance    70

9.13

     Disclosure    70

9.14

     USA PATRIOT ACT NOTIFICATION    70 ARTICLE X THE AGENT    70

10.1

     Appointment; Nature of Relationship    70

10.2

     Powers    71

10.3

     General Immunity    71

10.4

     No Responsibility for Loans, Letters of Credit, Recitals, etc.    71

10.5

     Action on Instructions of Lenders    72

10.6

     Employment of Agents and Counsel    72

10.7

     Reliance on Documents; Counsel    72

10.8

     Agent’s Reimbursement and Indemnification    72

10.9

     Notice of Default    73

10.10

     Rights as a Lender or a Fronting Bank    73

10.11

     Lender and Fronting Bank Credit Decision    73

10.12

     Successor Agent    73

10.13

     Agent and Arranger Fees    74

10.14

     Delegation to Affiliates    74

10.15

     Co-Agents, Documentation Agent, Syndication Agent, Managing Agent, etc.   
74 ARTICLE XI SETOFF; RATABLE PAYMENTS    75

11.1

     Setoff    75

11.2

     Ratable Payments    75

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

        Page ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS    75

12.1

   Successors and Assigns    75

12.2

   Participations    76

12.3

   Assignments    77

12.4

   Dissemination of Information    77

12.5

   Tax Treatment    78

12.6

   Designation    78 ARTICLE XIII NOTICES    79

13.1

   Notices    79

13.2

   Electronic Communications    79

13.3

   Change of Address    81 ARTICLE XIV COUNTERPARTS    81 ARTICLE XV CHOICE OF
LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL    82

15.1

   CHOICE OF LAW    82

15.2

   CONSENT TO JURISDICTION    82

15.3

   WAIVER OF JURY TRIAL    82 ARTICLE XVI AMENDMENT AND RESTATEMENT    82
SCHEDULES    Pricing Schedule    Schedule 1    Commitments    Schedule 2    List
of Swing Line Commitments    Schedule 5.08    Subsidiaries    Schedule 6.12   
Liens    EXHIBITS    Exhibit A-1    Ratable Note    Exhibit A-2    Competitive
Bid Note    Exhibit B    Compliance Certificate    Exhibit C    Assignment
Agreement    Exhibit D    Competitive Bid Quote    Exhibit E    Competitive Bid
Quote Request    Exhibit F    Invitation for Competitive Bid Quotes    Exhibit G
   Form of Notice of Swing Line Borrowing    Exhibit H    Form of Letter of
Credit Request    Exhibit I    Form of Designation Letter    Exhibit J    Form
of Termination Letter    Exhibit K    Form of Guaranty   

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

This Second Amended and Restated Five Year Credit Agreement, dated as of
December 31, 2007, is among Nationwide Mutual Insurance Company, Nationwide Life
Insurance Company, Nationwide Financial Services, Inc., the Subsidiary Borrowers
party hereto, the Lenders, Citicorp USA, Inc., as Agent, the Fronting Banks
party hereto and the Swing Line Lenders party hereto. The parties hereto agree
as follows:

RECITALS:

WHEREAS, the Borrowers, the Lenders and the Agent are parties to an Amended and
Restated Five Year Credit Agreement dated as of May 13, 2005 (as heretofore
amended, modified or restated, the “Existing Credit Agreement”); and

WHEREAS, the Borrowers, the Lenders and the Agent wish to amend and, subject to
Section 16.2, restate the Existing Credit Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrowers, the Lenders, the
Agent, the Fronting Banks and the Swing Line Lenders hereby agree that the
Existing Credit Agreement shall be amended and restated to read as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement:

“ABR Advance” means an Advance which, except as otherwise provided in
Section 2.9, bears interest at the Alternate Base Rate.

“ABR Loan” means a Loan which, except as otherwise provided in Section 2.9,
bears interest at the Alternate Base Rate.

“Absolute Rate” means, with respect to an Absolute Rate Loan made by a given
Lender for the relevant Absolute Rate Interest Period, the rate of interest per
annum (rounded to the nearest 1/100 of 1%) offered by such Lender and accepted
by the Requesting Borrower pursuant to Section 2.3.

“Absolute Rate Advance” means a borrowing hereunder consisting of the aggregate
amount of the several Absolute Rate Loans made by some or all of the Lenders to
the Requesting Borrower at the same time and for the same Absolute Rate Interest
Period.

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Absolute Rates pursuant to Section 2.3.

 

1



--------------------------------------------------------------------------------

“Absolute Rate Interest Period” means, with respect to an Absolute Rate Advance,
a period of not less than 1 and not more than 270 days commencing on a Business
Day selected by the Requesting Borrower pursuant to this Agreement. If such
Absolute Rate Interest Period would end on a day which is not a Business Day,
such Absolute Rate Interest Period shall end on the next succeeding Business
Day.

“Absolute Rate Loan” means a Loan which bears interest at an Absolute Rate.

“Account Party” has the meaning set forth in Section 2.18(a).

“Advance” means a Ratable Advance, a Competitive Bid Advance or a Swing Line
Advance.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

“Agent” means CUSA in its capacity as contractual representative of the Lenders
and the Fronting Banks pursuant to Article X, and not in its individual capacity
as a Lender or a Fronting Bank, and any successor Agent appointed pursuant to
Article X.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased or reduced from time to time pursuant to the terms hereof.

“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4; provided,
however, that for the purposes of all computations required to be made with
respect to compliance by any Borrower with Section 6.15, such term shall mean
generally accepted accounting principles (excluding where SAP is applicable) as
in effect on the date hereof, applied in a manner consistent with those used in
preparing the financial statements referred to in Section 5.4.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (a) the Prime Rate for such day or (b) the sum of the Federal
Funds Effective Rate for such day plus 1/2% per annum.

“Annual Statement” means the annual statutory financial statement of any
Insurance Company required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation, which statement shall
be in the form required by such Insurance Company’s jurisdiction of
incorporation or, if no specific form is so required, in the form of

 

2



--------------------------------------------------------------------------------

financial statements permitted by such insurance commissioner (or such similar
authority) to be used for filing annual statutory financial statements and shall
contain the type of information permitted by such insurance commissioner (or
similar authority) to be disclosed therein, together with all exhibits or
schedules filed therewith.

“Applicable Facility Fee Rate” means, at any time, the percentage rate per annum
at which Facility Fees are accruing on the Aggregate Commitment (without regard
to usage) at such time as set forth in the Pricing Schedule.

“Applicable Margin” means, with respect to Ratable Advances and Swing Line
Advances at any time, the percentage rate per annum which is applicable at such
time with respect to Advances as set forth under the heading “Eurodollar Margin”
in the Pricing Schedule.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Utilization Fee Rate” means, at any time, the percentage rate per
annum at which Utilization Fees are accruing as set forth in the Pricing
Schedule.

“Arrangers” means, collectively, CGMI, WCM and their respective successors, in
their capacity as Joint Lead Arrangers and Joint Book Managers.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignment Agreement” means an Assignment Agreement in substantially the form
of Exhibit C hereto.

“Authorized Officer” means any of the Treasurer or any Assistant Treasurer of a
Borrower, acting singly.

“AXXX/XXX Transaction” means a transaction entered into by a Borrower in order
to finance a portion of such Borrower’s reserve funding required by statute or
regulation in connection with such Borrower’s sale of certain life insurance
products.

“Beneficiary” means any Person designated by an Account Party to whom a Fronting
Bank is to make payment, or on whose order payment is to be made, under a Letter
of Credit.

“Borrowers” means, collectively, Nationwide Mutual, Nationwide Life, NFS, each
Subsidiary Borrower and their respective successors and assigns.

“Borrowing Date” means a date on which an Advance (other than Swing Line
Advances) is made hereunder.

 

3



--------------------------------------------------------------------------------

“Borrowing Notice” means a Competitive Bid Borrowing Notice or a Ratable
Borrowing Notice, as the context may require.

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City for the conduct of substantially
all of their commercial lending activities, interbank wire transfers can be made
on the Fedwire system and dealings in United States dollars are carried on in
the London interbank market and (b) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in New York City for the
conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Cash Equivalent Investments” means (a) short-term obligations of, or fully
guaranteed by, the United States of America, (b) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (c) demand deposit accounts
maintained in the ordinary course of business, and (d) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.

“CGMI” means Citigroup Global Markets Inc.

“Change in Control” means (a) in the case of Nationwide Mutual, it shall cease
to be a mutual insurance company, (b) in the case of Nationwide Life, it shall
cease to be a Wholly-Owned Subsidiary of NFS, and (c) in the case of NFS, it
shall cease to be a Subsidiary of Nationwide Mutual.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Combined Annual Statement” means the Annual Statement required to be filed by
Nationwide Mutual and its affiliated property and casualty insurers.

“Commitment” means, (a) with respect to each Lender, the amount specified for
such Lender on Schedule 1 and (b) with respect to each Person which becomes a
Lender after the

 

4



--------------------------------------------------------------------------------

Closing Date, the amount specified for such Person on the signature page of the
Assignment Agreement to which it is a party, in each case, as such amount may be
permanently terminated or reduced from time to time pursuant to Section 2.5(c)
or Section 8.1 or reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 12.3.

“Competitive Bid Advance” means a borrowing hereunder made by some or all of the
Lenders on the same Borrowing Date and consisting of the aggregate amount of the
several Competitive Bid Loans of the same Type, for the same Interest Period and
to the same Borrower.

“Competitive Bid Borrowing Notice” is defined in Section 2.3.6.

“Competitive Bid Loan” means a Eurodollar Bid Rate Loan or an Absolute Rate
Loan, or both, as the case may be.

“Competitive Bid Margin” means the margin above or below the applicable
Eurodollar Base Rate (adjusted for reserve costs, if applicable) offered for a
Eurodollar Bid Rate Loan, expressed as a percentage (rounded to the nearest
1/100 of 1%) to be added or subtracted from such Eurodollar Base Rate.

“Competitive Bid Note” means any promissory note in the form of Exhibit A-2
hereto issued at the request of a Lender pursuant to Section 2.11 to evidence
its Competitive Bid Loans.

“Competitive Bid Quote” means a Competitive Bid Quote substantially in the form
of Exhibit D hereto completed and delivered by a Lender to the Agent in
accordance with Section 2.3.4.

“Competitive Bid Quote Request” means a Competitive Bid Quote Request
substantially in the form of Exhibit E hereto completed and delivered by the
Borrower to the Agent in accordance with Section 2.3.2.

“Consolidated Person” means, for any taxable year of reference, each Person
which is a member of the affiliated group of such Borrower if consolidated
returns are or shall be filed for such affiliated group for federal income tax
purposes or any combined or unitary group of which such Borrower is a member for
state income tax purposes.

“Consolidated Tangible Net Worth” means at any date the consolidated
shareholders’ equity of NFS and its consolidated Subsidiaries plus any
unrealized losses or less (a) any unrealized gains (in each case to the extent
reflected in the determination of such consolidated shareholders’ equity)
related, directly or indirectly, to securities available-for-sale, as determined
in accordance with Statement of Financial Accounting Standards No. 115 (or any
successor statements or amendments thereto) (in each case as affected by any
subsequent relevant pronouncements of the Financial Accounting Standards Board
or, if and to the extent applicable, the Securities and Exchange Commission) and
(b) Intangible Assets, all determined as of such date in accordance with
Agreement Accounting Principles based upon its most recent financial statements
prepared in accordance with Agreement Accounting Principles; provided, that in

 

5



--------------------------------------------------------------------------------

calculating Consolidated Tangible Net Worth on any date the impact thereon of
FIN 46 shall be excluded.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership, but
excluding (a) Contingent Obligations in respect of insurance policies issued in
the ordinary course of business (including, without limitation, Contingent
Obligations in respect of reinsurance agreements entered into in connection with
the sale of Wausau General Insurance Company and its affiliates), (b) Contingent
Obligations incurred by any Borrower in connection with the issuance of a
License to a Subsidiary and (c) Contingent Obligations in respect of undrawn
letters of credit which are issued in the ordinary course of business to support
reinsurance obligations.

“Conversion/Continuation Notice” is defined in Section 2.2.4.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“CUSA” means Citicorp USA, Inc., in its individual capacity, and its successors.

“Date of Issuance” means the date of issuance by a Fronting Bank of a Letter of
Credit under this Agreement.

“Default” means an event described in Article VII.

“Defaulting Lender” is defined in Section 2.18(l).

“Designating Lender” is defined in Section 12.6.

“Designation Letter” means a letter in substantially the form of Exhibit I
hereto.

“Domestic Subsidiary” means each Subsidiary that is incorporated under the laws
of the United States, any State thereof or the District of Columbia.

“Drawing” means a drawing by a Beneficiary under any Letter of Credit.

“Drawing Date” means the date on which payment of a Drawing is made by a
Fronting Bank.

 

6



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(d) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“Eurodollar Advance” means a Eurodollar Ratable Advance or a Eurodollar Bid Rate
Advance, or both, as the context may require.

“Eurodollar Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Margins pursuant to Section 2.3.

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance to a Borrower
for the relevant Eurodollar Interest Period, the applicable British Bankers’
Association Interest Settlement Rate for deposits in U.S. dollars appearing on
Reuters Screen FRBD as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Eurodollar Interest Period, and having a maturity equal to
such Eurodollar Interest Period, provided that, (a) if Reuters Screen FRBD is
not available to the Agent for any reason, the applicable Eurodollar Base Rate
for the relevant Eurodollar Interest Period shall instead be the applicable
British Bankers’ Association Interest Settlement Rate for deposits in U.S.
dollars as reported by any other generally recognized financial information
service as of 11:00 a.m. (London time) two Business Days prior to the first day
of such Eurodollar Interest Period, and having a maturity equal to such
Eurodollar Interest Period, and (b) if no such British Bankers’ Association
Interest Settlement Rate is available to the Agent, the applicable Eurodollar
Base Rate for the relevant Eurodollar Interest Period shall instead be the rate
determined by the Agent to be the rate at which CUSA or one of its Affiliate
banks offers to place deposits in U.S. dollars with first-class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Eurodollar Interest Period, in the
approximate amount of CUSA’s relevant Eurodollar Ratable Loan, or, in the case
of a Eurodollar Bid Rate Advance, the amount of the Eurodollar Bid Rate Advance
requested by such Borrower, and having a maturity equal to such Eurodollar
Interest Period.

“Eurodollar Bid Rate” means, with respect to a Eurodollar Bid Rate Loan made by
a given Lender for the relevant Eurodollar Interest Period, the sum of (a) the
quotient of (i) the Eurodollar Base Rate applicable to such Interest Period,
divided by (ii) one minus the Reserve Requirement (expressed as a decimal)
applicable to such Interest Period, plus (b) the Competitive Bid Margin offered
by such Lender and accepted by the Requesting Borrower.

“Eurodollar Bid Rate Advance” means a Competitive Bid Advance which bears
interest at a Eurodollar Bid Rate.

 

7



--------------------------------------------------------------------------------

“Eurodollar Bid Rate Loan” means a Loan which bears interest at a Eurodollar Bid
Rate.

“Eurodollar Interest Period” means, with respect to a Eurodollar Advance to a
Borrower, a period of one, two, three or six months commencing on a Business Day
selected by such Borrower pursuant to this Agreement. Such Eurodollar Interest
Period shall end on the day which corresponds numerically to such date one, two,
three or six months thereafter, as applicable; provided, however, that if there
is no such numerically corresponding day in such next, second, third or sixth
succeeding month, such Eurodollar Interest Period shall end on the last Business
Day of such next, second, third or sixth succeeding month. If a Eurodollar
Interest Period would otherwise end on a day which is not a Business Day, such
Eurodollar Interest Period shall end on the next succeeding Business Day;
provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Eurodollar Interest Period shall end on the immediately
preceding Business Day.

“Eurodollar Loan” means a Eurodollar Ratable Loan or a Eurodollar Bid Rate Loan,
or both, as the context may require.

“Eurodollar Ratable Advance” means a Ratable Advance to a Borrower which bears
interest at a Eurodollar Rate requested by such Borrower pursuant to
Section 2.2.

“Eurodollar Ratable Loan” means a Ratable Loan to a Borrower which bears
interest at a Eurodollar Rate requested by such Borrower pursuant to
Section 2.2.

“Eurodollar Rate” means, with respect to a Eurodollar Ratable Advance for the
relevant Eurodollar Interest Period, the sum of (a) the quotient of (i) the
Eurodollar Base Rate applicable to such Eurodollar Interest Period, divided by
(ii) one minus the Reserve Requirement (expressed as a decimal) applicable to
such Eurodollar Interest Period, plus (b) the Applicable Margin.

“Excluded Taxes” means, in the case of each Lender, Fronting Bank, applicable
Lending Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (a) the jurisdiction under the laws of which
such Lender, Fronting Bank or the Agent is incorporated or organized or (b) any
jurisdiction in which the Agent or such Lender or Fronting Bank maintains a
lending office.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreement” is defined in the recitals.

“Expiration Date” means, with respect to a Letter of Credit, its stated
expiration date.

“Extension of Credit” means the making of any Advance or the issuance (or
amendment extending the term or increasing the amount) of a Letter of Credit.

“Facility Fee” is defined in Section 2.5(a).

 

8



--------------------------------------------------------------------------------

“Facility Termination Date” means May 13, 2010, or any earlier date on which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.

“FAS 35” means Financial Accounting Statement No. 35, “Accounting and Reporting
by Defined Benefit Pension Plans” issued by the Financial Accounting Standards
Board in March, 1980.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (New
York time) on such day on such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by the Agent in its sole
discretion.

“FIN 46” means Interpretation No. 46, “Consolidation of Variable Interest
Entities,” issued by the Financing Accounting Standards Board in January 2003.

“Fixed Rate” means the Eurodollar Rate, the Eurodollar Bid Rate or the Absolute
Rate.

“Fixed Rate Advance” means an Advance which bears interest at a Fixed Rate.

“Fixed Rate Loan” means a Loan which bears interest at a Fixed Rate.

“Fronting Bank” means Citicorp USA, Inc., Wachovia Bank, National Association
and any other Lender (in each case, acting directly or through an Affiliate)
that delivers an instrument in form and substance satisfactory to the Borrowers
and the Agent whereby such other Lender (or its Affiliate) agrees to act as
“Fronting Bank” hereunder and that specifies the maximum aggregate Stated Amount
of Letters of Credit that such other Lender (or its Affiliates) will agree to
issue hereunder.

“Fronting Bank Fee Letter” has the meaning set forth in Section 4.1(h).

“Governmental Authority” means any government (foreign or domestic) or any state
or other political subdivision thereof or any governmental body, agency,
authority, department or commission (including without limitation any board of
insurance, insurance department or insurance commissioner and any taxing
authority or political subdivision) or any instrumentality or officer thereof
(including without limitation any court or tribunal) exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation, partnership or other entity directly or
indirectly owned by any of the foregoing.

“Guaranty” means a guaranty in the form of Exhibit K hereto made by any Borrower
(other than a Subsidiary Borrower) in favor of the Agent for the benefit of the
Lenders with

 

9



--------------------------------------------------------------------------------

respect to the Obligations of its Subsidiary Borrowers, as the same may be
amended, restated, modified or supplemented from time to time.

“Hybrid Securities” shall mean, at any time, trust preferred securities,
deferrable interest subordinated debt securities, mandatory convertible debt or
other hybrid securities issued by the Borrowers or any of their Subsidiaries
that (a) are accorded equity treatment by S&P and (b) that, by their terms (or
by the terms of any security into which they are convertible for or which they
are exchangeable) or upon the happening of any event or otherwise, do not mature
or are not mandatorily redeemable or are not subject to any mandatory repurchase
requirement, at any time on prior to the date which is six months after the
Facility Termination Date.

“Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person,
(d) obligations which are evidenced by notes, acceptances, or other instruments,
including notes issued to an Affiliate in connection with the issuance by such
Affiliate of trust preferred securities, (e) obligations of such Person to
purchase securities or other Property arising out of or in connection with the
sale of the same or substantially similar securities or Property,
(f) Capitalized Lease Obligations, (g) Contingent Obligations, (h) obligations
in respect of Surplus Debentures, (i) Net Mark-to-Market Exposure under Rate
Management Transactions, (j) non-contingent obligations of such Person to
reimburse any Lender or other Person in respect of amounts paid under a letter
of credit and (k) any other obligation for borrowed money or other financial
accommodation which in accordance with Agreement Accounting Principles or SAP,
as applicable, would be shown as a liability on the consolidated balance sheet
of such Person; provided, however, that for the purpose of determining
compliance with Section 6.15.3 on any date, “Indebtedness” shall exclude
(i) obligations of NFS and its Subsidiaries arising in respect of securities
lending activities and securities repurchase or reverse-repurchase activities
undertaken in the ordinary course of business in compliance with all applicable
laws, (ii) indebtedness of NFS and its Subsidiaries incurred in connection with
the sale or issuance of Structured Finance Securities, provided that no Borrower
or Subsidiary has any recourse obligations with respect thereto,
(iii) indebtedness of NFS and its Subsidiaries incurred in connection with the
sale or issuance of Hybrid Securities; provided, that the total indebtedness
incurred in connection with the sale or issuance of Hybrid Securities and
excluded pursuant to this clause (iii) may at no time exceed 15% of the Total
Capitalization of NFS and (iv) securities issued by NFS and its Subsidiaries in
connection with the sale or issuance of credit enhanced equity interests in low
income housing tax funds; provided, that the amount of any indebtedness so
excluded shall be reduced by the amount of any guarantee reserves associated
therewith.

“Insurance Company” means Nationwide Mutual, Nationwide Life or any Insurance
Subsidiary.

“Insurance Subsidiary” means any Subsidiary (including any Subsidiary Borrower)
which is engaged in the business of underwriting policies of insurance.

 

10



--------------------------------------------------------------------------------

“Intangible Assets” means the amount (to the extent reflected in determining
such consolidated shareholders’ equity) of all unamortized debt discount and
expense, unamortized deferred charges, goodwill, patents, trademarks, service
marks, trade names, anticipated future benefit of tax loss carry-forwards,
copyrights, organization or developmental expenses and other intangible assets;
provided, that the deferred policy acquisition costs shall not be considered
Intangible Assets for the purposes of this definition.

“Interest Period” means a Eurodollar Interest Period or an Absolute Rate
Interest Period.

“Invitation for Competitive Bid Quotes” means an Invitation for Competitive Bid
Quotes substantially in the form of Exhibit F hereto, completed and delivered by
the Agent to the Lenders in accordance with Section 2.3.3.

“L/C Commitment Amount” means $300,000,000 as the same may be reduced
permanently from time to time pursuant to Section 2.5 hereof.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement, and, as the context requires, means the Swing Line Lenders, and, in
each case, their respective successors and assigns.

“Lending Installation” means, with respect to a Lender, a Fronting Bank or the
Agent, the office, branch, subsidiary or Affiliate of such Lender, such Fronting
Bank or the Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender, such Fronting Bank or the Agent pursuant to
Section 2.15.

“Letter of Credit” has the meaning set forth in Section 2.18(a).

“Letter of Credit Cash Cover” has the meaning set forth in Section 8.1.

“Letter of Credit Request” has the meaning set forth in Section 2.18(c).

“LIBOR Market Index Rate” means for any day, the rate for one (1) month
U.S. Dollar deposits as reported on Reuters Page LIBOR01, or its successor page,
as of 11:00 a.m., London time, on such day, or if such day is not a Business
Day, then the immediately preceding Business Day (or if not so reported, then as
determined by the Agent from another recognized source of interbank quotation).

“License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from any Governmental Authority
in connection with the operation, ownership or transaction of insurance
business.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

11



--------------------------------------------------------------------------------

“Loan” means, with respect to a Lender, such Lender’s loans (including Swing
Line Borrowings) made pursuant to Article II (or, in the case of a loan made
pursuant to Section 2.2, any conversion or continuation thereof).

“Loan Documents” means this Agreement and any Notes issued pursuant to
Section 2.11, any Designation Letter, any Guaranty, any Fronting Bank Fee Letter
and the other documents and agreements contemplated hereby and executed by any
Borrower in favor of the Agent, any Lender or any Fronting Bank.

“Material Adverse Effect” means, with respect to any Borrower, a material
adverse effect on (a) the business, Property, condition (financial or
otherwise), results of operations, or prospects of such Borrower and its
Subsidiaries taken as a whole, (b) the ability of such Borrower to perform its
obligations under the Loan Documents, or (c) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Agent, the Lenders or
the Fronting Banks thereunder.

“Material Affiliate” means:

(a) in respect of Nationwide Mutual, (i) any other Person which is a party to
the Nationwide Insurance Intercompany Pooling Agreement, effective as of
January 1, 1999, as amended or supplemented from time to time, and (ii) any of
its Material Subsidiaries; and

(b) in respect of each of Nationwide Life, NFS and any Subsidiary Borrower, any
of its Material Subsidiaries.

“Material Indebtedness” is defined in Section 7.5.

“Material Insurance Subsidiary” means an Insurance Subsidiary which is a
Material Subsidiary.

“Material Subsidiary” means:

(a) in respect of Nationwide Mutual, any Subsidiary having, as of the date of
the Combined Annual Statement most recently delivered to the Lenders pursuant to
Section 5.4(a) or Section 6.1(d), consolidated assets with a value of at least
two percent (2%) of the total combined assets set out in such statement;
provided, that, for the purposes of this Agreement, neither Nationwide Life nor
NFS nor any of their consolidated Subsidiaries shall be considered to be a
Material Subsidiary of Nationwide Mutual; and

(b) in respect of each of Nationwide Life, NFS and any Subsidiary Borrower, any
Subsidiary having, as of the date of the balance sheet most recently delivered
to the Lenders pursuant to Section 5.4 or Section 6.1, consolidated assets with
a value of at least two percent (2%) of the total consolidated assets set out in
such statement.

“Moody’s” means Moody’s Investors Service, Inc.

 

12



--------------------------------------------------------------------------------

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in lieu thereof, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissioners and similar Governmental
Authorities of the various states of the United States toward the promotion of
uniformity in the practices of such Governmental Authorities.

“Nationwide Life” means Nationwide Life Insurance Company, an Ohio insurance
company.

“Nationwide Mutual” means Nationwide Mutual Insurance Company, an Ohio mutual
insurance company.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“NFS” means Nationwide Financial Services, Inc., a Delaware corporation.

“Non-U.S. Lender” is defined in Section 3.5(d).

“Notes” means, collectively, all of the Competitive Bid Notes and all of the
Ratable Notes which may be issued hereunder, and “Note” means any one of the
Notes.

“Notice of Swing Line Borrowing” means a notice of a Swing Line Borrowing
pursuant to Section 2.17 which, if in writing, shall be substantially in the
form of Exhibit G.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all outstanding Letters of Credit, all Reimbursement Obligations, all
accrued and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of the Borrowers or any Borrower to the Lenders, any Lender, the
Fronting Banks, any Fronting Bank, the Agent or any indemnified party arising
under the Loan Documents.

“Other Taxes” is defined in Section 3.5(b).

“Outstanding Credits” means, on any date of determination, an amount equal to
(a) the aggregate principal amount of all Advances outstanding on such date plus
(b) the aggregate

 

13



--------------------------------------------------------------------------------

undrawn amount of all issued Letters of Credit outstanding on such date plus
(c) the aggregate amount of Reimbursement Obligations outstanding on such date
(exclusive of Reimbursement Obligations that, on such date of determination, are
repaid with the proceeds of Advances made in accordance with Section 2.18(f) and
(g), to the extent the principal amount of such Advances is included in the
determination of the aggregate principal amount of all outstanding Advances as
provided in clause (a) of this definition). The “Outstanding Credits” of a
Lender on any date of determination shall be an amount equal to the outstanding
Advances made by such Lender plus the amount of such Lender’s participation
interest in outstanding Letters of Credit, Reimbursement Obligations and Swing
Line Advances included in the definition of “Outstanding Credits”.

“Participants” is defined in Section 12.2.1.

“Participation Transfer Date” is defined in Section 2.18(l).

“Participation Transfer Period” is defined in Section 2.18(l).

“Payment Date” means the last day of each March, June, September and December.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Percentage” means, in respect of any Lender on any date of determination, the
percentage obtained by dividing such Lender’s Commitment on such day by the
total of the Commitments on such day, and multiplying the quotient so obtained
by 100%.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which a Borrower or any member of the Controlled Group may have any
liability.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Citibank, N.A. or its parent (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Purchasers” is defined in Section 12.3.1.

“Quarterly Statement” means the quarterly statutory financial statement of any
Insurance Company required to be filed with the insurance commissioner (or
similar authority) of its

 

14



--------------------------------------------------------------------------------

jurisdiction of incorporation or, if no specific form is so required, in the
form of financial statements permitted by such insurance commissioner (or such
similar authority) to be used for filing quarterly statutory financial
statements and shall contain the type of financial information permitted by such
insurance commissioner (or such similar authority) to be disclosed therein,
together with all exhibits or schedules filed therewith.

“Ratable Advance” means a borrowing hereunder (a) made by the Lenders to a
Borrower on the same Borrowing Date, or (b) converted or continued by the
Lenders on the same date of conversion or continuation, consisting, in either
case, of the aggregate amount of the several Ratable Loans of the same Type and,
in the case of Eurodollar Ratable Loans, for the same Interest Period.

“Ratable Borrowing Notice” is defined in Section 2.2.3.

“Ratable Loan” means a Loan made by a Lender pursuant to Section 2.2 hereof.

“Ratable Note” means any promissory note in the form of Exhibit A-1 hereto
issued at the request of a Lender pursuant to Section 2.11 to evidence its
Ratable Loans.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Management Transactions, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by any Borrower which is
a credit default swap, rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

15



--------------------------------------------------------------------------------

“Reimbursement Obligation” means the obligation of the applicable Borrower to
reimburse a Fronting Bank for any Drawing paid by such Fronting Bank pursuant to
Section 2.18 (g).

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

“Reports” is defined in Section 9.6.

“Requesting Borrower” is defined in Section 2.3.2.

“Required Lenders” means Lenders in the aggregate holding more than 50% of the
aggregate unpaid principal amount of (a)(i) the outstanding Advances (excluding
Competitive Bid Advances and Swing Line Advances), (ii) the undrawn face amount
of issued Letters of Credit outstanding, (iii) Reimbursement Obligations
outstanding and (iv) Swingline Advances outstanding or (b) if none of the
foregoing, the Aggregate Commitment. For purposes hereof, each Lender shall be
deemed to hold its Applicable Percentage of the undrawn face amount of issued
Letters of Credit outstanding, Reimbursement Obligations outstanding and
Swingline Advances outstanding.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

“Returned Payment” is defined in Section 2.10(b).

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“SAP” means, with respect to any Insurance Company, the statutory accounting
practices prescribed or permitted by the insurance commissioner (or other
similar authority) in the jurisdiction of such Person for the preparation of
annual statements and other financial reports by insurance companies of the same
type as such Person in effect from time to time, applied in a manner consistent
with those used in preparing the financial statements referred to in
Section 5.4(a) and (b); provided, that, except as otherwise provided in the
definition of Agreement Accounting Principles, with respect to the financial
covenants contained in Section 6.15 hereof, and the related definitions, “SAP”
means such statutory accounting practices in effect on the date hereof, applied
in a manner consistent with those used in preparing the financial statements
referred to in Section 5.4(a) and (b).

 

16



--------------------------------------------------------------------------------

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Single Employer Plan” means a Plan maintained by a Borrower or any member of
the Controlled Group for employees of such Borrower or any member of the
Controlled Group.

“SPV” is defined in Section 12.6.

“Stated Amount” means the maximum amount available to be drawn by a Beneficiary
under a Letter of Credit.

“Statutory Surplus” means, with respect to (a) Nationwide Mutual at any time,
the surplus as regards policyholders of Nationwide Mutual at such time, as
determined in accordance with SAP (“Liabilities, Surplus and Other Funds”
statement, page 3, line 35 of the Annual Statement) based upon its most recently
filed Quarterly Statement and (b) Nationwide Life at any time, the statutory
capital and surplus of Nationwide Life at such time, as determined in accordance
with SAP (“Liabilities, Surplus and Other Funds” statement, page 3, line 38 of
the Annual Statement) based upon its most recently filed Quarterly Statement.

“Structured Finance Securities” means (a) notes or other instruments secured by
collateral consisting primarily of debt securities and/or other types of debt
obligations, including loans and credit default swaps or (b) securities whose
benefits are derived from a discreet pool of assets, either fixed or revolving,
that are acquired with the intention to convert into cash within a finite period
of time under a recognized securitization program sponsored by any Borrower.

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

“Subsidiary Borrower” means a Wholly-Owned Subsidiary of Nationwide Mutual,
Nationwide Life or NFS, designated as such by the respective Borrower pursuant
to Section 2.19.

“Substantial Portion” means, with respect to the Property of a Borrower and its
Subsidiaries, Property which (a) represents more than 10% of the consolidated
assets of such Borrower and its Subsidiaries as would be shown in the
consolidated financial statements of such Borrower and its Subsidiaries as at
the beginning of the twelve-month period ending with the month in which such
determination is made, or (b) is responsible for more than 10% of the
consolidated net sales or of the consolidated net income of such Borrower and
its Subsidiaries as reflected in the financial statements referred to in clause
(a) above.

 

17



--------------------------------------------------------------------------------

“Surplus Debentures” means, as to Nationwide Mutual, debt securities of
Nationwide Mutual the proceeds of which are permitted to be included, in whole
or in part, as Statutory Surplus as approved and permitted by the insurance
department of Nationwide Mutual’s state of domicile.

“Swing Line Advance” means an Advance made by a Swing Line Lender to any
Borrower as part of a Swing Line Borrowing pursuant to Section 2.17.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by a Swing Line Lender pursuant to Section 2.17.

“Swing Line Commitment” means, with respect to any Swing Line Lender, the
aggregate outstanding amount of Swing Line Advances that such Swing Line Lender
agrees to make, as modified from time to time pursuant to an agreement signed by
such Swing Line Lender. With respect to each Lender that is a Swing Line Lender
on the date hereof, such Swing Line Lender’s Swing Line Commitment shall equal
the “Swing Line Commitment” listed on Schedule 2 and, with respect to any Lender
that becomes a Swing Line Lender after the date hereof, such Lender’s Swing Line
Commitment shall equal the amount agreed upon between the Borrowers and such
Lender at the time such Lender becomes a Swing Line Lender.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swing Line Exposure
at such time.

“Swing Line Lender” means each of the Lenders identified as a “Swing Line
Lender” on Schedule 2 and any other Lender or Affiliate thereof that may be
appointed from time to time by Nationwide Mutual to provide Swing Line Advances
under this Agreement, that consents to such appointment and that is reasonably
acceptable to the Agent.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $200,000,000
and (b) the aggregate Commitments. The Swing Line Sublimit is part of, and not
in addition to, the aggregate Commitments.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

“Termination Letter” means a letter in substantially the form of Exhibit J
hereto.

“Total Capitalization” means at any time, with respect to NFS, the sum of
(i) the consolidated Indebtedness of NFS and its Subsidiaries as of such time
and (ii) the consolidated shareholders’ equity of NFS and its Subsidiaries as of
such time based upon its most recent financial statements prepared in accordance
with Agreement Accounting Principles, excluding, however, the effect of any
unrealized gain or loss reported under Statement of Financial Accounting
Standards No. 115 and the impact thereon of FIN 46.

“Transferee” is defined in Section 12.4.

 

18



--------------------------------------------------------------------------------

“Type” means, with respect to any Advance, its nature as an ABR Advance, an
Absolute Rate Advance, a Eurodollar Bid Rate Advance, a Eurodollar Ratable
Advance or a Swing Line Advance.

“Unfunded Liabilities” means the amount (if any) by which the sum of (i) the
present value of all vested accrued benefits under all Single Employer Plans,
calculated using PBGC actuarial assumptions for single employer plans, and
(ii) the present value of all non-vested accrued benefits for such Plans,
calculated using FAS 35 actuarial assumptions, exceeds the fair market value of
all such Plan assets allocable to such benefits, all determined as of the then
most recent valuation date for such Plans.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Utilization Fee” is defined in Section 2.5(b).

“WCM” means Wachovia Capital Markets, LLC.

“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. References herein to particular columns,
lines or sections of any Person’s Annual Statement shall be deemed, where
appropriate, to be references to the corresponding column, line or section of
such Person’s Quarterly Statement, or if no such corresponding column, line or
section exists or if any report form changes, then to the corresponding item
referenced thereby. In the event that any changes in Agreement Accounting
Principles or SAP occur after the date of this Agreement and such changes result
in a material variation in the method of calculation of financial covenants or
other terms of this Agreement, then the Borrowers, the Agent and the Lenders
agree to amend such provisions of this Agreement so as to equitably reflect such
changes in order that the criteria for evaluating each Borrower’s financial
condition will be the same after such changes as if such changes had not
occurred.

ARTICLE II

THE CREDITS

2.1 The Facility.

2.1.1 Description of Facility. The Lenders grant to the Borrowers a revolving
credit facility pursuant to which, and upon the terms and subject to the
conditions herein set forth:

 

19



--------------------------------------------------------------------------------

(a) each Lender severally agrees to make Ratable Loans to each of the Borrowers,
and participate in Letters of Credit issued upon the request of the Borrowers,
provided that after giving effect to the making of each such Ratable Loan and
the issuance of each such Letter of Credit, such Lender’s Outstanding Credits
shall not exceed in the aggregate at any one time outstanding the amount of such
Lender’s Commitment in accordance with Section 2.2; and

(b) each Lender may, in its sole discretion, make bids to make Competitive Bid
Loans to each of the Borrowers in accordance with Section 2.3.

2.1.2 Amount of Facility. In no event may the aggregate principal amount of all
Outstanding Credits (including the Ratable Advances, the Competitive Bid
Advances, the Swing Line Advances and the outstanding Letters of Credit and
Reimbursement Obligations) (a) to all Borrowers exceed the Aggregate Commitment
or (b) exceed $300,000,000 to Subsidiary Borrowers. The Commitments may be
terminated or reduced from time to time pursuant to Section 2.5(c) or
Section 8.1, and may be increased from time to time pursuant to Section 2.5(d).

2.1.3 Availability of Facility. Subject to the terms of this Agreement, the
facility is available from the date hereof to the Facility Termination Date, and
the Borrowers may borrow, repay and reborrow at any time prior to the Facility
Termination Date. The Commitments to lend hereunder shall expire on the Facility
Termination Date.

2.1.4 Repayment of Facility. Any outstanding Advances and all other unpaid
Obligations shall be paid in full by the Borrowers on the Facility Termination
Date.

2.1.5 Several Obligations. Each Borrower will be severally obligated for all
Advances made to such Borrower and all interest accrued with respect thereto,
and no Borrower will be obligated for any Advances made to any other Borrower;
provided that each Borrower will be jointly and severally liable with each of
its respective Subsidiary Borrowers in respect of the Obligations of each such
Subsidiary Borrower in accordance with the corresponding Guaranty. Except as
provided in this Section 2.1.5 and as otherwise expressly provided herein, the
Borrowers shall be jointly and severally liable for all other Obligations
hereunder.

2.2 Ratable Advances.

2.2.1 Ratable Advances. Each Ratable Advance hereunder shall consist of Loans
made to a Borrower from the several Lenders ratably in proportion to the ratio
that their respective Commitments bear to the Aggregate Commitment. The
aggregate outstanding amount of Competitive Bid Advances shall reduce each
Lender’s Commitment ratably in the proportion such Lender’s Commitment bears to
the Aggregate Commitment regardless of which Lender or Lenders make such
Competitive Bid Advances.

2.2.2 Types of Ratable Advances. The Ratable Advances may be ABR Advances or
Eurodollar Ratable Advances, or a combination thereof, selected by the Borrower
requesting such Advance in accordance with Section 2.2.3.

 

20



--------------------------------------------------------------------------------

2.2.3 Method of Selecting Types and Interest Periods for Ratable Advances.  Each
applicable Borrower shall select the Type of Ratable Advance and, in the case of
each Eurodollar Ratable Advance, the Interest Period applicable thereto from
time to time. Such Borrower shall give the Agent irrevocable notice (a “Ratable
Borrowing Notice”) not later than 11:00 a.m. (New York time) at least one
Business Day before the Borrowing Date of each ABR Advance and three Business
Days before the Borrowing Date for each Eurodollar Ratable Advance.
Notwithstanding the foregoing, a Ratable Borrowing Notice for an ABR Advance may
be given by a Borrower not later than 15 minutes after the time which such
Borrower is required to reject one or more bids offered in connection with an
Absolute Rate Auction pursuant to Section 2.3.6 and a Ratable Borrowing Notice
for a Eurodollar Ratable Advance may be given not later than 15 minutes after
the time such Borrower is required to reject one or more bids offered in
connection with a Eurodollar Auction pursuant to Section 2.3.6. A Ratable
Borrowing Notice shall specify:

(a) the Borrowing Date, which shall be a Business Day, of such Ratable Advance,

(b) the aggregate amount of such Ratable Advance,

(c) the Type of Ratable Advance selected, and

(d) in the case of each Eurodollar Ratable Advance, the Interest Period
applicable thereto (which may not end after the Facility Termination Date).

2.2.4 Conversion and Continuation of Outstanding Ratable Advances. ABR Advances
shall continue as ABR Advances unless and until such ABR Advances are converted
into Eurodollar Advances pursuant to this Section 2.2.4 or are repaid in
accordance with Section 2.7. Each Eurodollar Ratable Advance shall continue as a
Eurodollar Ratable Advance until the end of the then applicable Eurodollar
Interest Period therefor, at which time such Eurodollar Ratable Advance shall be
automatically converted into an ABR Advance unless (i) such Eurodollar Ratable
Advance is or was repaid in accordance with Section 2.7 or (ii) the Borrower to
which such Eurodollar Ratable Advance was made shall have given the Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Eurodollar Interest Period, such Eurodollar Ratable Advance continue as a
Eurodollar Ratable Advance for the same or another Eurodollar Interest Period.
Subject to the terms of Section 2.6, each Borrower may elect from time to time
to convert all or any part of an ABR Advance made to such Borrower into a
Eurodollar Ratable Advance. Such Borrower shall give the Agent irrevocable
notice (a “Conversion/Continuation Notice”) of each conversion of an ABR Advance
into a Eurodollar Ratable Advance or continuation of a Eurodollar Ratable
Advance not later than 11:00 a.m. (New York time) at least three Business Days
prior to the date of the requested conversion or continuation, specifying:

(a) the requested date of such conversion or continuation, which shall be a
Business Day,

(b) the aggregate amount and Type of the Ratable Advance which is to be
converted or continued, and

 

21



--------------------------------------------------------------------------------

(c) the amount of such Ratable Advance which is to be converted into or
continued as a Eurodollar Ratable Advance and the duration of the Eurodollar
Interest Period applicable thereto.

2.3 Competitive Bid Advances.

2.3.1. Competitive Bid Option. In addition to Ratable Advances pursuant to
Section 2.2, but subject to the terms and conditions of this Agreement
(including, without limitation, the limitation set forth in Section 2.1.2 as to
the maximum aggregate principal amount of all outstanding Advances hereunder),
each Borrower may, as set forth in this Section 2.3, request the Lenders, prior
to the Facility Termination Date, to make offers to make Competitive Bid
Advances to such Borrower. Each Lender may, but shall have no obligation to,
make such offers and such Borrower may, but shall have no obligation to, accept
any such offers in the manner set forth in this Section 2.3. Each Competitive
Bid Advance to a Borrower shall be repaid by such Borrower on the last day of
the Interest Period applicable thereto.

2.3.2. Competitive Bid Quote Request. When a Borrower (in such capacity, a
“Requesting Borrower”) wishes to request offers to make Competitive Bid Loans
under this Section 2.3, it shall transmit to the Agent by telecopy a Competitive
Bid Quote Request so as to be received no later than (i) 11:00 a.m. (New York
time) at least five Business Days prior to the Borrowing Date proposed therein,
in the case of a Eurodollar Auction, or (ii) 10:00 a.m. (New York time) at least
one Business Day prior to the Borrowing Date proposed therein, in the case of an
Absolute Rate Auction, specifying:

(a) the proposed Borrowing Date, which shall be a Business Day, for such
Competitive Bid Advance,

(b) the aggregate principal amount of such Competitive Bid Advance,

(c) whether the Competitive Bid Quotes requested are to set forth a Competitive
Bid Margin or an Absolute Rate, or both,

(d) whether the proposed Competitive Bid Advance will be subject to prepayment,
and

(e) the Interest Period applicable thereto (which may not end after the Facility
Termination Date).

The Requesting Borrower may request offers to make Competitive Bid Loans for
more than one Interest Period and for a Eurodollar Auction and an Absolute Rate
Auction in a single Competitive Bid Quote Request. No Competitive Bid Quote
Request shall be given within 5 Business Days (or such other number of days as
the requesting Borrower and the Agent may agree) of any other Competitive Bid
Quote Request. A Competitive Bid Quote Request that does not conform
substantially to the format of Exhibit E hereto shall be rejected, and the Agent
shall promptly notify the Requesting Borrower of such rejection.

 

22



--------------------------------------------------------------------------------

2.3.3. Invitation for Competitive Bid Quotes. Promptly and in any event before
the close of business on the same Business Day of receipt of a Competitive Bid
Quote Request that is not rejected pursuant to Section 2.3.2, the Agent shall
send to each of the Lenders by telecopy an Invitation for Competitive Bid Quotes
substantially in the form of Exhibit F hereto, which shall constitute an
invitation by the Requesting Borrower to each Lender to submit Competitive Bid
Quotes offering to make the Competitive Bid Loans to which such Competitive Bid
Quote Request relates in accordance with this Section 2.3.

2.3.4. Submission and Contents of Competitive Bid Quotes. (a) Each Lender may,
in its sole discretion, submit a Competitive Bid Quote containing an offer or
offers to make Competitive Bid Loans in response to any Invitation for
Competitive Bid Quotes. Each Competitive Bid Quote must comply with the
requirements of this Section 2.3.4 and must be submitted to the Agent by
telecopy at its offices specified in or pursuant to Article XIII not later than
(i) 10:00 a.m. (New York time) at least three Business Days prior to the
proposed Borrowing Date, in the case of a Eurodollar Auction or (ii) 10:00 a.m.
(New York time) on the proposed Borrowing Date, in the case of an Absolute Rate
Auction (or, in either case upon reasonable prior notice to the Lenders, such
other time and date as the Requesting Borrower and the Agent may agree);
provided that Competitive Bid Quotes submitted by CUSA may only be submitted if
the Agent or CUSA notifies the Requesting Borrower of the terms of the offer or
offers contained therein not later than 15 minutes prior to the latest time at
which the relevant Competitive Bid Quotes must be submitted by the other
Lenders. Subject to Articles IV and VIII, any Competitive Bid Quote so made
shall be irrevocable except with the written consent of the Agent given on the
instructions of the Requesting Borrower.

(b) Each Competitive Bid Quote shall be in substantially the form of Exhibit D
hereto and shall in any case specify:

(i) the proposed Borrowing Date, which shall be the same as that set forth in
the applicable Invitation for Competitive Bid Quotes,

(ii) the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount (A) may be greater than, less than or
equal to the Commitment of the quoting Lender, (B) must be at least $25,000,000
and an integral multiple of $1,000,000, and (C) may not exceed the principal
amount of Competitive Bid Loans for which offers were requested,

(iii) in the case of a Eurodollar Auction, the Competitive Bid Margin offered
for each such Competitive Bid Loan,

(iv) the minimum amount, if any, of the Competitive Bid Loan which may be
accepted by the Requesting Borrower,

(v) in the case of an Absolute Rate Auction, the Absolute Rate offered for each
such Competitive Bid Loan,

 

23



--------------------------------------------------------------------------------

(vi) the maximum aggregate amount, if any, of Competitive Bid Loans offered by
the quoting Lender which may be accepted by the Requesting Borrower, and

(vii) the identity of the quoting Lender.

(c) The Agent shall reject any Competitive Bid Quote that:

(i) is not substantially in the form of Exhibit D hereto or does not specify all
of the information required by this Section 2.3.4(c),

(ii) contains qualifying, conditional or similar language, other than any such
language contained in Exhibit D hereto,

(iii) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes, or

(iv) arrives after the time set forth in Section 2.3.4(a).

If any Competitive Bid Quote shall be rejected pursuant to this
Section 2.3.4(c), then the Agent shall notify the relevant Lender of such
rejection as soon as practical.

2.3.5. Notice to Requesting Borrower. The Agent shall promptly notify the
Requesting Borrower of the terms (a) of any Competitive Bid Quote submitted by a
Lender that is in accordance with Section 2.3.4 and (b) of any Competitive Bid
Quote that amends, modifies or is otherwise inconsistent with a previous
Competitive Bid Quote submitted by such Lender with respect to the same
Competitive Bid Quote Request. Any such subsequent Competitive Bid Quote shall
be disregarded by the Agent unless such subsequent Competitive Bid Quote
specifically states that it is submitted solely to correct a manifest error in
such former Competitive Bid Quote. The Agent’s notice to the Requesting Borrower
shall specify the aggregate principal amount of Competitive Bid Loans for which
offers have been received for each Interest Period specified in the related
Competitive Bid Quote Request and the respective principal amounts and
Eurodollar Bid Rates or Absolute Rates, as the case may be, so offered.

2.3.6. Acceptance and Notice by Borrower. Not later than (a) 11:00 a.m. (New
York time) at least three Business Days prior to the proposed Borrowing Date, in
the case of a Eurodollar Auction or (b) 11:00 a.m. (New York time) on the
proposed Borrowing Date, in the case of an Absolute Rate Auction (or, in either
case upon reasonable prior notice to the Lenders, such other time and date as
the Requesting Borrower and the Agent may agree), the Requesting Borrower shall
notify the Agent of its acceptance or rejection of the offers so notified to it
pursuant to Section 2.3.5; provided, however, that the failure by the Requesting
Borrower to give such notice to the Agent shall be deemed to be a rejection of
all such offers. In the case of acceptance, such notice (a “Competitive Bid
Borrowing Notice”) shall specify the aggregate principal amount of offers for
each Interest Period that are accepted. The Requesting Borrower may accept any
Competitive Bid Quote in whole or in part (subject to the terms of
Section 2.3.4(b)(iv)); provided that:

 

24



--------------------------------------------------------------------------------

(a) the aggregate principal amount of each Competitive Bid Advance may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request,

(b) acceptance of offers may only be made on the basis of ascending Eurodollar
Bid Rates or Absolute Rates, as the case may be, and

(c) the Requesting Borrower may not accept any offer that is described in
Section 2.3.4(c) or that otherwise fails to comply with the requirements of this
Agreement.

2.3.7. Allocation by Agent. If offers are made by two or more Lenders with the
same Eurodollar Bid Rates or Absolute Rates, as the case may be, for a greater
aggregate principal amount than the amount in respect of which offers are
accepted for the related Interest Period, the principal amount of Competitive
Bid Loans in respect of which such offers are accepted shall be allocated by the
Agent among such Lenders as nearly as possible (in such multiples, not greater
than $1,000,000, as the Agent may deem appropriate) in proportion to the
aggregate principal amount of such offers; provided, however, that no Lender
shall be allocated a portion of any Competitive Bid Advance which is less than
the minimum amount which such Lender has indicated that it is willing to accept.
Allocations by the Agent of the amounts of Competitive Bid Loans shall be
conclusive in the absence of manifest error. The Agent shall promptly, but in
any event on the same Business Day, notify each Lender of its receipt of a
Competitive Bid Borrowing Notice and the aggregate principal amount of such
Competitive Bid Advance allocated to each participating Lender.

2.3.8. Administration Fee. Each Requesting Borrower hereby agrees to pay to the
Agent an administration fee of $3,000 for each Competitive Bid Quote Request
transmitted by such Requesting Borrower to the Agent pursuant to Section 2.3.2.
Such administration fee shall be payable in arrears on each Payment Date
hereafter and on the Facility Termination Date (or such earlier date on which
the Aggregate Commitment shall terminate or be cancelled) for any period then
ending for which such fee, if any, shall not have been theretofore paid.

2.4 Method of Borrowing. Not later than 1:00 p.m. (New York time) on each
Borrowing Date, each Lender shall make available its Loan or Loans in funds
immediately available in New York to the Agent at its address specified pursuant
to Article XIII. Promptly upon its receipt thereof, the Agent will make the
funds so received from the Lenders available to the applicable Borrower at the
Agent’s aforesaid address.

2.5 Fees; Reduction and Increase of Aggregate Commitment.

(a) Facility Fee. The Borrowers jointly and severally agree to pay to the Agent
for the account of each Lender a facility fee (the “Facility Fee”) at a per
annum rate equal to the Applicable Facility Fee Rate on each Lender’s Commitment
regardless of usage. Each Borrower shall be obligated to pay to the Agent for
the account of each Lender an undivided one-third portion of the Facility Fee,
with such Borrower’s portion

 

25



--------------------------------------------------------------------------------

based on its Status (as defined in the Pricing Schedule). The Facility Fee is
payable quarterly in arrears on each Payment Date hereafter and on the Facility
Termination Date.

(b) Utilization Fee. For each day on which the aggregate principal amount of all
outstanding Advances (including Ratable Advances, Competitive Bid Advances and
Swing Line Advances) exceeds 50% of the Aggregate Commitment, the Borrowers
jointly and severally agree to pay to the Agent for the account of each Lender
based on each Lender’s outstanding Advances a utilization fee (the “Utilization
Fee”) at a per annum rate equal to the Applicable Utilization Fee Rate on the
average daily amount of all outstanding Advances. The Utilization Fee is payable
quarterly in arrears on each Payment Date hereafter and on the Facility
Termination Date.

(c) Reductions in Aggregate Commitment. The Borrowers may permanently reduce the
Aggregate Commitment in whole, or in part ratably among the Lenders in integral
multiples of $10,000,000, upon at least three Business Days’ written notice to
the Agent, which notice shall specify the amount of any such reduction,
provided, however, that the amount of the Aggregate Commitment may not be
reduced below the aggregate principal amount of the Outstanding Credits. All
accrued fees shall be payable on the effective date of any termination of the
obligations of the Lenders to make Loans hereunder. Subject to the foregoing,
any reduction of the Commitments to an amount below the L/C Commitment Amount
shall result in a reduction of the L/C Commitment Amount to the extent of such
deficit. Each such notice of termination or reduction shall be irrevocable;
provided, further, that, if, after giving effect to any reduction of the
Commitments, the Swing Line Sublimit exceeds the amount of the Aggregate
Commitment, the Swing Line Sublimit shall be automatically reduced by the amount
of such excess.

(d) Increase in Aggregate Commitment. The Borrowers may, at their option, no
more than one time in any calendar year, seek to increase the Aggregate
Commitment, in minimum increments of $25,000,000, by up to an aggregate amount
of $300,000,000 (resulting in a maximum Aggregate Commitment of $1,300,000,000)
upon at least three (3) Business Days’ written notice to the Agent, which notice
shall specify the amount of such increase and shall be delivered at a time when
no Default or Unmatured Default has occurred and is continuing. The Borrowers
may, after giving such notice, offer the increase in the Aggregate Commitment on
either a ratable basis to the Lenders or on a non-pro rata basis to one or more
Lenders and/or to other banks or entities reasonably acceptable to the Agent.
Any Lender may, in its sole discretion, accept or reject any offer from the
Borrowers to increase its Commitment. No increase in the Aggregate Commitment
shall become effective until the existing or new Lenders extending such
incremental Commitment amount and the Borrowers shall have delivered to the
Agent a document in form reasonably satisfactory to the Agent pursuant to which
any such existing Lender states the amount of its Commitment increase, any such
new Lender states its Commitment amount and agrees to assume and accept the
obligations and rights of a Lender hereunder and the Borrowers accept such
incremental Commitments. The Lenders (new or existing) shall accept an
assignment from the existing Lenders, and the existing Lenders shall make an
assignment to the new or existing Lender accepting a new or increased
Commitment, of an interest in each then outstanding Ratable Advance such

 

26



--------------------------------------------------------------------------------

that, after giving effect thereto, all Ratable Advances are held ratably by the
Lenders in proportion to their respective Commitments. Assignments pursuant to
the preceding sentence shall be made in exchange for the principal amount
assigned plus accrued and unpaid interest and Facility Fees. The Borrowers shall
make any payments under Section 3.4 resulting from such assignments.

(e) Letter of Credit Fee. Each Borrower shall severally pay to the Agent, for
the account of the Lenders, a fee in an amount equal to the then Applicable
Margin for Eurodollar Advances multiplied by the Stated Amount of each Letter of
Credit issued for the account of such Borrower, in each case for the number of
days that such Letter of Credit is issued but undrawn, payable quarterly in
arrears on each Payment Date and on the Termination Date.

(f) Fronting Fee. Each Borrower agrees to pay to each Fronting Bank, for its own
account, certain fees in such amounts and payable on such terms as set forth in
the Fronting Bank Fee Letter to which such Fronting Bank is a party.

2.6 Minimum Amount of Each Ratable Advance; Minimum Amount of Fixed Rate
Advances. Each Eurodollar Ratable Advance shall be in the minimum amount of
$25,000,000 (and in multiples of $1,000,000 if in excess thereof), and each ABR
Advance shall be in the minimum amount of $25,000,000 (and in multiples of
$1,000,000 if in excess thereof); provided, however, that any ABR Advance may be
in the amount of the unused Aggregate Commitment. No Borrower shall request a
Fixed Rate Advance if, after giving effect to the requested Fixed Rate Advance,
more than six (6) separate Fixed Rate Advances would be outstanding in respect
of all Borrowers.

2.7 Principal Payments.

(a) Optional Principal Payments. Each Borrower may from time to time pay,
without penalty or premium, all outstanding ABR Advances (other than Swing Line
Advances), or, in a minimum aggregate amount of $10,000,000, any portion of the
outstanding ABR Advances (other than Swing Line Advances), upon one Business
Day’s prior notice to the Agent. Each Borrower may from time to time pay,
subject to the payment of any funding indemnification amounts required by
Section 3.4 but without penalty or premium, all outstanding Eurodollar Ratable
Advances, or, in a minimum aggregate amount of $10,000,000 or any integral
multiple of $1,000,000 in excess thereof, any portion of the outstanding
Eurodollar Ratable Advances upon three Business Days’ prior notice to the Agent.
Except as specifically agreed to by the applicable Borrower and Lender, a
Competitive Bid Loan may not be paid prior to the last day of the applicable
Interest Period. Any optional principal payment of a Competitive Bid Loan which
is permitted by such Borrower and such Lender shall be made subject to the
payment of any funding indemnification amounts required by Section 3.4 and to
any minimum amounts agreed upon by such Borrower and such Lender. Each partial
prepayment of any Swing Line Borrowing shall be without penalty or premium and
in an aggregate principal amount not less than $1,000,000 with notice to the
Agent and the Swing Line Lender by 11:00 a.m. (New York time) on the date of
repayment.

 

27



--------------------------------------------------------------------------------

(b) Mandatory Principal Payments.

(i) If and to the extent that the Outstanding Credits on any date hereunder
shall exceed the aggregate amount of the Commitments hereunder on such date,
each Borrower agrees to (A) prepay on such date a principal amount of Advances
made to it and/or (B) pay to the Agent an amount in immediately available funds
(which funds shall be held as collateral pursuant to arrangements satisfactory
to the Agent) equal to all or a portion of the amount available for drawing
under the Letters of Credit outstanding at such time and issued for its account,
which prepayments under clause (A) and payment under clause (B) shall, when
taken together result in the amount of Outstanding Credits (after giving effect
to such prepayments) minus the amount paid to the Agent pursuant to clause
(B) being less than or equal to the aggregate amount of the Commitments
hereunder on such date.

(ii) If at any time the aggregate outstanding principal amount of the Swing Line
Advances exceeds the Swing Line Sublimit, each Borrower agrees to prepay the
Swing Line Advances made to it in a principal amount sufficient to cause the
aggregate outstanding principal amount of Swing Line Advances to be less than or
equal to the Swing Line Sublimit.

(iii) Each Swing Line Advance shall be paid in full not later than 7 business
days after the date such Swing Line Advance is made.

2.8 Changes in Interest Rate, etc. Each ABR Advance shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Advance is made or is automatically converted from a Eurodollar Ratable
Advance into an ABR Advance pursuant to Section 2.2.4, to but excluding the date
it is paid or is converted into a Eurodollar Ratable Advance pursuant to
Section 2.2.4 hereof, at a rate per annum equal to the Alternate Base Rate for
such day. Changes in the rate of interest on that portion of any Advance
maintained as an ABR Advance will take effect simultaneously with each change in
the Alternate Base Rate. Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period (i) in the case of a Eurodollar Ratable Advance, at the
Eurodollar Rate for the Interest Period in effect for such Eurodollar Ratable
Advance and (ii) in the case of a Eurodollar Bid Rate Advance, at the Eurodollar
Bid Rate for the Interest Period in effect for such Eurodollar Bid Rate Advance.
Each Absolute Rate Advance shall bear interest on the outstanding principal
amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the Absolute Rate applicable to such Absolute Rate Advance. No Interest
Period may end after the Facility Termination Date.

2.9 Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.2.3 or 2.2.4, during the continuance of a Default or
Unmatured Default with respect to any Borrower, the Required Lenders may, at
their option, by notice to such Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest

 

28



--------------------------------------------------------------------------------

rates), declare that no Advance to such Borrower may be made as, converted into
or continued as a Eurodollar Ratable Advance or Swing Line Advance. During the
continuance of a Default with respect to such Borrower, the Required Lenders
may, at their option, by notice to such Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that (a) each Fixed Rate Advance made to such Borrower shall bear
interest for the remainder of the applicable Interest Period at the rate
otherwise applicable to such Interest Period plus 2% per annum, (b) each ABR
Advance made to such Borrower shall bear interest at a rate per annum equal to
the Alternate Base Rate in effect from time to time plus 2% per annum and
(c) the Letter of Credit fee set forth in Section 2.5(e) shall be increased by
2% per annum, provided that, during the continuance of a Default with respect to
any Borrower under Section 7.6 or 7.7, the interest rates set forth in clauses
(a) and (b) above shall be applicable to all Extensions of Credit to all
Borrowers without any election or action on the part of the Agent or any Lender.

2.10 Method of Payment.

(a) Obligations. All payments of the Obligations hereunder shall be made,
without setoff, deduction, or counterclaim, in immediately available funds to
the Agent at the Agent’s address specified pursuant to Article XIII, or at any
other Lending Installation of the Agent specified in writing by the Agent to the
Borrowers, by 1:00 p.m. (New York time) on the date when due and shall (except
with respect to repayments of Swing Line Advances and except in the case of
Reimbursement Obligations (which shall be paid and applied as set forth in
Section 2.18(l)) or as otherwise specifically required hereunder) be applied
ratably by the Agent among the Lenders. Each payment delivered to the Agent for
the account of any Lender shall be delivered promptly by the Agent to such
Lender in the same type of funds that the Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Agent from such Lender. The Agent is hereby authorized to
charge the account of each Borrower maintained with CUSA for each payment of
principal, interest and fees as it becomes due hereunder with respect to such
Borrower.

(b) Returned Payments. To the extent that any payment by or on behalf of a
Borrower is made to the Agent, any Fronting Bank or any Lender, or the Agent,
any Fronting Bank or any Lender exercises its right of setoff, and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any bankruptcy, insolvency or other similar law now or hereafter in effect or
otherwise (including pursuant to any settlement entered into by the Agent, such
Fronting Bank or such Lender in its discretion) (a “Returned Payment”), then
(i) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(ii) each Lender and each Fronting Bank severally agrees to pay to the Agent
upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in

 

29



--------------------------------------------------------------------------------

effect. The obligations of the Lenders and the Fronting Banks under clause
(ii) of the preceding sentence shall survive the payment in full of any amounts
hereunder and the termination of this Agreement.

2.11 Noteless Agreement; Evidence of Indebtedness.  (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Lender resulting from each Loan made
by such Lender to such Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan made to each Borrower hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Agent hereunder
from each Borrower and each Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the Agent
or any Lender to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrowers to repay the Obligations in
accordance with their terms.

(d) Any Lender may request that its Ratable Loans or its Competitive Bid Loans
be evidenced by Ratable Notes or Competitive Bid Notes, respectively. In such
event, each Borrower shall prepare, execute and deliver to such Lender a Ratable
Note or a Competitive Bid Note, as the case may be, payable to the order of such
Lender. Thereafter, the Loans evidenced by such Note and interest thereon shall
at all times (including after any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the order of the payee named therein
or any assignee pursuant to Section 12.3, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in paragraphs
(a) and (b) above.

2.12 Telephonic Notices. Each Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances, submit Competitive Bid Quotes and transfer funds based on telephonic
notices made by any person or persons the Agent or any Lender in good faith
believes to be acting on behalf of such Borrower, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices,
Conversion/Continuation Notices and Competitive Bid Quote Requests to be given
telephonically. Each Borrower agrees to deliver promptly to the Agent a written
confirmation, if such confirmation is requested by the Agent or any Lender, of
each telephonic notice signed by an Authorized Officer. If the written
confirmation differs in any material respect from the action taken by the Agent
and the Lenders, the records of the Agent and the Lenders shall govern absent
manifest error.

 

30



--------------------------------------------------------------------------------

2.13 Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
ABR Advance (other than Swing Line Advances) shall be payable on each Payment
Date, commencing with the first such date to occur after the date hereof, on any
date on which the ABR Advance is prepaid, whether due to acceleration or
otherwise, and at maturity. Interest accrued on that portion of the outstanding
principal amount of any ABR Advance converted into a Eurodollar Ratable Advance
on a day other than a Payment Date shall be payable on the date of conversion.
Interest accrued on each Fixed Rate Advance shall be payable on the last day of
its applicable Interest Period, on any date on which the Fixed Rate Advance is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Fixed Rate Advance having an Interest Period longer than three months
shall also be payable on the last day of each three-month interval during such
Interest Period. Interest on Fixed Rate Advances and fees shall be calculated
for actual days elapsed on the basis of a 360-day year, and interest on ABR
Advances shall be calculated for actual days elapsed on the basis of a 365 or
366 day year, as applicable. Interest shall be payable for the day an Advance is
made but not for the day of any payment on the amount paid if payment is
received prior to noon (local time) at the place of payment. If any payment of
principal of or interest on an Advance shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.

2.14 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Aggregate Commitment reduction notice, Ratable Borrowing
Notice, Conversion/Continuation Notice, Competitive Bid Borrowing Notice, Notice
of Swing Line Borrowing and repayment notice received by it hereunder. Promptly
after notice from the Fronting Bank, the Agent will notify each Lender of the
contents of each Letter of Credit Request. The Agent will notify each Lender of
the interest rate applicable to each Fixed Rate Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.

2.15 Lending Installations. Each Lender may book its Loans and its participation
interests in outstanding Letters of Credit and Reimbursement Obligations at any
Lending Installation selected by such Lender or such Fronting Bank, as the case
may be, and may change its Lending Installation from time to time. All terms of
this Agreement shall apply to any such Lending Installation and the Loans,
participation interests in outstanding Letters of Credit and Reimbursement
Obligations, and any Notes issued hereunder shall be deemed held by each Lender
or such Fronting Bank, as the case may be, for the benefit of any such Lending
Installation. Each Lender and each Fronting Bank may, by written notice to the
Agent and the Borrowers in accordance with Article XIII, designate replacement
or additional Lending Installations through which Loans will be made by it or
Letters of Credit will be issued by it and for whose account Loan payments or
payments with respect to Letters of Credit are to be made.

2.16 Non-Receipt of Funds by the Agent. Unless a Borrower or a Lender, as the
case may be, notifies the Agent prior to the date on which it is scheduled to
make payment to the Agent of (a) in the case of a Lender, the proceeds of a Loan
or (b) in the case of a Borrower, a payment of principal, interest or fees to
the Agent for the account of the Lenders, that it does not intend to make such
payment, the Agent may assume that such payment has been made. The

 

31



--------------------------------------------------------------------------------

Agent may, but shall not be obligated to, make the amount of such payment
available to the intended recipient in reliance upon such assumption. If such
Lender or such Borrower, as the case may be, has not in fact made such payment
to the Agent, the recipient of such payment shall, on demand by the Agent, repay
to the Agent the amount so made available together with interest thereon in
respect of each day during the period commencing on the date such amount was so
made available by the Agent until the date the Agent recovers such amount at a
rate per annum equal to (i) in the case of payment by a Lender, the Federal
Funds Effective Rate for such day for the first three days and, thereafter, the
interest rate applicable to the relevant Loan or (ii) in the case of payment by
a Borrower, the interest rate applicable to the relevant Loan. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided, that the Commitments and
the Competitive Bid Advances of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required hereunder.

2.17 Swing Line Advances.

(a) The Swing Line. Subject to the terms and conditions set forth herein, each
Swing Line Lender agrees to make Swing Line Advances to any Borrower (including
any Subsidiary Borrower following the satisfaction in full of the conditions set
forth in Section 2.19(a)) in U.S. dollars only from time to time on any Business
Day during the period from the date hereof until the Facility Termination Date
in an aggregate amount not to exceed at any time the amount of such Swing Line
Lender’s Swing Line Commitment; provided, however, no Swing Line Lender shall be
required to make a Swing Line Advance hereunder if (i) the amount of such Swing
Line Advance, together with the aggregate principal amount of all other Swing
Line Advances outstanding would exceed the Swing Line Sublimit, (ii) the making
of such Swing Line Advance, together with the making of the other Swing Line
Advances constituting part of the same Swing Line Borrowing, would cause the
total amount of all Outstanding Credits to exceed the Aggregate Commitment or
(iii) the making of such Swing Line Advance by a Swing Line Lender, together
with such Swing Line Lender’s other Outstanding Credits, would cause the total
amount of all Outstanding Credits of such Swing Line Lender to exceed the amount
of the Commitment of such Swing Line Lender. Within the foregoing limits, and
subject to the other terms and conditions hereof, each Borrower may borrow under
this Section 2.17, prepay under Section 2.7, and reborrow under this
Section 2.17. Immediately upon the making of a Swing Line Advance, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable Swing Line Lender a risk participation in such
Swing Line Advance in an amount equal to such Lender’s ratable portion
(according to the Lenders’ respective Commitments) times the amount of such
Swing Line Advance. No more than five Swing Line Advances may be outstanding
hereunder at any time.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon any
Borrower’s irrevocable notice to the applicable Swing Line Lender and the Agent,
which may be given by telephone. Each such notice must be received by the
applicable Swing Line Lender and the Agent not later than 2:00 p.m. (New York
time) on the date of the proposed Swing Line Borrowing or at such later time as
a Swingline Lender may agree, and shall specify (i) the date of such Swing Line
Borrowing, (ii) the aggregate

 

32



--------------------------------------------------------------------------------

amount of such Swing Line Borrowing, which shall be in an aggregate amount of
not less than $1,000,000 or an integral multiple of $1,000,000 in excess thereof
and (iii) the identity of the Borrower requesting such Swing Line Borrowing.
Each such telephonic notice must be confirmed promptly by delivery to the
relevant Swing Line Lender and the Agent of a written Notice of Swing Line
Borrowing, appropriately completed and signed by such Borrower. Promptly after
receipt by such Swing Line Lender of any telephonic Notice of Swing Line
Borrowing, such Swing Line Lender will confirm with the Agent (by telephone or
in writing) that the Agent has also received such Notice of Swing Line Borrowing
and, if not, such Swing Line Lender will notify the Agent (by telephone or in
writing) of the contents thereof. Unless such Swing Line Lender has received
notice (by telephone or in writing) from the Agent (including at the request of
any Lender) prior to 3:00 p.m. (New York time) on the date of the proposed Swing
Line Borrowing (A) directing such Swing Line Lender not to make such Swing Line
Advance as a result of the limitations set forth in the first sentence of
Section 2.17(a) or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, such Swing Line Lender will, not later than 4:00 p.m. on the borrowing
date specified in such Notice of Swing Line Borrowing, make the amount of its
Swing Line Advance available to the applicable Borrower at its office by
crediting the account of such Borrower on the books of such Swing Line Lender in
immediately available funds.

(c) Interest on Swing Line Advances. Each Borrower agrees to pay interest on the
unpaid principal amount of each Swing Line Advance made by each Swing Line
Lender to such Borrower from the date of such Swing Line Advance until such
principal amount shall be paid in full, at a rate per annum equal to the LIBOR
Market Index Rate plus the Applicable Margin, payable on the date such Swing
Line Advance is paid in full and as provided in Section 2.7; provided, however,
that if and for so long as a Default shall have occurred and be continuing the
unpaid principal amount of each Swing Line Advance shall (to the fullest extent
permitted by law) bear interest until paid in full at a rate per annum equal at
all times to a rate equal to 2% above the rate then applicable to such Swing
Line Advance or, if higher, the Alternate Base Rate plus 2% per annum, payable
upon demand.

(d) Refinancing of Swing Line Advances.

(i) Each Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of any Borrower (each of which hereby irrevocably authorizes
each Swing Line Lender to so request on its behalf), that each Lender make an
ABR Advance in an amount equal to the amount of Swing Line Advances made by such
Swing Line Lender then outstanding to such Borrower. Such request shall be made
in writing and in accordance with the requirements of Section 2.2, without
regard to the minimum and multiples specified therein for the principal amount
of ABR Advances, but subject to the unutilized portion of the Commitments and
the conditions set forth in Section 4.2. Such Swing Line Lender shall furnish
such Borrower with a copy of the applicable written notice of borrowing promptly
after delivering such notice to the Agent. Each Lender shall, before 1:00 p.m.
(New York time) on the date of such

 

33



--------------------------------------------------------------------------------

borrowing, make available for the account of its applicable Lending Installation
to the Agent at its address referred to in Section 13.1, in same day funds, such
Lender’s ratable portion (according to the Lenders’ respective Commitments) of
such ABR Advance. After the Agent’s receipt of such funds and upon fulfillment
of the applicable conditions set forth in Article IV, the Agent will make such
funds available to the applicable Swing Line Lender for the account of such
Borrower at the Agent’s aforesaid address, whereupon, subject to
Section 2.17(d)(ii), each Lender that so makes funds available shall be deemed
to have made an ABR Advance to such Borrower in such amount. The Agent shall
remit the funds so received to the applicable Swing Line Lender.

(ii) If for any reason any Swing Line Advance cannot be refinanced by an ABR
Advance in accordance with Section 2.17(d)(i), the request for ABR Advances
submitted by a Swing Line Lender as set forth herein shall be deemed to be a
request by such Swing Line Lender that each Lender fund its risk participation
in the relevant Swing Line Advances and each Lender’s payment to the Agent for
the account of such Swing Line Lender pursuant to Section 2.17(c)(i) shall be
deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Agent for the account of any
Swing Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.17(d) by the time specified in
Section 2.17(d)(i), such Swing Line Lender shall be entitled to recover from
such Lender (acting through the Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such Swing Line Lender at a rate
per annum equal to the greater of the Federal Funds Effective Rate and a rate
determined by such Swing Line Lender in accordance with banking industry rules
on interbank compensation. A certificate of such Swing Line Lender submitted to
any Lender (through the Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make ABR Advances or to purchase and fund risk
participations in Swing Line Advances pursuant to this Section 2.17(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against any Swing Line Lender, any Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of an
Unmatured Default or Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make ABR Advances pursuant to this Section 2.17(d) is
subject to the conditions set forth in Section 4.2. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Borrower
to repay Swing Line Advances, together with interest as provided herein.

 

34



--------------------------------------------------------------------------------

(e) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Advance, if the applicable Swing Line Lender receives any
payment on account of such Swing Line Advance, such Swing Line Lender will
distribute to such Lender its ratable portion (according to the Lenders’
respective Commitments) of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by such Swing Line
Lender.

(ii) If any payment received by any Swing Line Lender in respect of principal or
interest on any Swing Line Advance is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 2.10(b) (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to such Swing Line Lender its ratable portion
(according to the Lenders’ respective Commitments) thereof on demand of the
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Agent will make such demand upon the request of such Swing Line Lender. The
obligations of the Lenders under this clause shall survive the payment in full
of the obligations hereunder and the termination of this Agreement.

(f) Interest for Account of Swing Line Lenders. Each Swing Line Lender shall be
responsible for invoicing the relevant Borrower for interest on the Swing Line
Advances made to such Borrower. Until each Lender funds its ABR Advance or risk
participation pursuant to this Section 2.17 to refinance such Lender’s ratable
portion (according to the Lenders’ respective Commitments) of any Swing Line
Advance, interest in respect of such ratable portion (according to the Lenders’
respective Commitments) shall be solely for the account of such Swing Line
Lender.

(g) Payments Directly to Swing Line Lenders. Each Borrower with outstanding
Swing Line Advances shall make all payments of principal and interest in respect
of the Swing Line Advances directly to the Swing Line Lender that made such
Advances.

2.18 Letters of Credit.

(a) Agreement of Fronting Banks. Subject to the terms and conditions of this
Agreement, each Fronting Bank agrees to issue and amend (including, without
limitation, to extend or renew) for the account of any Borrower or any
Subsidiary thereof (each such Person, an “Account Party”) one or more standby
letters of credit (individually, a “Letter of Credit” and collectively, the
“Letters of Credit”) from and including the date hereof to the Facility
Termination Date, in an aggregate Stated Amount at any time outstanding not to
exceed the L/C Commitment Amount minus Reimbursement Obligations outstanding at
such time. Each Letter of Credit shall be renewable (if so requested by the
Borrower) and shall have an Expiration Date of no later than the earlier of
(x) the Facility

 

35



--------------------------------------------------------------------------------

Termination Date and (y) the date occurring one year after the Date of Issuance
of such Letter of Credit; provided, however, that no Fronting Bank will issue or
amend a Letter of Credit if, immediately following such issuance or amendment,
(i) the Stated Amount of such Letter of Credit, when aggregated with (1) the
Stated Amounts of all other outstanding Letters of Credit and (2) the
outstanding Reimbursement Obligations, would exceed the L/C Commitment Amount or
(ii) the total amount of all Outstanding Credits would exceed the Aggregate
Commitment. Letters of Credit shall be denominated in U.S. dollars only.

(b) Forms. Each Letter of Credit shall be in a form customarily used by the
Fronting Bank that is to issue such Letter of Credit or in such other form as
has been approved by such Fronting Bank. At the time of issuance or amendment,
subject to the terms and conditions of this Agreement, the amount and the terms
and conditions of each Letter of Credit shall be subject to approval by the
applicable Fronting Bank and the applicable Borrower.

(c) Notice of Issuance; Application. The applicable Borrower shall give the
applicable Fronting Bank and the Agent written notice (or telephonic notice
confirmed in writing) at least five Business Days (or such lesser number to
which the Fronting Bank may agree) prior to the requested Date of Issuance of a
Letter of Credit, such notice to be in substantially the form of Exhibit H
hereto (a “Letter of Credit Request”). Such Borrower shall also execute and
deliver such customary letter of credit application forms as requested from time
to time by such Fronting Bank. Such application forms shall indicate the
identity of the Account Party and that such Borrower is the “Applicant” or shall
otherwise indicate that such Borrower is the obligor in respect of any Letter of
Credit to be issued thereunder. If the terms or conditions of the application
forms conflict with any provision of this Agreement, the terms of this Agreement
shall govern.

(d) Issuance. Provided that the applicable Borrower has given the notice
prescribed by Section 2.18(c) and subject to the other terms and conditions of
this Agreement, including the satisfaction of the applicable conditions
precedent set forth in Article IV, the applicable Fronting Bank shall issue the
requested Letter of Credit on the requested Date of Issuance as set forth in the
applicable Letter of Credit Request for the benefit of the stipulated
Beneficiary and shall deliver the original of such Letter of Credit to the
Beneficiary at the address specified in the notice. At the request of the
applicable Borrower, such Fronting Bank shall deliver a copy of each Letter of
Credit to such Borrower within a reasonable time after the Date of Issuance
thereof. Upon the request of such Borrower, such Fronting Bank shall deliver to
such Borrower a copy of any Letter of Credit proposed to be issued hereunder
prior to the issuance thereof.

(e) Notice of Drawing. Each Fronting Bank shall promptly notify the applicable
Borrower by telephone, facsimile or other telecommunication of any Drawing under
a Letter of Credit issued for the account of such Borrower by such Fronting
Bank.

(f) Payments. Each Borrower hereby agrees to pay to each Fronting Bank, in the
manner provided in subsection (g) below:

 

36



--------------------------------------------------------------------------------

(i) on each Drawing Date, an amount equal to the amount paid by such Fronting
Bank under any Letter of Credit issued for the account of such Borrower by such
Fronting Bank; and

(ii) if any Drawing shall be reimbursed to any Fronting Bank after 12:00 noon
(New York time) on the Drawing Date, interest on any and all amounts required to
be paid pursuant to clause (i) of this subsection (f) from and after the due
date thereof until payment in full, payable on demand, at an annual rate of
interest equal to 2.00% above Citibank, N.A.’s “base rate” as in effect from
time to time.

(g) Method of Reimbursement. Each Borrower shall reimburse each Fronting Bank
for each Drawing under any Letter of Credit issued for the account of such
Borrower by such Fronting Bank pursuant to subsection (f) above in the following
manner:

(i) such Borrower shall immediately reimburse such Fronting Bank in the manner
described in Section 2.18(l); or

(ii) if (A) such Borrower has not reimbursed such Fronting Bank pursuant to
clause (i) above and (B) the applicable conditions to borrowing set forth in
Articles II and IV have been fulfilled, such Borrower may reimburse such
Fronting Bank for such Drawing with the proceeds of an ABR Advance or, if the
conditions specified in the foregoing clauses (A), (B) and (C) have been
satisfied and a notice of borrowing requesting a Eurodollar Ratable Advance has
been given in accordance with Section 2.2.3, with the proceeds of a Eurodollar
Ratable Advance.

(h) Nature of Fronting Banks’ Duties. In determining whether to honor any
Drawing under any Letter of Credit issued by any Fronting Bank, such Fronting
Bank shall be responsible only to determine that the documents and certificates
required to be delivered under that Letter of Credit have been delivered and
that they comply on their face with the requirements of that Letter of Credit.
Each Borrower otherwise assumes (as between the Borrower and the Fronting Bank)
all risks of the acts and omissions of, or misuse of any Letters of Credit
issued by any Fronting Bank for the account of such Borrower by, the Beneficiary
of such Letter of Credit. In furtherance and not in limitation of the foregoing,
but consistent with applicable law, no Fronting Bank shall be responsible,
absent gross negligence or willful misconduct, (i) for the form, validity,
sufficiency, accuracy, genuineness or legal effects of any document submitted by
any party in connection with the application for and issuance of any drawing
honored under a Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) for the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign any such Letter of Credit, or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, facsimile or otherwise, whether or not they be in
cipher; (iv) for errors in

 

37



--------------------------------------------------------------------------------

interpretation of technical terms; (v) for any loss or delay in the transmission
or otherwise of any document required in order to make a drawing under any such
Letter of Credit, or the proceeds thereof; (vi) for the misapplication by the
Beneficiary of any such Letter of Credit or of the proceeds of any drawing
honored under such Letter of Credit; and (vii) for any consequences arising from
causes beyond the control of such Fronting Bank. None of the above shall affect,
impair or prevent the vesting of any of such Fronting Bank’s rights or powers
hereunder. Not in limitation of the foregoing, any action taken or omitted to be
taken by any Fronting Bank under or in connection with any Letter of Credit
shall not create against such Fronting Bank any liability to the Borrowers or
any Lender, except for actions or omissions resulting from the gross negligence
or willful misconduct of such Fronting Bank or any of its agents or
representatives, and the Fronting Bank shall not be required to take any action
that exposes the Fronting Bank to personal liability or that is contrary to this
Agreement or applicable law.

(i) Obligations of Borrowers Absolute. The obligation of each Borrower to
reimburse each Fronting Bank for Drawings honored under the Letters of Credit
issued for the account of such Borrower by such Fronting Bank shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances including, without limitation,
the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit;

(ii) the existence of any claim, set-off, defense or other right that any
Borrower, any Account Party or any Affiliate of any Borrower or any Account
Party may have at any time against a Beneficiary or any transferee of any Letter
of Credit (or any Persons or entities for whom any such Beneficiary or
transferee may be acting), such Fronting Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction;

(iii) any draft, demand, certificate or any other documents presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

(v) any non-application or misapplication by the Beneficiary of the proceeds of
any Drawing under a Letter of Credit; or

(vi) the fact that a Default or Unmatured Default shall have occurred and be
continuing.

No payment made under this Section shall be deemed to be a waiver of any claim
any Borrower may have against any Fronting Bank or any other Person.

 

38



--------------------------------------------------------------------------------

(j) Participations by Lenders. By the issuance of a Letter of Credit and without
any further action on the part of any Fronting Bank or any Lender in respect
thereof, each Fronting Bank shall hereby be deemed to have granted to each
Lender, and each Lender shall hereby be deemed to have acquired from such
Fronting Bank, an undivided interest and participation in such Letter of Credit
(including any letter of credit issued by such Fronting Bank in substitution or
exchange for such Letter of Credit pursuant to the terms thereof) equal to such
Lender’s Percentage of the Stated Amount of such Letter of Credit, effective
upon the issuance of such Letter of Credit. In consideration and in furtherance
of the foregoing, each Lender hereby absolutely and unconditionally agrees to
pay to such Fronting Bank, in accordance with this subsection (j), such Lender’s
Percentage of each payment made by such Fronting Bank in respect of an
unreimbursed Drawing under a Letter of Credit. Such Fronting Bank shall notify
the Agent of the amount of such unreimbursed Drawing honored by it not later
than (x) 12:00 noon (New York time) on the date of payment of a draft under a
Letter of Credit, if such payment is made at or prior to 11:00 a.m. (New York
time) on such day, and (y) the close of business (New York time) on the date of
payment of a draft under a Letter of Credit, if such payment is made after 11:00
a.m. (New York time) on such day, and the Agent shall notify each Lender of the
date and amount of such unreimbursed Drawing under such Letter of Credit honored
by such Fronting Bank and the amount of such Lender’s Percentage therein no
later than (1) 1:00 p.m. (New York time) on such day, if such payment is made at
or prior to 11:00 a.m. (New York time) on such day, and (2) 11:00 a.m. (New York
time) on the next following Business Day, if such payment is made after 11:00
a.m. (New York time) on such day. Not later than 2:00 p.m. (New York time) on
the date of receipt of a notice of an unreimbursed Drawing by a Lender, such
Lender agrees to pay to such Fronting Bank an amount equal to the product of
(A) such Lender’s Percentage and (B) the amount of the payment made by such
Fronting Bank in respect of such unreimbursed Drawing.

If payment of the amount due pursuant to the preceding sentence from a Lender is
received by such Fronting Bank after the close of business on the date it is
due, such Lender agrees to pay to such Fronting Bank, in addition to (and along
with) its payment of the amount due pursuant to the preceding sentence, interest
on such amount at a rate per annum equal to (i) for the period from and
including the date such payment is due to but excluding the second succeeding
Business Day, the Federal Effective Funds Rate, and (ii) for the period from and
including the second Business Day succeeding the date such payment is due to but
excluding the date on which such amount is paid in full, the Federal Funds
Effective Rate plus 2.00%.

(k) Obligations of Lenders Absolute. Each Lender acknowledges and agrees that
(i) its obligation to acquire a participation in any Fronting Bank’s liability
in respect of the Letters of Credit and (ii) its obligation to make the payments
specified herein, and the right of each Fronting Bank to receive the same, in
the manner specified herein, are absolute and unconditional and shall not be
affected by any circumstances whatsoever, including, without limitation, (A) the
occurrence and continuance of any Default or Unmatured Default; (B) any other
breach or default by any Borrower, the Agent or any Lender hereunder; (C) any
lack of validity or enforceability of any Letter of Credit or any Loan Document;
(D) the existence of any claim, setoff, defense or other right that the

 

39



--------------------------------------------------------------------------------

Lender may have at any time against any Borrower, any other Account Party, any
Beneficiary, any Fronting Bank or any other Lender; (E) the existence of any
claim, setoff, defense or other right that any Borrower may have at any time
against any Beneficiary, any Fronting Bank, the Agent, any Lender or any other
Person, whether in connection with this Agreement or any other documents
contemplated hereby or any unrelated transactions; (F) any amendment or waiver
of, or consent to any departure from, all or any of the Letters of Credit or
this Agreement; (G) any statement or any document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (H) payment
by any Fronting Bank under any Letter of Credit against presentation of a draft
or certificate that does not comply with the terms of such Letter of Credit, so
long as such payment is not the consequence of such Fronting Bank’s gross
negligence or willful misconduct in determining whether documents presented
under a Letter of Credit comply with the terms thereof; (I) the occurrence of
the Facility Termination Date; or (J) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing. Nothing herein shall
prevent the assertion by any Lender of a claim by separate suit or compulsory
counterclaim, nor shall any payment made by a Lender under Section 2.18 hereof
be deemed to be a waiver of any claim that a Lender may have against any
Fronting Bank or any other Person.

(l) Proceeds of Reimbursements. Upon receipt of a payment from a Borrower
pursuant to subsection (f) hereof, the applicable Fronting Bank shall promptly
transfer to each Lender such Lender’s pro rata share (determined in accordance
with such Lender’s Percentage) of such payment based on such Lender’s pro rata
share (determined as aforesaid) of amounts previously paid pursuant to
subsection (j), above, and not previously transferred by such Fronting Bank
pursuant to this subsection (l); provided, however, that if a Lender shall fail
to pay to such Fronting Bank any amount required by subsection (j) above by the
close of business on the Business Day following the date on which such payment
was due from such Lender, and such Borrower shall not have reimbursed such
Fronting Bank for such amount pursuant to subsection (f) hereof (such
unreimbursed amount being hereinafter referred to as a “Transferred Amount”),
such Fronting Bank shall be deemed to have purchased, on such following Business
Day (a “Participation Transfer Date”) from such Lender (a “Defaulting Lender”),
a participation in such Transferred Amount and shall be entitled, for the period
from and including the Participation Transfer Date to the earlier of (i) the
date on which such Borrower shall have reimbursed such Fronting Bank for such
Transferred Amount and (ii) the date on which such Lender shall have reimbursed
such Fronting Bank for such Transferred Amount (the “Participation Transfer
Period”), to the rights, privileges and obligations of a “Lender” under this
Agreement with respect to such Transferred Amount, and such Defaulting Lender
shall not be deemed to be a Lender hereunder, and shall not have any rights or
interests of a Lender hereunder, with respect to such Transferred Amount, and
its Percentage shall be reduced accordingly with the amount by which such
Percentage is reduced deemed held by such Fronting Bank during the Participation
Transfer Period; and provided further, however, that if, at any time after the
occurrence of a Participation Transfer Date with respect to any Lender and prior
to the reimbursement by such Lender of such Fronting Bank with respect to the
related Transferred Amount pursuant to subsection (j) above, such Fronting Bank
shall receive any payment from such Borrower

 

40



--------------------------------------------------------------------------------

pursuant to subsection (f) hereof, such Fronting Bank shall not be obligated to
pay any amounts to such Lender, and such Fronting Bank shall retain such amounts
(including, without limitation, interest payments due from such Borrower
pursuant to subsection (f) hereof) for its own account as a Lender, provided
that all such amounts shall be applied in satisfaction of the unpaid amounts
(including, without limitation, interest payments due from such Lender pursuant
to subsection (j), above) due from such Lender with respect to such Transferred
Amount.

If at any time after the occurrence of a Participation Transfer Date with
respect to any Lender, the Agent shall receive any payment from any Borrower for
the account of such Lender pursuant to this Agreement, if at the time of receipt
of such amounts by the Agent such Lender shall not have reimbursed the
applicable Fronting Bank with respect to the related Transferred Amount pursuant
to subsection (j) above, the Agent shall not pay any such amounts to such Lender
but shall pay all such amounts to such Fronting Bank, and such Fronting Bank
shall retain such amounts for its own account as a Lender and apply such amounts
in satisfaction of the unpaid amounts (including, without limitation, interest
payments due from such Lender pursuant to subsection (j) above) due from such
Lender with respect to such Transferred Amount.

All payments due to the Lenders from any Fronting Bank pursuant to this
subsection (l) shall be made to the Lenders if, as, and, to the extent possible,
when such Fronting Bank receives payments in respect of Drawings under the
Letters of Credit pursuant to subsection (f) hereof, and in the same funds in
which such amounts are received; provided that if any Lender to which such
Fronting Bank is required to transfer any such payment (or any portion thereof)
pursuant to this subsection (l) does not receive such payment (or portion
thereof) prior to (i) the close of business on the Business Day on which such
Fronting Bank received such payment from such Borrower, if such Fronting Bank
received such payment prior to 1:00 p.m. (New York time) on such day, or
(ii) 1:00 p.m. (New York time) on the Business Day next succeeding the Business
Day on which such Fronting Bank received such payment from the Borrower, if such
Fronting Bank received such payment after 1:00 p.m. (New York time) on such day,
such Fronting Bank agrees to pay to such Lender, along with its payment of the
portion of such payment due to such Lender, interest on such amount at a rate
per annum equal to (A) for the period from and including the Business Day when
such payment was required to be made to the Lenders to but excluding the second
succeeding Business Day, the Federal Funds Effective Rate and (B) for the period
from and including the second Business Day succeeding the Business Day when such
payment was required to be made to the Lenders to but excluding the date on
which such amount is paid in full, the Federal Funds Effective Rate plus 2.00%.
The provisions of this subsection (l) shall not affect or impair any of the
obligations under this Agreement of any Defaulting Lender to any Fronting Bank,
all of which shall remain unaffected by any default in payment by any Fronting
Bank to such Defaulting Lender.

(m) Concerning the Fronting Banks. Each Fronting Bank will exercise and give the
same care and attention to the Letters of Credit issued by it as it gives to its
other letters of credit and similar obligations, and each Lender agrees that
each Fronting Bank’s sole liability to each Lender shall be (i) to distribute
promptly, as and when received by such Fronting Bank, and in accordance with the
provisions of subsection (l) above, such

 

41



--------------------------------------------------------------------------------

Lender’s pro rata share (determined in accordance with such Lender’s Percentage)
of any payments to such Fronting Bank by the Borrowers pursuant to subsection
(f) above in respect of Drawings under the Letters of Credit issued by such
Fronting Bank, (ii) to exercise or refrain from exercising any right or to take
or to refrain from taking any action under this Agreement or any Letter of
Credit issued by such Fronting Bank as may be directed in writing by the
Required Lenders (or, when expressly required by the terms of this Agreement,
all of the Lenders) or the Agent acting at the direction and on behalf of the
Required Lenders (or, when expressly required by the terms of this Agreement,
all of the Lenders), except to the extent required by the terms hereof or
thereof or by applicable law, and (iii) as otherwise expressly set forth in this
Section 2.18. No Fronting Bank shall be liable for any action taken or omitted
at the request or with approval of the Required Lenders (or, when expressly
required by the terms of this Agreement, all of the Lenders) or of the Agent
acting on behalf of the Required Lenders (or, when expressly required by the
terms of this Agreement, all of the Lenders) or for the nonperformance of the
obligations of any other party under this Agreement, any Letter of Credit or any
other document contemplated hereby or thereby. Without in any way limiting any
of the foregoing, each Fronting Bank may rely upon the advice of counsel
concerning legal matters and upon any written communication or any telephone
conversation that it believes to be genuine or to have been signed, sent or made
by the proper Person and shall not be required to make any inquiry concerning
the performance by any Borrower, any Beneficiary or any other Person of any of
their respective obligations and liabilities under or in respect of this
Agreement, any Letter of Credit or any other documents contemplated hereby or
thereby. No Fronting Bank shall have any obligation to make any claim, or assert
any Lien, upon any property held by such Fronting Bank or assert any offset
thereagainst in satisfaction of all or any part of the obligations of the
Borrowers hereunder; provided that each Fronting Bank shall, if so directed by
the Required Lenders or the Agent acting on behalf of and with the consent of
the Required Lenders, have an obligation to make a claim, or assert a Lien, upon
property held by such Fronting Bank in connection with this Agreement, or assert
an offset thereagainst.

Each Fronting Bank may accept deposits from, make loans or otherwise extend
credit to, and generally engage in any kind of banking or trust business with
the Borrowers or any of their Affiliates, or any other Person, and receive
payment on such loans or extensions of credit and otherwise act with respect
thereto freely and without accountability in the same manner as if it were not a
Fronting Bank hereunder.

Each Fronting Bank makes no representation or warranty and shall have no
responsibility with respect to: (i) the genuineness, legality, validity, binding
effect or enforceability of this Agreement or any other documents contemplated
hereby; (ii) the truthfulness, accuracy or performance of any of the
representations, warranties or agreements contained in this Agreement or any
other documents contemplated hereby; (iii) the collectibility of any amounts due
under this Agreement; (iv) the financial condition of the Borrowers or any other
Person; or (v) any act or omission of any Beneficiary with respect to its use of
any Letter of Credit or the proceeds of any Drawing under any Letter of Credit.

(n) Indemnification of Fronting Banks by Lenders. To the extent that any
Fronting Bank is not reimbursed and indemnified by the Borrowers under
Section 10.8

 

42



--------------------------------------------------------------------------------

hereof, each Lender agrees to reimburse and indemnify such Fronting Bank on
demand, pro rata in accordance with such Lender’s Percentage, for and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by or asserted against such Fronting
Bank, in any way relating to or arising out of this Agreement, any Letter of
Credit or any other document contemplated hereby or thereby, or any action taken
or omitted by such Fronting Bank under or in connection with this Agreement, any
Letter of Credit or any other document contemplated hereby or thereby; provided,
however, that such Lender shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Fronting Bank’s gross
negligence or willful misconduct; and provided further, however, that such
Lender shall not be liable to such Fronting Bank or any other Lender for the
failure of any Borrower to reimburse such Fronting Bank for any drawing made
under a Letter of Credit issued for the account of such Borrower with respect to
which such Lender has paid such Fronting Bank such Lender’s pro rata share
(determined in accordance with such Lender’s Percentage), or for such Borrower’s
failure to pay interest thereon. Each Lender’s obligations under this subsection
(n) shall survive the payment in full of all amounts payable by such Lender
under subsection (j) above, and the termination of this Agreement and the
Letters of Credit. Nothing in this subsection (n) is intended to limit any
Lender’s reimbursement obligation contained in subsection (j) above.

(o) Representations of Lenders. As between any Fronting Bank and the Lenders, by
its execution and delivery of this Agreement each Lender hereby represents and
warrants solely to such Fronting Bank that (i) it is duly organized and validly
existing in good standing under the laws of the jurisdiction of its formation,
and has full corporate power, authority and legal right to execute, deliver and
perform its obligations to such Fronting Bank under this Agreement; and
(ii) this Agreement constitutes its legal, valid and binding obligation
enforceable against it in accordance with the terms hereof, except as such
enforceability may be limited by applicable bank organization, moratorium,
conservatorship or other laws now or hereafter in effect affecting the
enforcement of creditors rights in general and the rights of creditors of banks,
and except as such enforceability may be limited by general principles of equity
(whether considered in a proceeding at law or in equity).

(p) Successor Fronting Bank. Any Fronting Bank may resign at any time by giving
written notice thereof to the Lenders, the Fronting Banks and the Borrowers, as
long as such Fronting Bank has no Letters of Credit outstanding under this
Agreement. Upon such resignation, the Borrowers may designate one or more
Lenders as Fronting Banks to replace the retiring Fronting Bank.

2.19 Subsidiary Borrowers.

(a) Designation. Each Borrower (other than a Subsidiary Borrower) may, at any
time or from time to time, designate one or more of its Wholly-Owned
Subsidiaries which is a Domestic Subsidiary as a “Subsidiary Borrower” hereunder
by furnishing to the Agent (i) a Designation Letter in duplicate, duly completed
and executed by such

 

43



--------------------------------------------------------------------------------

designating Borrower and such Wholly-Owned Subsidiary, (ii) a Guaranty for any
Subsidiary Borrower being designated, duly executed by such designating
Borrower, (iii) the items described in paragraphs (a), (b), (c) and (e) of
Section 4.1 relating to such Subsidiary Borrower and Guaranty in such form and
scope as the Agent shall reasonably request and (iv) such other documents as the
Agent shall reasonably request. Upon any such designation of a Wholly-Owned
Subsidiary, such Subsidiary shall be a Subsidiary Borrower hereunder (with the
related rights and obligations) and shall, for so long as it remains a
Wholly-Owned Subsidiary of the respective Borrower be entitled to request Loans
and Letters of Credit on and subject to the terms and conditions of, and to the
extent provided in, this Agreement.

(b) Termination of Subsidiary Borrower Status. So long as all Loans made to any
Subsidiary Borrower and any related obligations have been paid in full, all
Letters of Credit issued for the account of such Subsidiary Borrower have been
cancelled or expired and all Reimbursement Obligations with respect thereto paid
in full, the designating Borrower may terminate the status of its Subsidiary
Borrower as a Subsidiary Borrower hereunder by furnishing to the Agent a
Termination Letter in duplicate, duly completed and executed by such Borrower
and such Subsidiary. Any Termination Letter furnished hereunder shall be
effective upon receipt by the Agent, which shall promptly notify the Lenders.
Notwithstanding the foregoing, the delivery of a Termination Letter with respect
to any Subsidiary Borrower shall not terminate (i) any actual or contingent
Obligation of such Subsidiary Borrower that remains unpaid at the time of such
delivery or (ii) the obligations of any Borrower under the corresponding
Guaranty with respect to any such Obligations.

ARTICLE III

YIELD PROTECTION; TAXES

3.1 Yield Protection. If, on or after the date of this Agreement, the adoption
of any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or any Fronting Bank with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency:

(a) subjects any Lender, any applicable Lending Installation or any Fronting
Bank to any Taxes, or changes the basis of taxation of payments (other than with
respect to Excluded Taxes) to any Lender or any Fronting Bank in respect of its
Fixed Rate Loans, Letters of Credit or participations therein, or

(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to Fixed Rate Advances), or

 

44



--------------------------------------------------------------------------------

(c) imposes any other condition the result of which is to increase the cost to
any Lender, any applicable Lending Installation or any Fronting Bank of making,
funding or maintaining its Fixed Rate Loans, or of issuing or participating in
Letters of Credit, or reduces any amount receivable by any Lender, any
applicable Lending Installation or any Fronting Bank in connection with its
Fixed Rate Loans, or requires any Lender, any applicable Lending Installation or
any Fronting Bank to make any payment calculated by reference to the amount of
Fixed Rate Loans, Letters of Credit or participations therein held or interest
or Letter of Credit fees received by it, by an amount deemed material by such
Lender or such Fronting Bank, as the case may be,

and the result of any of the foregoing is to increase the cost to such Lender,
the applicable Lending Installation, or such Fronting Bank, as the case may be,
of making or maintaining its Fixed Rate Loans or Commitment or of issuing or
participating in Letters of Credit or to reduce the return received by such
Lender, the applicable Lending Installation, or such Fronting Bank, as the case
may be, in connection with such Fixed Rate Loans, Commitment, Letters of Credit
or participations therein, then, within 15 days of demand by such Lender or such
Fronting Bank, as the case may be, the Borrowers shall pay such Lender or such
Fronting Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Fronting Bank, as the case may be, for such
increased cost or reduction in amount received.

3.2 Changes in Capital Adequacy Regulations. If a Lender or a Fronting Bank
determines the amount of capital required or expected to be maintained by such
Lender or such Fronting Bank, any Lending Installation of such Lender or such
Fronting Bank or any corporation controlling such Lender or Fronting Bank is
increased as a result of a Change, then, within 15 days of demand by such Lender
or such Fronting Bank, the Borrowers shall pay such Lender or such Fronting Bank
the amount necessary to compensate for any shortfall in the rate of return on
the portion of such increased capital which such Lender or such Fronting Bank
determines is attributable to this Agreement, its Outstanding Credits, Loans or
its Commitment to make Loans and issue or participate in Letters of Credit, as
the case may be, hereunder (after taking into account such Lender’s or such
Fronting Bank’s policies as to capital adequacy). “Change” means (a) any change
after the date of this Agreement in the Risk-Based Capital Guidelines or (b) any
adoption of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) after the date of this Agreement which affects the
amount of capital required or expected to be maintained by any or any Lender,
any Fronting Bank or any Lending Installation or any corporation controlling any
Lender or any Fronting Bank. “Risk-Based Capital Guidelines” means (i) the
risk-based capital guidelines in effect in the United States on the date of this
Agreement, including transition rules, and (ii) the corresponding capital
regulations promulgated by regulatory authorities outside the United States
implementing the July 1988 report of the Basle Committee on Banking Regulation
and Supervisory Practices Entitled “International Convergence of Capital
Measurements and Capital Standards,” including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.

3.3 Availability of Types of Advances. If (a) any Lender determines that
maintenance of its Eurodollar Ratable Loans or Eurodollar Bid Rate Loans at a
suitable Lending Installation would violate any applicable law, rule,
regulation, or directive, whether or not having

 

45



--------------------------------------------------------------------------------

the force of law, or (b) if the Required Lenders determine that (i) deposits of
a type and maturity appropriate to match fund Eurodollar Ratable Advances are
not available or (ii) the interest rate applicable to Eurodollar Ratable
Advances does not accurately reflect the cost of making or maintaining
Eurodollar Ratable Advances, then the Agent shall, in the case of clause
(a) above, suspend the availability of Eurodollar Ratable Advances and
Eurodollar Bid Rate Advances and, pursuant to a notice given to the applicable
Borrowers from the Agent, require any affected Eurodollar Rate Advances and
Eurodollar Bid Rate Advances to be repaid or converted to ABR Advances, subject
to the payment of any funding indemnification amounts required by Section 3.4,
and, in the case of clause (b) above, suspend the availability of Eurodollar
Ratable Advances and, pursuant to a notice given to the applicable Borrowers
from the Agent, require any affected Eurodollar Ratable Advances to be repaid or
converted to ABR Rate Advances, subject to the payment of any funding
indemnification amounts required by Section 3.4.

3.4 Funding Indemnification. If any payment of a Fixed Rate Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Fixed Rate Advance is not
made on the date specified by the requesting Borrower for any reason other than
default by the Lenders, such Borrower will indemnify each Lender for any loss or
cost incurred by it resulting therefrom, including, without limitation, any loss
or cost in liquidating or employing deposits acquired to fund or maintain such
Fixed Rate Advance.

3.5 Taxes. (a) All payments by the Borrowers to or for the account of any
Lender, any Fronting Bank or the Agent hereunder or under any Note or Letter of
Credit application shall be made free and clear of and without deduction for any
and all Taxes. If any Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder to any Lender, any Fronting Bank or
the Agent, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.5) such Lender, such Fronting Bank or the
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower shall make such
deductions, (iii) such Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law and (iv) such Borrower
shall furnish to the Agent the original copy of a receipt evidencing payment
thereof within 30 days after such payment is made.

(b) In addition, the Borrowers hereby agree to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (“Other Taxes”).

(c) The Borrowers hereby agree to indemnify the Agent, each Lender and each
Fronting Bank for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Agent, such Lender or such Fronting Bank and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. Payments due under this indemnification shall be made within 30
days of the date the Agent, such Lender or such Fronting Bank makes demand
therefor pursuant to Section 3.6.

 

46



--------------------------------------------------------------------------------

(d) Each Lender and each Fronting Bank that is not incorporated under the laws
of the United States of America or a state thereof (each a “Non-U.S. Lender”)
agrees that it will, not more than ten Business Days after the date of this
Agreement, (i) deliver to each of the Borrowers and the Agent two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI,
certifying in either case that such Non-U.S. Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, and (ii) deliver to each of the Borrowers and the
Agent a United States Internal Revenue Form W-8 or W-9, as the case may be, and
certify that it is entitled to an exemption from United States backup
withholding tax. Each Non-U.S. Lender further undertakes to deliver to each of
the Borrowers and the Agent (x) renewals or additional copies of such form (or
any successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by any Borrower or the Agent. All forms
or amendments described in the preceding sentence shall certify that such
Non-U.S. Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless an
event (including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Non-U.S. Lender from duly completing and delivering any such form or amendment
with respect to it and such Non-U.S. Lender advises the Borrowers and the Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.

(e) For any period during which a Non-U.S. Lender has failed to provide any
Borrower with an appropriate form pursuant to clause (d), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (d), above, such Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.

(f) Any Lender or Fronting Bank that is entitled to an exemption from or
reduction of withholding tax with respect to payments under this Agreement or
any Note pursuant to the law of any relevant jurisdiction or any treaty shall
deliver to the Borrowers (with a copy to the Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.

(g) If the U.S. Internal Revenue Service or any other Governmental Authority of
the United States or any other country or any political subdivision thereof
asserts a claim that the Agent did not properly withhold tax from amounts paid
to or for the

 

47



--------------------------------------------------------------------------------

account of any Lender or any Fronting Bank (because the appropriate form was not
delivered or properly completed, because such Lender or such Fronting Bank
failed to notify the Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender or
such Fronting Bank, as applicable, shall indemnify the Agent fully for all
amounts paid, directly or indirectly, by the Agent as tax, withholding therefor,
or otherwise, including penalties and interest, and including taxes imposed by
any jurisdiction on amounts payable to the Agent under this subsection, together
with all costs and expenses related thereto (including attorneys fees and time
charges of attorneys for the Agent, which attorneys may be employees of the
Agent). The obligations of the Lenders and the Fronting Banks under this
Section 3.5(g) shall survive the payment of the Obligations and termination of
this Agreement.

(h) If any Lender or any Fronting Bank receives a refund which it determines in
its sole discretion to be in respect of any Taxes as to which it has been
indemnified by any Borrower or with respect to which such Borrower (or any
Person acting on behalf of such Borrower) has paid additional amounts pursuant
to this Section 3.5, then such Lender or such Fronting Bank, as applicable,
shall promptly repay such refund to such Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower (or such
Person acting on behalf of such Borrower) under this Section 3.5 with respect to
Taxes giving rise to such refund), net of all amounts paid pursuant to
Section 3.5(c) and all out-of-pocket expenses of such Lender, such Fronting Bank
or the Agent, as the case may be; provided, that such Borrower, upon the request
of such Lender, such Fronting Bank or the Agent, agrees to return such refund
(together with any penalties, interest or other charges due in connection
therewith to the appropriate taxing authority or other Governmental Authority)
to such Lender, such Fronting Bank or the Agent in the event such Lender, such
Fronting Bank or the Agent is required to pay or to return such refund to the
relevant taxing authority or other Governmental Authority.

3.6 Lender Statements; Survival of Indemnity. To the extent reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurodollar Loans to reduce any liability of the Borrowers to such Lender
under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar
Ratable Advances under Section 3.3, so long as such designation is not, in the
judgment of such Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to the Borrowers (with a copy to the
Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such
written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on the Borrowers in the absence of manifest error. Determination of
amounts payable under such Sections in connection with a Eurodollar Loan shall
be calculated as though each Lender funded its Eurodollar Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate or Eurodollar Bid Rate, as the
case may be, applicable to such Loan, whether in fact that is the case or not.
Unless otherwise provided herein, the amount specified in the written statement
of any Lender (which statement shall be conclusive absent manifest error) shall
be payable within ten (10) days after receipt by the Borrowers of such written
statement. The obligations of the Borrowers under Sections 3.1, 3.2, 3.4 and 3.5
shall survive payment of the Obligations and termination of this Agreement.

 

48



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT

4.1 Effectiveness of Agreement. This Agreement shall not become effective, and
the Lenders shall not be required to make any Advance, and the Fronting Banks
shall not be required to issue any Letters of Credit hereunder, unless the
Borrowers have furnished to the Agent with sufficient copies for the Lenders and
each Fronting Bank:

(a) Charters and Good Standing Certificates. Copies of the articles or
certificate of incorporation of each Borrower, together with all amendments, and
a certificate of good standing, each certified by the appropriate governmental
officer in its jurisdiction of incorporation, as well as any other information
required by Section 326 of the USA PATRIOT ACT or necessary for the Agent or any
Lender to verify the identity of any Borrower as required by Section 326 of the
USA PATRIOT Act, and, in the case of Nationwide Mutual and Nationwide Life, a
certificate of authority (or its equivalent) issued by the insurance department
of such Borrower’s state of domicile.

(b) By-Laws and Resolutions. Copies, certified by the Secretary or Assistant
Secretary of each Borrower, of its by-laws or code of regulations and of its
Board of Directors’ resolutions and of resolutions or actions of any other body
authorizing the execution of the Loan Documents to which such Borrower is a
party.

(c) Incumbency Certificates. An incumbency certificate, executed by the
Secretary or Assistant Secretary of each Borrower, which shall identify by name
and title and bear the signatures of the Authorized Officers and any other
officers of each Borrower authorized to sign the Loan Documents to which such
Borrower is a party and to make borrowings hereunder, upon which certificate the
Agent and the Lenders shall be entitled to rely until informed of any change in
writing by such Borrower.

(d) Closing Certificates. A certificate, signed by an authorized officer of each
Borrower, stating that on the date hereof no Default or Unmatured Default has
occurred and is continuing.

(e) Opinion. A written opinion of the Borrowers’ counsel, addressed to the
Lenders in form and substance acceptable to the Agent and its counsel.

(f) Notes. Any Notes requested by a Lender pursuant to Section 2.11 payable to
the order of each such requesting Lender.

(g) Fronting Bank Letters. The Borrowers and each Fronting Bank shall have
entered into an agreement, in form and substance satisfactory to such Fronting
Bank, concerning fees payable by the Borrower to such Fronting Bank for its own
account (the “Fronting Bank Fee Letters”).

(h) Fronting Fees. The Borrowers shall have paid all the fees payable in
accordance with the Fronting Bank Fee Letters.

 

49



--------------------------------------------------------------------------------

(i) Other. Such other documents as any Lender or its counsel may have reasonably
requested.

4.2 Each Advance. The Lenders shall not be required to make any Extension of
Credit unless as of such Extension of Credit:

(a) There exists no Default or Unmatured Default with respect to the applicable
Borrower.

(b) The representations and warranties of the applicable Borrower contained in
Article V (other than the representations and warranties set forth in Sections
5.5 and 5.7) are true and correct as of such Extension of Credit except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date.

(c) All legal matters incident to the making of such Extension of Credit shall
be satisfactory to the Lenders and their counsel.

(d) Immediately after such Extension of Credit, the total amount of all
Outstanding Credits will not exceed the Aggregate Commitment.

Each Ratable Borrowing Notice with respect to each such Ratable Advance, each
Competitive Bid Borrowing Notice with respect to each such Competitive Bid
Advance, each Notice of Swing Line Borrowing with respect to each such Swing
Line Advance and each Letter of Credit Request with respect to each request for
the issuance of a Letter of Credit, as the case may be, shall constitute a
representation and warranty by such Borrower that the conditions contained in
Sections 4.2(a) and (b) have been satisfied. Any Lender may require a duly
completed compliance certificate in substantially the form of Exhibit B as a
condition to making an Extension of Credit.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Lenders and the Fronting Banks
that:

5.1 Existence and Standing.

(a) In the case of Nationwide Mutual, such Borrower is a mutual insurance
company duly and properly incorporated, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except where the failure to be authorized to conduct
business could not reasonably be expected to have a Material Adverse Effect.

(b) In the case of Nationwide Life, such Borrower is an insurance company duly
and properly incorporated, validly existing and in good standing under the laws
of

 

50



--------------------------------------------------------------------------------

its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to be authorized to conduct business could
not reasonably be expected to have a Material Adverse Effect.

(c) In the case of NFS, such Borrower is a corporation duly and properly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except where the failure to be authorized to conduct business could not
reasonably be expected to have a Material Adverse Effect.

(d) Each of such Borrower’s Material Subsidiaries is a corporation, partnership,
limited liability company or business trust duly and properly incorporated or
organized, as the case may be, validly existing and in good standing under the
laws of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to be so qualified, licensed or authorized
could not reasonably be expected to have a Material Adverse Effect.

5.2 Authorization and Validity. Such Borrower has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by such
Borrower of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents to which such Borrower is a party constitute
legal, valid and binding obligations of such Borrower enforceable against such
Borrower in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

5.3 No Conflict; Government Consent. Neither the execution and delivery by such
Borrower of the Loan Documents to which it is a party, nor the consummation of
the transactions therein contemplated, nor compliance with the provisions
thereof will violate (a) any law, rule, regulation (including Regulations T, U
and X), order, writ, judgment, injunction, decree or award binding on such
Borrower or any of its Subsidiaries or (b) such Borrower’s or any Subsidiary’s
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating or
other management agreement, as the case may be, or (c) the provisions of any
indenture, instrument or agreement to which such Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of
such Borrower or a Subsidiary of such Borrower pursuant to the terms of any such
indenture, instrument or agreement. No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any Governmental Authority,
or any subdivision thereof, or any other Person (including without limitation
the shareholders or policyholders, as applicable, of any Person) which has not
been obtained by such Borrower or any of its Subsidiaries, is required to be
obtained by such Borrower or any of its Subsidiaries in connection

 

51



--------------------------------------------------------------------------------

with the execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by such Borrower of the Obligations or
the legality, validity, binding effect or enforceability of any of the Loan
Documents.

5.4 Financial Statements.

(a) In the case of Nationwide Mutual, the December 31, 2006 Annual Statement of
Nationwide Mutual heretofore delivered to the Lenders and the Fronting Banks was
prepared in accordance with SAP, and such Annual Statement was prepared and
fairly presents the financial condition and operations of Nationwide Mutual as
at such date and the results of its operations for the period then ended.

(b) In the case of Nationwide Life, the December 31, 2006 Annual Statement of
Nationwide Life heretofore delivered to the Lenders and the Fronting Banks was
prepared in accordance with SAP, and such Annual Statement was prepared and
fairly presents the financial condition and operations of Nationwide Life as at
such date and the results of its operations for the period then ended.

(c) In the case of NFS, the December 31, 2006 consolidated financial statements
of NFS and its Subsidiaries heretofore delivered to the Lenders and the Fronting
Banks were prepared in accordance with Agreement Accounting Principles, and such
statements were prepared and fairly present the consolidated financial condition
and operations of NFS and its Subsidiaries at such date and the consolidated
results of their operations for the period then ended.

5.5 Material Adverse Change. Since December 31, 2006, there has been no change
in the business, Property, prospects, condition (financial or otherwise) or
results of operations of such Borrower and its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.

5.6 Taxes. Such Borrower and its Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by such Borrower or any of its Subsidiaries, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with Agreement Accounting Principles
or SAP, as applicable, and as to which no Lien exists. The United States income
tax returns of such Borrower and its Subsidiaries have been audited by the
Internal Revenue Service through the fiscal year ended December 31, 2002. No tax
Liens have been filed and no material claims are being asserted with respect to
any such taxes. The charges, accruals and reserves on the books of such Borrower
and its Material Subsidiaries in respect of any taxes or other governmental
charges are adequate. For the purpose of this Section 5.6, each reference to a
Borrower shall be deemed to include a reference to all predecessor entities
thereto.

5.7 Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting such Borrower or any
of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect on such Borrower or which seeks to

 

52



--------------------------------------------------------------------------------

prevent, enjoin or delay the making of any Extension of Credit. Other than any
liability incident to any litigation, arbitration or proceeding which could not
reasonably be expected to have a Material Adverse Effect, neither such Borrower
nor any of its Subsidiaries has any material contingent obligations not provided
for or disclosed in the financial statements referred to in Section 5.4.

5.8 Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries of
such Borrower as of December 17, 2007, setting forth the percentage of their
respective capital stock or other ownership interests owned by such Borrower or
other Subsidiaries of such Borrower. All of the issued and outstanding shares of
capital stock or other ownership interests of such Subsidiaries have been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and are fully paid and non-assessable.

5.9 ERISA. No Single Employer Plan has an Unfunded Liability. Neither such
Borrower nor any other member of the Controlled Group has incurred, or is
reasonably expected to incur, any withdrawal liability to Multiemployer Plans.
Each Plan complies in all material respects with all applicable requirements of
law and regulations, no Reportable Event has occurred with respect to any Plan.
Neither such Borrower nor any other member of the Controlled Group has
(i) withdrawn from any Plan or initiated steps to do so, or (ii) taken any steps
to reorganize or terminate any Plan; provided, that if any such action has been
taken, it could not reasonably be expected to result in liability to the
Borrower or any Subsidiary which would have a Material Adverse Effect.

5.10 Accuracy of Information. No information, exhibit or report furnished by
such Borrower or any of its Subsidiaries to the Agent or to any Lender or any
Fronting Bank in connection with the negotiation of, or compliance with, the
Loan Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

5.11 Regulation U. Margin stock (as defined in Regulation U) constitutes less
than 25% of the value of those assets of such Borrower and its Subsidiaries
which are subject to any limitation on sale, pledge, or other restriction
hereunder.

5.12 Material Agreements. Neither such Borrower nor any Material Subsidiary of
such Borrower is a party to any agreement or instrument or subject to any
charter or other corporate restriction which could reasonably be expected to
have a Material Adverse Effect. Neither such Borrower nor any Material
Subsidiary of such Borrower is in default (beyond any applicable grace or notice
period with respect thereto, if any) in the performance, observance or
fulfillment of (a) any of the obligations, covenants or conditions contained in
any agreement to which it is a party, which default could reasonably be expected
to have a Material Adverse Effect or (b) any monetary obligation under any
agreement or instrument evidencing or governing Indebtedness.

5.13 Compliance With Laws. Such Borrower and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except for any failure to

 

53



--------------------------------------------------------------------------------

comply with any of the foregoing which could not reasonably be expected to have
a Material Adverse Effect.

5.14 Plan Assets; Prohibited Transactions. With respect to Nationwide Mutual and
NFS, such Borrower is not an entity deemed to hold “plan assets” within the
meaning of 29 C.F.R. §2510.3-101 of an employee benefit plan (as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA or any plan within
the meaning of Section 4975 of the Code. With respect to Nationwide Life, such
Borrower is not, as a result of the significant participation test found in 29
C.F.R. §2510.3-101(a)(2)(ii) and (f), an entity deemed to hold “plan assets” of
any employee benefit plan (as defined in Section 3(3) of ERISA) which is subject
to Title I of ERISA or any plan within the meaning of Section 4975 of the Code,
because less than 25% of the value of any class or type of its equity interests
is, or could be deemed to be, held by benefit plan investors, as defined in 29
C.F.R. §2510.3-101(f)(2). To the knowledge of the Borrower, neither the
execution of this Agreement nor the making of Extensions of Credit hereunder
gives rise to a prohibited transaction, within the meaning of Section 406(a) of
ERISA or Section 4975 of the Code, that is not the subject of a prohibited
transaction class exemption, all of the conditions of which are satisfied by the
Borrower.

5.15 Environmental Matters. In the ordinary course of its business, the officers
of such Borrower consider the effect of Environmental Laws on the business of
such Borrower and its Subsidiaries, in the course of which they identify and
evaluate potential risks and liabilities accruing to such Borrower due to
Environmental Laws. On the basis of this consideration, such Borrower has
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect. Neither such Borrower nor any Subsidiary of such
Borrower has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect on such Borrower.

5.16 Investment Company Act. Such Borrower is not an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

5.17 Defaults. No Default or Unmatured Default has occurred and is continuing.

5.18 Insurance Licenses. No License of such Borrower (in the case of Nationwide
Mutual and Nationwide Life) or any Material Insurance Subsidiary of such
Borrower, the loss of which could reasonably be expected to have a Material
Adverse Effect, is the subject of a proceeding for suspension or revocation. To
such Borrower’s knowledge, there is no sustainable basis for such suspension or
revocation, and no such suspension or revocation has been threatened by any
Governmental Authority.

 

54



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Extension of Credit and all fees payable hereunder shall have
been paid in full, unless the Required Lenders shall otherwise consent in
writing, each Borrower covenants and agrees that:

6.1 Financial Reporting. Such Borrower will maintain, for itself and each
Subsidiary of such Borrower, a system of accounting established and administered
in accordance with Agreement Accounting Principles or SAP, as applicable, and
furnish to the Lenders and the Fronting Banks:

(a) In the case of NFS, within 100 days after the close of each of its fiscal
years, an unqualified audit report on Form 10K as filed with the Securities and
Exchange Commission, certified by independent certified public accountants
acceptable to the Lenders and the Fronting Banks and prepared in accordance with
Agreement Accounting Principles on a consolidated basis for itself and its
Subsidiaries, including balance sheets as of the end of such period and related
statements of income, shareholders’ equity and cash flows, accompanied by any
internal control letter prepared by said accountants.

(b) In the case of NFS, within 60 days after the close of the first three
quarterly periods of each of its fiscal years, for itself and its Subsidiaries,
consolidated unaudited balance sheets as at the close of each such period and
consolidated statements of income, shareholders’ equity and cash flows for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by its chief financial officer.

(c) (i)In the case of each of Nationwide Mutual and Nationwide Life, upon the
earlier of (A) thirty (30) days after the regulatory filing date or (B) one
hundred (100) days after the close of each fiscal year of such Borrower, copies
of the unaudited Annual Statement of such Borrower, certified by the chief
financial officer or the treasurer of such Borrower, all such statements to be
prepared in accordance with SAP consistently applied throughout the periods
reflected therein and (ii) in the case of Nationwide Life, no later than each
June 15, copies of such Annual Statement audited and certified by independent
certified public accountants of recognized national statement.

(d) In the case of Nationwide Mutual, (i) within thirty (30) days after the
regulatory filing date, copies of the unaudited Combined Annual Statement of
Nationwide Mutual, certified by the chief financial officer or the treasurer of
Nationwide Mutual, all such statements to be prepared in accordance with SAP
consistently applied throughout the periods reflected therein and (ii) no later
than each June 15, copies of such Combined Annual Statement audited and
certified by independent certified public accountants of recognized national
statement.

(e) In the case of Nationwide Mutual and Nationwide Life, upon the earlier of
(i) thirty (30) days after the regulatory filing date or (ii) sixty (60) days
after the close of

 

55



--------------------------------------------------------------------------------

each of the first three (3) fiscal quarters of each fiscal year of Nationwide
Mutual and Nationwide Life, copies of the unaudited Quarterly Statement of such
Borrower, certified by the chief financial officer or treasurer of such
Borrower, all such statements to be prepared in accordance with SAP consistently
applied through the period reflected therein.

(f) Together with the financial statements required under Sections 6.1(a), (b),
(c) and (e), a compliance certificate in substantially the form of Exhibit B
signed by its chief financial officer or treasurer showing the calculations
necessary to determine compliance with this Agreement and stating that no
Default or Unmatured Default exists, or if any Default or Unmatured Default
exists, stating the nature and status thereof.

(g) Promptly and in any event within ten (10) days after learning thereof,
notification of any changes after the Closing Date in the rating given by
Moody’s, S&P or A.M. Best & Co. in respect of any Borrower.

(h) Within five (5) Business Days after the receipt thereof by such Borrower,
any written communication from the Insurance Department of the State of Ohio
(provided that such communication is directed to such Borrower specifically with
respect to a particular inquiry and not to insurance companies generally) which
asserts in any material respect that such Borrower has an unsound financial
condition;

(i) Within ten (10) days after the required annual filing with the PBGC, a
statement of the Unfunded Liabilities of each Single Employer Plan, if any,
certified as correct by an actuary enrolled under ERISA.

(j) As soon as possible and in any event within 10 days after such Borrower
knows that any Reportable Event has occurred with respect to any Plan, a
statement, signed by the chief financial officer of such Borrower, describing
said Reportable Event and the action which such Borrower proposes to take with
respect thereto.

(k) Promptly upon the furnishing thereof to the shareholders (in the case of
NFS) or the policyholders (in the case of Nationwide Mutual), copies of all
financial statements, reports and proxy statements so furnished.

(l) Promptly and in any event within ten (10) days after learning thereof,
notification of (i) any tax assessment, demand, notice of proposed deficiency or
notice of deficiency received by such Borrower or any other Consolidated Person
or (ii) the filing of any tax Lien or commencement of any judicial proceeding by
or against such Consolidated Person, if any such assessment, demand, notice,
Lien or judicial proceeding (or all such assessments, demands, notices, Liens
and judicial proceedings, in the aggregate) relates to tax liabilities in excess
of ten percent (10%) of (A) in the case of Nationwide Mutual and Nationwide
Life, the Statutory Surplus (determined without reduction for any reserve for
liabilities) of such Borrower or (B) in the case of NFS, the Consolidated
Tangible Net Worth (determined without reduction for any reserve for
liabilities) of NFS.

 

56



--------------------------------------------------------------------------------

(m) Such other information (including non-financial information) as the Agent,
any Lender or any Fronting Bank may from time to time reasonably request.

6.2 Use of Proceeds. Such Borrower will, and will cause each Subsidiary of such
Borrower to, use the proceeds of the Extensions of Credit for general corporate
purposes (including commercial paper back-up). Such Borrower will not, nor will
it permit any Subsidiary of such Borrower to, use any of the proceeds of the
Extensions of Credit to purchase or carry any “margin stock” (as defined in
Regulation U).

6.3 Notice of Default. Such Borrower will, and will cause each of its Material
Subsidiaries to, give prompt notice in writing to the Lenders and the Fronting
Banks of the occurrence of (a) any Default or Unmatured Default, (b) any other
development, financial or otherwise, relating specifically to such Borrower or
any of its Material Subsidiaries (and not of a general economic or political
nature) which could reasonably be expected to have a Material Adverse Effect on
such Borrower, (c) their receipt of any notice from any Governmental Authority
of the expiration without renewal, revocation or suspension of, or the
institution of any proceedings which could reasonably be expected to result in
the revocation or suspension of, any material License now or hereafter held by
any Material Insurance Subsidiary of such Borrower which is required to conduct
insurance business in compliance with all applicable laws and regulations and
the expiration, revocation or suspension of which could reasonably be expected
to have a Material Adverse Effect, (d) their receipt of any notice from any
Governmental Authority which could reasonably be expected to result in
disciplinary proceedings against or in respect of any Material Insurance
Subsidiary, or the issuance of any order, the taking of any action or any
request for an extraordinary audit for cause by any Governmental Authority
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect, (e) any material judicial or administrative order of which they
are aware limiting or controlling the insurance business of such Borrower (in
the case of Nationwide Mutual and Nationwide Life) or any Material Insurance
Subsidiary of such Borrower (and not the insurance industry generally) which has
been issued or adopted and which could reasonably be expected to create a
Material Adverse Effect or (f) the commencement of any litigation of which they
are aware which could reasonably be expected to create a Material Adverse
Effect.

6.4 Conduct of Business. Such Borrower will, and will cause each of its Material
Subsidiaries to, (a) carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted, (b) do all things reasonably necessary to remain duly incorporated or
organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted except where the failure to
maintain such authority could not reasonably be expected to have a Material
Adverse Effect, and (c) do all things necessary to renew, extend and continue in
effect all Licenses which may at any time and from time to time be necessary for
such Borrower (in the case of Nationwide Mutual or Nationwide Life) or any
Material Insurance Subsidiary of such Borrower to operate its insurance business
in compliance with all applicable laws and regulations except for any License
the loss of which could not reasonably be expected to have a Material Adverse
Effect; provided such Borrower (in the case of Nationwide Mutual or Nationwide
Life) or any Material Insurance Subsidiary of such

 

57



--------------------------------------------------------------------------------

Borrower may withdraw from one or more states (other than its state of domicile)
as an admitted insurer if such withdrawal is determined by such Borrower’s
senior management to be in the best interest of such Borrower and could not
reasonably be expected to have a Material Adverse Effect; provided, further,
that nothing provided in this Section 6.4 shall prohibit any consolidation,
merger, sale, lease or other transfer permitted under Section 6.10. Such
Borrower shall not change its state of domicile or incorporation without the
prior written consent of the Required Lenders, which consent shall not be
unreasonably withheld or delayed.

6.5 Taxes. Such Borrower will, and will cause each of its Subsidiaries to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles or SAP, as applicable.

6.6 Insurance. Such Borrower will, and will cause each of its Subsidiaries to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as is consistent with
sound business practice, and such Borrower will furnish to any Lender or any
Fronting Bank upon request full information as to the insurance carried;
provided, that such Borrower and its Subsidiaries may self-insure such risks to
the extent it deems it prudent to do so.

6.7 Compliance with Laws. Such Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws, the noncompliance with which could
reasonably be expected to have a Material Adverse Effect.

6.8 Maintenance of Properties. Such Borrower will, and will cause each of its
Subsidiaries to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times; provided, however,
that nothing herein contained shall prevent such Borrower and its Subsidiaries
from discontinuing the operation and maintenance of any of its Property if such
discontinuance is desirable in the conduct of its business and such Borrower or
such Subsidiary has concluded that such discontinuance could not individually or
in the aggregate reasonably be expected to have a Material Adverse Effect.

6.9 Inspection. Such Borrower will, and will cause each of its Subsidiaries to,
permit the Agent and each of the Lenders and Fronting Banks, by their respective
representatives and agents, to inspect any of the Property, books and financial
records of such Borrower and each of its Subsidiaries, to examine and make
copies of the books of accounts and other financial records of such Borrower and
each of its Subsidiaries, and to discuss the affairs, finances and accounts of
such Borrower and each of its Subsidiaries with, and to be advised as to the
same by, their respective officers at such reasonable times and intervals as the
Agent, any Lender or any Fronting Bank may designate. Such Borrower will keep or
cause to be kept, and cause each of its Subsidiaries to keep or cause to be
kept, appropriate records and books of account in which

 

58



--------------------------------------------------------------------------------

complete entries are to be made reflecting its and their business and financial
transactions, such entries to be made in accordance with Agreement Accounting
Principles or SAP, as applicable, consistently applied.

6.10 Merger. Such Borrower will not merge or consolidate with or into any other
Person, except that such Borrower may merge with another Person if (a) such
Borrower is the corporation surviving the merger and (b) after giving effect to
such merger, no Unmatured Default or Default shall have occurred and be
continuing.

6.11 Sale of Assets. Such Borrower will not, directly or indirectly through one
of its Subsidiaries, lease, sell or otherwise dispose of all or any substantial
part of the Property of such Borrower and its Subsidiaries, taken as a whole, to
any other Person.

6.12 Liens. Such Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of such
Borrower or any of its Subsidiaries, except:

(a) Liens existing on the date hereof and described on Schedule 6.12;

(b) any Lien on any Property securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such Property;
provided, that such Lien (i) applies only to such acquired Property and
(ii) attaches to such Property concurrently with or within 90 days after the
acquisition thereof;

(c) any Lien on any Property of any Person existing at the time such Person is
merged or consolidated with or into such Borrower or its Subsidiary; provided
that such Lien (i) applies only to such acquired Property and (ii) is not
created in contemplation of such merger or consolidation;

(d) any Lien existing on any Property prior to the acquisition thereof by such
Borrower or its Subsidiary; provided, that such Lien (i) applies only to such
acquired Property and (ii) is not created in contemplation of such acquisition;

(e) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this Section 6.12; provided, that such Indebtedness is not increased and is
not secured by additional Property;

(f) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar Liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due;

(g) Liens arising in the ordinary course of business which (i) do not secure
Indebtedness, (ii) do not secure any obligation in an amount exceeding
$25,000,000 and (iii) do not in the aggregate materially detract from the value
of its assets or materially impair the use thereof in the operation of its
business;

 

59



--------------------------------------------------------------------------------

(h) Liens on cash and cash equivalents securing Rate Management Obligations
which are incurred for bona fide hedging purposes or replication purposes and
not for speculation;

(i) Liens (i) arising from judicial attachments and judgments, (ii) securing
appeal bonds or supersedeas bonds, and (iii) arising in connection with court
proceedings (including, without limitation, surety bonds and letters of credit
or any other instrument serving a similar purpose); provided, that (A) the
execution or other enforcement of such Liens is effectively stayed, (B) the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings, and (C) adequate book reserves shall have been
established and maintained and shall exist with respect thereto;

(j) Liens in the nature of reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases and other similar
title exceptions or encumbrances affecting real Property; provided, that such
exceptions and encumbrances do not in the aggregate materially detract from the
value of such Property or materially interfere with the use of such Property in
the ordinary conduct of the business of such Borrower and its Subsidiaries,
taken as a whole;

(k) Liens on Property of a Subsidiary of such Borrower (other than a Subsidiary
which is a Borrower); provided, that such Liens secure only obligations owing to
such Borrower;

(l) in the case of Nationwide Mutual, Liens on securities owned by Nationwide
Mutual securing its obligations under one or more prepaid equity forward
contracts;

(m) in the case of Nationwide Mutual and Nationwide Life, Liens on securities,
cash and cash equivalents granted in connection with securities lending
activities or securities repurchase or reverse-repurchase activities of such
Borrower and its Subsidiaries in the ordinary course of business in compliance
with all applicable laws; provided, that the aggregate amount of securities,
cash and cash equivalents subject to such Liens may at no time exceed 5% of such
Borrower’s Statutory Surplus;

(n) Liens consisting of deposits made by such Borrower (in the case of
Nationwide Mutual and Nationwide Life) on behalf of itself or any Insurance
Subsidiary or by any Insurance Subsidiary of such Borrower with the insurance
regulatory authority in its jurisdiction of formation or other statutory Liens
or Liens or claims imposed or required by applicable insurance law or regulation
against the assets of such Borrower or any Insurance Subsidiary of such
Borrower, in each case in favor of policyholders of such Borrower or such
Insurance Subsidiary and granted in the ordinary course of such Borrower’s or
such Insurance Subsidiary’s business;

(o) Liens granted by Nationwide Realty Investors, Ltd. and its Subsidiaries on
real property owned thereby and the improvements thereon in connection with the
development or operation of such real property and improvements;

 

60



--------------------------------------------------------------------------------

(p) Liens granted on assets of Subsidiaries of such Borrower (other than a
Subsidiary which is a Borrower) securing indebtedness of such Person incurred in
connection with the sale or issuance of Structured Finance Securities, provided
that no Borrower or Subsidiary has any recourse obligations with respect
thereto;

(q) in the case of Nationwide Life, Liens securing Rate Management Obligations
of Nationwide Life incurred in connection with funding agreements issued by
Nationwide Life to support its Medium Term Note Program;

(r) Liens on mortgage loans and foreclosure receivables securing indebtedness of
a Borrower or its Subsidiaries under a warehousing credit facility in an
aggregate principal or face amount at any date not to exceed $150,000,000;

(s) Liens created in connection with Capitalized Lease Obligations; provided,
that the principal amount of the Indebtedness secured by any and all such Liens
shall not at any time exceed $200,000,000;

(t) Liens granted by Subsidiaries of such Borrower, which Subsidiaries are hedge
funds or mutual funds, provided that no Borrower or Subsidiary has any recourse
obligations with respect thereto;

(u) Liens incurred in connection with AXXX/XXX Transactions, provided that no
Borrower or Subsidiary thereof has any recourse obligations with respect
thereto; and

(v) in the case of Nationwide Bank, Liens in connection with repurchase
agreements in the ordinary course of business in compliance with all applicable
laws;

(w) in the case of NFS and its Subsidiaries, Liens on securities, cash and cash
equivalents granted in connection with the marketing of standard banking
products by NFS and its Subsidiaries in the ordinary course of business in
compliance with all applicable laws; provided, that the aggregate amount of
securities, cash and cash equivalents subject to such Liens may not at any time
exceed 5% of the Consolidated Tangible Net Worth of NFS; and

(x) Liens not otherwise permitted by the foregoing clauses of this Section 6.12
securing Indebtedness in an aggregate principal or face amount at any date not
to exceed (i) in the case of Nationwide Mutual and Nationwide Life, 5% of such
Borrower’s Statutory Surplus and (ii) in the case of NFS, 5% of the Consolidated
Tangible Net Worth of NFS.

Notwithstanding anything to the contrary in this Section 6.12, in no event shall
Nationwide Mutual or its Subsidiaries create, incur or suffer to exist any Lien
on the stock of NFS, and in no event shall NFS create, incur or suffer to exist
any Lien on the stock of Nationwide Life.

6.13 Affiliates. The Borrower will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate except in the ordinary course of

 

61



--------------------------------------------------------------------------------

business and pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary than the Borrower or such Subsidiary would
obtain in a comparable arms-length transaction; provided, that the foregoing
provisions of this Section 6.13 shall not prohibit any such Person from
declaring or paying any lawful dividend or other payment ratably in respect of
all of its capital stock of the relevant class so long as, after giving effect
thereto, no Default in respect of such Borrower shall have occurred and be
continuing.

6.14 ERISA Compliance. With respect to any Plan, neither such Borrower nor any
of its Subsidiaries shall or shall permit any other member of the Controlled
Group to:

(a) engage in any “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code) for which a civil penalty
pursuant to Section 502(i) of ERISA or a tax pursuant to Section 4975 of the
Code in excess of $5,000,000 for all Plans in the aggregate (less amounts
determined pursuant to clauses (b), (c) and (d)) could reasonably be expected to
be imposed;

(b) permit an “accumulated funding deficiency” (as such term is defined in
Section 302 of ERISA) in excess of $5,000,000 for all Plans in the aggregate
(less amounts determined pursuant to clauses (a), (c) and (d)) to be incurred
whether or not waived, or permit any Unfunded Liability which could reasonably
be expected to have a Material Adverse Effect;

(c) permit the occurrence of any Reportable Event which could reasonably be
expected to result in liability (i) to the Borrower or any Subsidiary in excess
of $5,000,000 for all Plans in the aggregate (less amounts determined pursuant
to clauses (a), (b) and (d)) or (ii) to any other member of the Controlled Group
in an amount which could reasonably be expected to have a Material Adverse
Effect;

(d) fail to make any contribution or payment to any Multiemployer Plan which any
member of the Controlled Group may be required to make under any agreement
relating to such Multiemployer Plan or any law pertaining thereto which results
in or could result in a liability (i) of the Borrower or any Subsidiary in
excess of $5,000,000 for all Plans in the aggregate (less amounts determined
pursuant to clauses (a), (b) and (c)) or (ii) of any other member of the
Controlled Group which could reasonably be expected to have a Material Adverse
Effect; or

(e) permit the establishment or amendment of any Plan or cause or permit any
Plan to fail to comply with the applicable provisions of ERISA and the Code,
which establishment, amendment or failure could reasonably be expected to result
in liability to any member of the Controlled Group which individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

6.15 Financial Covenants.

6.15.1 Statutory Surplus of Nationwide Mutual. Nationwide Mutual will not permit
its Statutory Surplus, determined as at the end of each fiscal quarter of

 

62



--------------------------------------------------------------------------------

Nationwide Mutual, to be less than 70% of its Statutory Surplus as of
December 31, 2004.

6.15.2 Statutory Surplus of Nationwide Life. Nationwide Life will not permit its
Statutory Surplus, determined as at the end of each fiscal quarter of Nationwide
Life, to be less than 70% of its Statutory Surplus as of December 31, 2004 at
any time.

6.15.3 Leverage Ratio of NFS. NFS will not permit the ratio, determined as of
the end of each fiscal quarter of NFS, of (a) Indebtedness of NFS and its
Subsidiaries calculated on a consolidated basis as of such time to (b) Total
Capitalization of NFS, to be greater than 0.40 to 1.0.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events with respect to any
Borrower shall constitute a Default with respect to such Borrower:

7.1 Representation or Warranty. Any representation or warranty made or deemed
made by or on behalf of such Borrower or any of its Subsidiaries to the Lenders,
the Fronting Banks or the Agent under or in connection with this Agreement, any
Extension of Credit, or any certificate or information delivered by or on behalf
of such Borrower or any of its Subsidiaries in connection with this Agreement or
any other Loan Document shall be materially false on the date as of which made.

7.2 Non-Payment of Obligations. Nonpayment of principal of any Loan made to such
Borrower when due, nonpayment of any Reimbursement Obligation within one
Business Day after the same becomes due, or nonpayment of interest upon any Loan
made to such Borrower or of any Facility Fee or Utilization Fee, Letter of
Credit fee or other obligations of such Borrower under any of the Loan Documents
within five days after the same becomes due.

7.3 Specific Defaults. The breach by such Borrower of any of the terms or
provisions of Section 6.2, 6.10, 6.11, 6.12, 6.14, or 6.15.

7.4 Other Defaults. The breach by such Borrower (other than a breach which
constitutes a Default under another Section of this Article VII) of any of the
terms or provisions of this Agreement which is not remedied within twenty
(20) days after written notice from the Agent, any Fronting Bank or any Lender.

7.5 Cross-Default. Failure of such Borrower or any of its Material Affiliates to
pay when due any Indebtedness aggregating in excess of $25,000,000 (“Material
Indebtedness”); or the default by such Borrower or any of its Material
Affiliates in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any agreement
under which any such Material Indebtedness was created or is governed, or any
other event shall occur or condition exist, the effect of which default or event
is to cause, or to permit the holder or holders of such Material Indebtedness to
cause, such Material Indebtedness

 

63



--------------------------------------------------------------------------------

to become due prior to its stated maturity; or any Material Indebtedness of such
Borrower or any of its Material Affiliates shall be declared to be due and
payable or required to be prepaid or repurchased (other than by a regularly
scheduled payment) prior to the stated maturity thereof; or such Borrower or any
of its Material Affiliates shall not pay, or admit in writing its inability to
pay, its debts generally as they become due.

7.6 Voluntary Proceedings. Such Borrower or any of its Material Affiliates shall
(a) have an order for relief entered with respect to it under the Federal
bankruptcy or state insurance insolvency laws as now or hereafter in effect,
(b) make an assignment for the benefit of creditors, (c) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (d) institute any proceeding seeking an order for relief under the
Federal bankruptcy or state insurance insolvency laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (e) take any corporate or partnership action to authorize or effect any of
the foregoing actions set forth in this Section 7.6 or (f) fail to contest in
good faith any appointment or proceeding described in Section 7.7.

7.7 Involuntary Proceedings. Without the application, approval or consent of
such Borrower or any of its Material Affiliates, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for such Borrower or any of
its Material Affiliates or any Substantial Portion of its Property, or a
proceeding described in Section 7.6(d) shall be instituted against such Borrower
or any of its Material Affiliates and such appointment continues undischarged or
such proceeding continues undismissed or unstayed for a period of 60 consecutive
days.

7.8 Condemnation. Any court, government or governmental agency shall condemn,
seize or otherwise appropriate, or take custody or control of, all or any
portion of the Property of such Borrower and its Material Affiliates which, when
taken together with all other Property of such Borrower and its Material
Affiliates so condemned, seized, appropriated, or taken custody or control of,
during the twelve-month period ending with the month in which any such action
occurs, constitutes a Substantial Portion.

7.9 Judgments. Such Borrower or any of its Material Affiliates shall fail within
30 days to pay, bond or otherwise discharge one or more (a) judgments or orders
for the payment of money in excess of $25,000,000 (or the equivalent thereof in
currencies other than U.S. Dollars) in the aggregate, or (b) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.

7.10 Change in Control. Any Change in Control shall occur.

7.11 Rate Management Obligation. Nonpayment by such Borrower or any of its
Subsidiaries of any Rate Management Obligation in respect of any Rate Management
Transaction entered into between such Borrower or any of its Subsidiaries and
any Lender or Affiliate thereof with respect to the Obligations under this
Agreement when due or the breach by

 

64



--------------------------------------------------------------------------------

such Borrower or any of its Subsidiaries of any material term, provision or
condition contained in any Rate Management Transaction entered into with respect
to the Obligations under this Agreement.

7.12 License. Any License of such Borrower (in the case of Nationwide Mutual and
Nationwide Life) or any Material Insurance Subsidiary of such Borrower in a
material jurisdiction of such Person (a) shall be revoked by the Governmental
Authority which issued such License, or any action (administrative or judicial)
which could reasonably be expected to result in the revocation of such License
shall have been commenced against such Borrower or any such Material Insurance
Subsidiary and shall not have been dismissed within thirty (30) days after the
commencement thereof, (b) shall be suspended by such Governmental Authority for
a period in excess of thirty (30) days or (c) shall not be reissued or renewed
by such Governmental Authority upon the expiration thereof following application
for such reissuance or renewal of such Borrower or such Material Insurance
Subsidiary. For the purposes of this Section 7.12, “material jurisdiction” shall
mean a jurisdiction in which such Borrower or Material Insurance Subsidiary
generates 10% or more of its total premiums.

7.13 Violation of Insurance Laws. Such Borrower (in the case of Nationwide
Mutual and Nationwide Life) or any Material Insurance Subsidiary of such
Borrower shall be the subject of a final non-appealable order imposing a fine in
an amount in excess of $5,000,000 in any single instance or other such orders
imposing fines in excess of $10,000,000 in the aggregate after May 13, 2005 by
or at the request of any state insurance regulatory agency as a result of the
violation by such Borrower or such Material Insurance Subsidiary of such state’s
applicable insurance laws or the regulations promulgated in connection
therewith.

7.14 Directive or Mandate. Such Borrower (in the case of Nationwide Mutual and
Nationwide Life) or any Material Insurance Subsidiary shall become subject to
any conservation, rehabilitation or liquidation order (which, in the case of any
Material Insurance Subsidiary, is not stayed within ten (10) days), directive or
mandate issued by any Governmental Authority or such Borrower (in the case of
Nationwide Mutual and Nationwide Life) or any Material Insurance Subsidiary
shall become subject to any other directive or mandate issued by any
Governmental Authority which could reasonably be expected to have a Material
Adverse Effect.

7.15 Cross-Default With Respect to Other Borrowers. The occurrence of a Default
under Section 7.2, 7.6 or 7.7 with respect to any other Borrower.

7.16 Invalidity of Disavowal of Guaranty. Any Guaranty or any provisions thereof
shall cease to be in full force or effect as to any Borrower, or any Person
acting for or on behalf of any Borrower shall deny or disaffirm such Borrower’s
obligations under the Guaranty.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1 Acceleration. If any Default described in Section 7.6 or 7.7 occurs, (a) the
obligation of each Lender to make Loans, and the obligation of the Fronting
Banks to issue

 

65



--------------------------------------------------------------------------------

Letters of Credit, shall automatically be terminated and (b) all Advances, an
amount equal to the aggregate Stated Amount of all issued but undrawn Letters of
Credit (such amount being the “Letter of Credit Cash Cover”) and all other
amounts payable under this Agreement shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrowers.

If any other Default occurs, the Required Lenders (or the Agent with the consent
of the Required Lenders) may terminate or suspend the obligations of the Lenders
to make Loans and the obligations of the Fronting Banks to issue Letters of
Credit hereunder, or declare all Advances, the Letter of Credit Cash Cover and
all other amounts payable under this Agreement to be due and payable, or both,
whereupon all such amounts shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which each Borrower
hereby expressly waives.

In the event that any Borrower is required to pay the Letter of Credit Cash
Cover pursuant to this Section, such payment shall be made in immediately
available funds to the Agent, which shall hold such funds as collateral pursuant
to arrangements satisfactory to the Agent and the Fronting Banks to secure
Reimbursement Obligations in respect of Letters of Credit then outstanding.

If, within 30 days after acceleration of the maturity of any or all of the
Obligations or termination of the obligations of the Lenders to make Loans and
the Fronting Banks to issue Letters of Credit to one or more of the Borrowers
hereunder as a result of any Default (other than any Default as described in
Section 7.6 or 7.7 with respect to any Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) may direct, and the
Agent shall, by notice to the affected Borrower or Borrowers, rescind and annul
such acceleration and/or termination.

8.2 Amendments. Subject to the provisions of this Article VIII, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrowers may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrowers hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
without the consent of all of the Lenders:

(a) Extend the final maturity of any Loan or forgive all or any portion of the
principal amount thereof, or reduce the rate or extend the time of payment of
interest or fees thereon;

(b) Reduce the percentage specified in the definition of Required Lenders;

(c) Extend the Facility Termination Date, or reduce the amount or extend the
payment date for, the mandatory payments required under Section 2.1.4, or
increase the amount of the Commitment of any Lender hereunder, or permit the
Borrowers to assign their rights under this Agreement; and

(d) Amend this Section 8.2.

 

66



--------------------------------------------------------------------------------

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent. The Agent may waive payment
of the fee required under Section 12.3.2 without obtaining the consent of any
other party to this Agreement.

8.3 Fronting Banks and Swing Line Lenders; Guaranty. No amendment, waiver or
consent that would adversely affect the rights of, or increase the obligations
of, any Fronting Bank, or that would alter any provision hereof relating to or
affecting Letters of Credit issued by such Fronting Bank, shall be effective
unless agreed to in writing by such Fronting Bank. No amendment, waiver or
consent that would adversely affect the rights of, or increase the obligations
of, any Swing Line Lender, or that would alter provisions hereof relating to or
affecting Swing Line Advances made by such Swing Line Lender, shall be effective
unless agreed to in writing by such Swing Line Lender. No amendment of any
provision of this Agreement shall release any guarantor from its obligations
under any Guaranty, without the written consent of each Lender.

8.4 Preservation of Rights. No delay or omission of the Lenders, the Fronting
Banks or the Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of an Extension of Credit to any Borrower
notwithstanding the existence of a Default with respect to such Borrower or the
inability of such Borrower to satisfy the conditions precedent to such Extension
of Credit shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Lenders, the Fronting Banks or the Swing
Line Banks, as applicable, required pursuant to Section 8.2 or 8.3, and then
only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Agent, the Lenders and the Fronting Banks until the
Obligations have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

9.1 Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive the Extensions of Credit
herein contemplated.

9.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender or Fronting Bank shall be obligated to
extend credit to any Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.

9.3 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Agent, the Fronting Banks and the Lenders
and

 

67



--------------------------------------------------------------------------------

supersede all prior agreements and understandings among the Borrowers, the
Agent, the Fronting Banks and the Lenders relating to the subject matter thereof
other than the fee letter described in Section 10.13.

9.5 Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender or Fronting
Bank shall be the partner or agent of any other (except to the extent to which
the Agent is authorized to act as such). The failure of any Lender or Fronting
Bank to perform any of its obligations hereunder shall not relieve any other
Lender or Fronting Bank from any of its obligations hereunder. This Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the parties to this Agreement and their respective successors and
assigns, provided, however, that the parties hereto expressly agree that each
Arranger shall enjoy the benefits of the provisions of Sections 9.6, 9.10 and
10.11 to the extent specifically set forth therein and shall have the right to
enforce such provisions on its own behalf and in its own name to the same extent
as if it were a party to this Agreement.

9.6 Expenses; Indemnification. (a) Each Borrower jointly and severally agrees to
reimburse the Agent and the Arrangers for any reasonable costs, internal charges
and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Agent, which attorneys may be employees of the
Agent) paid or incurred by the Agent or the Arrangers in connection with the
preparation, negotiation, execution, delivery, syndication, review, amendment,
modification, and administration of the Loan Documents. Each Borrower also
jointly and severally agrees to reimburse the Agent, the Arrangers, the Fronting
Banks and the Lenders for any costs, internal charges and out-of-pocket expenses
(including attorneys’ fees and time charges of attorneys for the Agent, the
Arrangers, the Fronting Banks and the Lenders, which attorneys may be employees
of the Agent, the Arrangers, the Fronting Banks or the Lenders) paid or incurred
by the Agent, the Arrangers or any Lender in connection with the collection and
enforcement of the Loan Documents. Expenses being reimbursed by the Borrowers
under this Section include, without limitation, costs and expenses incurred in
connection with the Reports described in the following sentence. Each Borrower
acknowledges that from time to time CUSA may prepare and may distribute to the
Lenders (but shall have no obligation or duty to prepare or to distribute to the
Lenders) certain audit reports (the “Reports”) pertaining to such Borrower’s
assets for internal use by CUSA from information furnished to it by or on behalf
of such Borrower, after CUSA has exercised its rights of inspection pursuant to
this Agreement.

(b) Each Borrower hereby further jointly and severally agrees to indemnify the
Agent, each Arranger, each Lender, each Fronting Bank, their respective
affiliates, and each of their directors, officers and employees against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all expenses of litigation or preparation
therefor whether or not the Agent, any Arranger, any Fronting Bank, any Lender
or any affiliate is a party thereto) which any of them may pay or incur arising
out of or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Extension of Credit hereunder except to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking

 

68



--------------------------------------------------------------------------------

indemnification and except as provided in Section 3.5. The obligations of the
Borrowers under this Section 9.6 shall survive the termination of this
Agreement.

9.7 Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.

9.8 Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles.

9.9 Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10 Nonliability of Lenders. The relationship between the Borrowers on the one
hand and the Lenders, the Fronting Banks and the Agent on the other hand shall
be solely that of borrower and lender. Neither the Agent, any Arranger, any
Lender nor any Fronting Bank shall have any fiduciary responsibilities to any
Borrower. Neither the Agent, any Arranger, any Lender nor any Fronting Bank
undertakes any responsibility to any Borrower to review or inform such Borrower
of any matter in connection with any phase of such Borrower’s business or
operations. Each Borrower agrees that neither the Agent, any Arranger, any
Lender nor any Fronting Bank shall have liability to such Borrower (whether
sounding in tort, contract or otherwise) for losses suffered by the Borrower in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought. Neither the Agent, any Arranger, any Lender nor
any Fronting Bank shall have any liability with respect to, and each Borrower
hereby waives, releases and agrees not to sue for, any special, indirect or
consequential damages suffered by such Borrower in connection with, arising out
of, or in any way related to the Loan Documents or the transactions contemplated
thereby.

9.11 Confidentiality. Each Lender and each Fronting Bank agrees to hold any
confidential information which it may receive from the Borrowers pursuant to
this Agreement in confidence, except for disclosure (a) to its Affiliates and to
other Lenders and their respective Affiliates, provided that such Persons agree
to keep such information confidential to the same extent required by the Lenders
hereunder, (b) to legal counsel, accountants, and other professional advisors to
such Lender or to a Transferee, (c) to regulatory officials, (d) to any Person
as requested pursuant to or as required by law, regulation, or legal process,
(e) to any Person in connection with any legal proceeding to which such Lender
is a party and is legally required to disclose such information, (f) of public
information such Lender receives from any Borrower to its direct or indirect
contractual counterparties in swap agreements or to legal counsel, accountants
and other professional advisors to such counterparties, and (g) permitted by

 

69



--------------------------------------------------------------------------------

Section 12.4. Notwithstanding anything herein to the contrary, confidential
information shall not include, and each Lender (and each employee,
representative or other agent of any Lender) may disclose to any and all
Persons, without limitation of any kind, the “tax treatment” and “tax structure”
(in each case, within the meaning of Treasury Regulation Section 1.6011-4) of
the transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are or have been provided to such Lender
relating to such tax treatment or tax structure; provided that with respect to
any document or similar item that in either case contains information concerning
such tax treatment or tax structure of the transactions contemplated hereby as
well as other information, this sentence shall only apply to such portions of
the document or similar item that relate to such tax treatment or tax structure.

9.12 Nonreliance. Each Lender and each Fronting Bank hereby represents that it
is not relying on or looking to any margin stock (as defined in Regulation U of
the Board of Governors of the Federal Reserve System) for the repayment of the
Extensions of Credit provided for herein.

9.13 Disclosure. Each Borrower and each Lender and each Fronting Bank hereby
acknowledge and agree that CUSA and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with any
Borrower and its Affiliates.

9.14 USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrowers pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrowers: When a Borrower opens an account, if such Borrower is an
individual, the Agent and the Lenders will ask for such Borrower’s name,
residential address, tax identification number, date of birth, and other
information that will allow the Agent and the Lenders to identify such Borrower,
and, if such Borrower is not an individual, the Agent and the Lenders will ask
for such Borrower’s name, tax identification number, business address, and other
information that will allow the Agent and the Lenders to identify such Borrower.
The Agent and the Lenders may also ask, if such Borrower is an individual, to
see such Borrower’s driver’s license or other identifying documents, and, if
such Borrower is not an individual, to see such Borrower’s legal organizational
documents or other identifying documents.

ARTICLE X

THE AGENT

10.1 Appointment; Nature of Relationship. CUSA is hereby appointed by each of
the Lenders as its contractual representative (herein referred to as the
“Agent”) hereunder and under each other Loan Document, and each of the Lenders
and each of the Fronting Banks irrevocably authorizes the Agent to act as the
contractual representative of such Lender and such Fronting Bank with the rights
and duties expressly set forth herein and in the other Loan Documents. The

 

70



--------------------------------------------------------------------------------

Agent agrees to act as such contractual representative upon the express
conditions contained in this Article X. Notwithstanding the use of the defined
term “Agent,” it is expressly understood and agreed that the Agent shall not
have any fiduciary responsibilities to any Lender or any Fronting Bank by reason
of this Agreement or any other Loan Document and that the Agent is merely acting
as the contractual representative of the Lenders and the Fronting Banks with
only those duties as are expressly set forth in this Agreement and the other
Loan Documents. In its capacity as the Lenders’ and the Fronting Banks’
contractual representative, the Agent (a) does not hereby assume any fiduciary
duties to any of the Lenders or any of the Fronting Banks, (b) is a
“representative” of the Lenders and the Fronting Banks within the meaning of
Section 9-105 of the Uniform Commercial Code and (c) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders and
each of the Fronting Banks hereby agrees to assert no claim against the Agent on
any agency theory or any other theory of liability for breach of fiduciary duty,
all of which claims each Lender and each Fronting Bank hereby waives.

10.2 Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders or the Fronting Banks, or any
obligation to the Lenders or the Fronting Banks to take any action thereunder
except any action specifically provided by the Loan Documents to be taken by the
Agent.

10.3 General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrowers, any Borrower, the Lenders,
any Lender, the Fronting Banks, or any Fronting Bank for any action taken or
omitted to be taken by it or them hereunder or under any other Loan Document or
in connection herewith or therewith except to the extent such action or inaction
is determined in a final non-appealable judgment by a court of competent
jurisdiction to have arisen from the gross negligence or willful misconduct of
such Person.

10.4 No Responsibility for Loans, Letters of Credit, Recitals, etc. Neither the
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender and each Fronting Bank; (c) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered solely
to the Agent; (d) the existence or possible existence of any Default or
Unmatured Default; (e) the validity, enforceability, effectiveness, sufficiency
or genuineness of any Loan Document or any other instrument or writing furnished
in connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of any Borrower or any guarantor of any of the Obligations or of any Borrower’s
or any such guarantor’s respective Subsidiaries. The Agent shall have no duty to
disclose to the Lenders or to the Fronting Banks information that is not
required to be furnished by any Borrower to the Agent at such time, but is
voluntarily furnished by any Borrower to the Agent (either in its capacity as
Agent or in its individual capacity).

 

71



--------------------------------------------------------------------------------

10.5 Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders, and such instructions and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders and the Fronting Banks. The
Lenders and the Fronting Banks hereby acknowledge that the Agent shall be under
no duty to take any discretionary action permitted to be taken by it pursuant to
the provisions of this Agreement or any other Loan Document unless it shall be
requested in writing to do so by the Required Lenders. The Agent shall be fully
justified in failing or refusing to take any action hereunder and under any
other Loan Document unless it shall first be indemnified to its satisfaction by
the Lenders and the Fronting Banks pro rata against any and all liability, cost
and expense that it may incur by reason of taking or continuing to take any such
action.

10.6 Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders or to
the Fronting Banks, except as to money or securities received by it or its
authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Agent shall be
entitled to advice of counsel concerning the contractual arrangement between the
Agent, the Lenders and the Fronting Banks and all matters pertaining to the
Agent’s duties hereunder and under any other Loan Document.

10.7 Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.

10.8 Agent’s Reimbursement and Indemnification. The Lenders and the Fronting
Banks agree to reimburse and indemnify the Agent ratably in proportion to their
respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (a) for
any amounts not reimbursed by the Borrowers for which the Agent is entitled to
reimbursement by the Borrowers under the Loan Documents, (b) for any other
expenses incurred by the Agent on behalf of the Lenders and the Fronting Banks,
in connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Agent in connection with any dispute between the Agent,
any Lender, any Fronting Bank or between two or more of the Lenders and/or the
Fronting Banks) and (c) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Agent in any way relating to or arising out of the Loan Documents or
any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Agent in connection with any dispute between
the Agent, any Lender, any Fronting Bank or between two or more of the Lenders
and/or the Fronting Banks), or the enforcement of any of the terms of the Loan
Documents or of any such other documents, provided that (i) no Lender or
Fronting Bank shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross

 

72



--------------------------------------------------------------------------------

negligence or willful misconduct of the Agent and (ii) any indemnification
required pursuant to Section 3.5(g) shall, notwithstanding the provisions of
this Section 10.8, be paid by the relevant Lender or Fronting Bank in accordance
with the provisions thereof. The obligations of the Lenders and the Fronting
Banks under this Section 10.8 shall survive payment of the Obligations and
termination of this Agreement.

10.9 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender, a Fronting Bank or a
Borrower referring to this Agreement describing such Default or Unmatured
Default and stating that such notice is a “notice of default”. In the event that
the Agent receives such a notice, the Agent shall give prompt notice thereof to
the Lenders and the Fronting Banks.

10.10 Rights as a Lender or a Fronting Bank. In the event the Agent is a Lender
or a Fronting Bank, the Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Commitment and its
Extensions of Credit as any Lender or Fronting Bank, as applicable, and may
exercise the same as though it were not the Agent, and the term “Lender,
“Lenders”, “Fronting Bank” or “Fronting Banks” shall, at any time when the Agent
is a Lender or a Fronting Bank, as applicable, unless the context otherwise
indicates, include the Agent in its individual capacity. The Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with any Borrower or
any of its Subsidiaries in which such Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person. The Agent, in its
individual capacity, is not obligated to remain a Lender or a Fronting Bank.

10.11 Lender and Fronting Bank Credit Decision. Each Lender and each Fronting
Bank acknowledges that it has, independently and without reliance upon the
Agent, any Arranger, any other Lender or any other Fronting Bank and based on
the financial statements prepared by the Borrowers and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
and each Fronting Bank also acknowledges that it will, independently and without
reliance upon the Agent, any Arranger, any other Lender or any other Fronting
Bank and based on such documents and information as it shall deem appropriate at
the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.

10.12 Successor Agent. The Agent may resign at any time by giving written notice
thereof to the Lenders, the Fronting Banks and the Borrowers, such resignation
to be effective upon the appointment of a successor Agent or, if no successor
Agent has been appointed, forty-five days after the retiring Agent gives notice
of its intention to resign. The Agent may be removed at any time with or without
cause by written notice received by the Agent from the Required Lenders, such
removal to be effective on the date specified by the Required Lenders. Upon any
such resignation or removal, the Required Lenders shall have the right to
appoint, on behalf of the Borrowers, the Lenders and the Fronting Banks, a
successor Agent. If no successor Agent shall have been so appointed by the
Required Lenders within thirty days after the resigning Agent’s giving notice of
its intention to resign, then the resigning Agent may appoint,

 

73



--------------------------------------------------------------------------------

on behalf of the Borrowers, the Lenders and the Fronting Banks, a successor
Agent. Notwithstanding the previous sentence, the Agent may at any time without
the consent of any Borrower, any Lender or any Fronting Bank, appoint any of its
Affiliates which is a commercial bank as a successor Agent hereunder. If the
Agent has resigned or been removed and no successor Agent has been appointed,
the Lenders and the Fronting Banks may perform all the duties of the Agent
hereunder and the Borrowers shall make all payments in respect of the
Obligations to the applicable Lender and Fronting Bank and for all other
purposes shall deal directly with the Lenders and the Fronting Banks. No
successor Agent shall be deemed to be appointed hereunder until such successor
Agent has accepted the appointment. Any such successor Agent shall be a
commercial bank having capital and retained earnings of at least $100,000,000.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Agent. Upon
the effectiveness of the resignation or removal of the Agent, the resigning or
removed Agent shall be discharged from its duties and obligations hereunder and
under the Loan Documents. After the effectiveness of the resignation or removal
of an Agent, the provisions of this Article X shall continue in effect for the
benefit of such Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent hereunder and under the other Loan
Documents. In the event that there is a successor to the Agent by merger, or the
Agent assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Agent.

10.13 Agent and Arranger Fees. The Borrowers agree to pay to the Agent and the
Arrangers, for their respective accounts, the fees agreed to by (a) the
Borrowers and CGMI pursuant to that certain letter agreement dated April 7, 2005
and (b) the Borrowers and WCM pursuant to the certain letter agreement dated
April 5, 2005.

10.14 Delegation to Affiliates. The Borrower, the Lenders and the Fronting Banks
agree that the Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.

10.15 Co-Agents, Documentation Agent, Syndication Agent, Managing Agent, etc.
Neither any of the Lenders identified in this Agreement as a “co-agent” nor any
Documentation Agent, Syndication Agent or Senior Managing Agent shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders and Fronting Banks as such. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender or any Fronting Bank. Each Lender and
each Fronting Bank hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Agent in Section 10.11.

 

74



--------------------------------------------------------------------------------

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1 Setoff. In addition to, and without limitation of, any rights of the
Lenders and the Fronting Banks under applicable law, if any Borrower becomes
insolvent, however evidenced, or any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender, any Fronting Bank or any Affiliate of any Lender or any Fronting
Bank to or for the credit or account of such Borrower may be offset and applied
toward the payment of the Obligations owing to such Lender or such Fronting
Bank, whether or not the Obligations, or any part thereof, shall then be due.

11.2 Ratable Payments. If any Lender or any Fronting Bank, whether by setoff or
otherwise, has payment made to it upon its Extensions of Credit (other than
payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5 or payments of
principal or interest on Competitive Bid Loans by any Borrower at a time when no
Default is continuing with respect to such Borrower) in a greater proportion
than that received by any other Lender, such Lender or Fronting Bank, as
applicable, agrees, promptly upon demand, to purchase a portion of the
Extensions of Credit held by the other Lenders and Fronting Banks so that after
such purchase each Lender and Fronting Bank will hold its ratable proportion of
Extensions of Credit. If any Lender or Fronting Bank, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Lender or Fronting Bank, as applicable, agrees, promptly
upon demand, to take such action necessary such that all Lenders and Fronting
Banks share in the benefits of such collateral ratably in proportion to their
Extensions of Credit. In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers, the Lenders,
the Fronting Banks and their respective successors and assigns, except that
(a) no Borrower shall have the right to assign its rights or obligations under
the Loan Documents and (b) any assignment by any Lender must be made in
compliance with Section 12.3. The parties to this Agreement acknowledge that
clause (b) of this Section 12.1 relates only to absolute assignments and does
not prohibit assignments creating security interests, including, without
limitation, any pledge or assignment by any Lender or any Fronting Bank of all
or any portion of its rights under this Agreement, any Letter of Credit
application and any Note to a Federal Reserve Bank; provided, however, that no
such pledge or assignment creating a security interest shall release the
transferor Lender or Fronting Bank, as applicable, from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Agent may treat the Person which made any Loan, issued any
Letter of Credit or which holds any Note as the owner thereof for all purposes
hereof unless and until such Person complies with Section 12.3; provided,
however, that the Agent may in its discretion (but shall not be required to)
follow instructions from the

 

75



--------------------------------------------------------------------------------

Person which made any Loan, issued any Letter of Credit or which holds any Note
to direct payments relating to such Loan, Letter of Credit or Note to another
Person. Any assignee of the rights to any Loan, Letter of Credit or any Note
agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Letter of Credit or Loan (whether or
not a Note has been issued in evidence thereof), shall be conclusive and binding
on any subsequent holder or assignee of the rights to such Letter of Credit or
Loan.

12.2 Participations.

12.2.1. Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Outstanding Credits owing to such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credits and the holder of any Note issued to it in
evidence thereof for all purposes under the Loan Documents, all amounts payable
by the Borrowers under this Agreement shall be determined as if such Lender had
not sold such participating interests, and the Borrowers and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.

12.2.2. Voting Rights. Each Lender, each Fronting Bank and each Swing Line
Lender, as applicable, shall retain the sole right to approve, without the
consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Extension of Credit or Commitment in which such Participant
has an interest which would require consent of all of the Lenders, the Fronting
Banks or the Swing Line Lenders, as applicable, pursuant to the terms of
Section 8.2 and 8.3 or of any other Loan Document.

12.2.3. Benefit of Setoff. Each Borrower agrees that each Participant shall be
deemed to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender and each
Fronting Bank shall retain the right of setoff provided in Section 11.1 with
respect to the amount of participating interests sold to each Participant. The
Lenders and the Fronting Banks agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 11.1, agrees
to share with each Lender and each Fronting Bank, any amount received pursuant
to the exercise of its right of setoff, such amounts to be shared in accordance
with Section 11.2 as if each Participant were a Lender.

 

76



--------------------------------------------------------------------------------

12.3 Assignments.

12.3.1. Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be substantially in
the form of Exhibit C or in such other form as may be agreed to by the parties
thereto. The consent of the Borrowers and the Agent shall be required prior to
an assignment becoming effective with respect to a Purchaser which is not a
Lender or an Affiliate thereof; provided, however, that if a Default has
occurred and is continuing, the consent of the Borrowers shall not be required.
Such consent of the Agent and, if applicable, the Borrowers shall not be
unreasonably withheld or delayed. The consent of each Fronting Bank (in its sole
discretion) and each Swing Line Lender (in its sole discretion) shall be
required prior to an assignment becoming effective. Each such assignment with
respect to a Purchaser which is not a Lender or an Affiliate thereof shall
(unless each of the Borrowers and the Agent otherwise consents) be in an amount
not less than the lesser of (a) $10,000,000 or (b) the remaining amount of the
assigning Lender’s Commitment (calculated as at the date of such assignment) or
outstanding Loans (if the applicable Commitment has been terminated).

12.3.2. Effect; Effective Date. Upon (a) delivery to the Agent of an assignment,
together with any consents required by Section 12.3.1, and (b) payment to the
Agent by the Purchaser or the Lender of a $3,500 fee in respect of any
assignment under this Section 12.3 for processing such assignment (unless such
fee is waived by the Agent), such assignment shall become effective on the
effective date specified in such assignment. The assignment shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Commitment and Loans under the applicable
assignment agreement constitutes “plan assets” as defined under ERISA and that
the rights and interests of the Purchaser in and under the Loan Documents will
not be “plan assets” under ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party hereto, and no
further consent or action by the Borrowers, the Lenders or the Agent shall be
required to release the transferor Lender with respect to the percentage of the
Aggregate Commitment and Outstanding Credits assigned to such Purchaser. Upon
the consummation of any assignment to a Purchaser pursuant to this
Section 12.3.2, the transferor Lender, the Agent and the Borrowers shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that new Notes or, as appropriate, replacement
Notes are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Commitments, as adjusted pursuant to such
assignment.

12.4 Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all

 

77



--------------------------------------------------------------------------------

information in such Lender’s possession concerning the creditworthiness of such
Borrower and its Subsidiaries, including without limitation any information
contained in any Reports; provided that each Transferee and prospective
Transferee agrees to be bound by Section 9.11 of this Agreement.

12.5 Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(d).

12.6 Designation. (a) Notwithstanding anything to the contrary contained herein,
any Lender (a “Designating Lender”) may grant to one or more special purpose
funding vehicles (each, an “SPV”), identified as such in writing from time to
time by the Designating Lender to the Agent and the Borrowers, the option to
provide to the Borrowers all or any part of any Loan that such Designating
Lender would otherwise be obligated to make to the Borrowers pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPV to make any Loan, (ii) if an SPV elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Designating Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) the
Designating Lender shall remain liable for any indemnity or other payment
obligation with respect to its Commitment hereunder. The making of a Loan by an
SPV hereunder shall utilize the Commitment of the Designating Lender to the same
extent, and as if, such Loan were made by such Designating Lender.

(b) As to any Loans or portion thereof made by it, each SPV shall have all the
rights that a Lender making such Loans or portion thereof would have had under
this Agreement; provided, however, that each SPV shall have granted to its
Designating Lender an irrevocable power of attorney, to deliver and receive all
communications and notices under this Agreement (and any Loan Documents) and to
exercise on such SPV’s behalf, all of such SPV’s voting rights under this
Agreement. In the event that any Notes have been issued to the Designated Lender
hereunder, no additional Notes shall be required to evidence the Loans or
portion thereof made by an SPV; and the related Designating Lender shall be
deemed to hold its Notes as agent for such SPV to the extent of the Loans or
portion thereof funded by such SPV. In addition, any payments for the account of
any SPV shall be paid to its Designating Lender as agent for such SPV.

(c) Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or payment under this Agreement for which a Lender would otherwise be
liable. In furtherance of the foregoing, each party hereto hereby agrees (which
agreements shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it will not institute
against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof.

(d) In addition, notwithstanding anything to the contrary contained in this
Section 12.6 or otherwise in this Agreement, any SPV may (i) at any time and
without

 

78



--------------------------------------------------------------------------------

paying any processing fee therefor, assign or participate all or a portion of
its interest in any Loans to the Designating Lender or, with the prior consent
of the Borrowers and the Agent (provided, that if a Default has occurred and is
continuing, the consent of the Borrowers shall not be required) to any financial
institutions providing liquidity and/or credit support to or for the account of
such SPV to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loan to any rating
agency, commercial paper dealer or provider of any surety, guarantee or credit
or liquidity enhancements to such SPV, provided that such Persons agree to keep
such information confidential to the same extent required by the Lenders
hereunder. This Section 12.6 may not be amended without the written consent of
any Designating Lender affected thereby.

ARTICLE XIII

NOTICES

13.1 Notices. Except as otherwise permitted by Section 2.12 with respect to
borrowing notices and except as provided in Section 2.17, 2.18 and 13.2, all
notices, requests and other communications to any party hereunder shall be in
writing (including electronic transmission, facsimile transmission or similar
writing) and shall be given to such party: (a) in the case of any Borrower or
the Agent, at its address or facsimile number set forth on the signature pages
hereof, (b) in the case of any Lender or any Fronting Bank, at its address or
facsimile number set forth below its signature hereto or (c) in the case of any
party, at such other address or facsimile number as such party may hereafter
specify for the purpose by notice to the Agent and the Borrowers in accordance
with the provisions of this Section 13.1. Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid, or (iii) if given by any other means, when delivered (or, in the case
of electronic transmission, received) at the address specified in this Section;
provided that notices to the Agent under Article II shall not be effective until
received.

13.2 Electronic Communications.

(a) Each Borrower hereby agrees that, unless otherwise requested by the Agent,
it will provide to the Agent all information, documents and other materials that
it is obligated to furnish to the Agent pursuant to the Loan Documents,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default or
Unmatured Default under this Agreement, (iv) is required to be delivered to
satisfy any condition precedent to the effectiveness of this Agreement and/or
any borrowing or other extension of credit hereunder or (v) initiates or
responds to legal process (all such non-excluded information being referred to
herein collectively as the “Communications”) by

 

79



--------------------------------------------------------------------------------

either (A) transmitting the Communications in an electronic/soft medium
(provided such Communications contain any required signatures) in a format
acceptable to the Agent to oploanswebadmin@citigroup.com (or such other e-mail
address designated by the Agent from time to time) or (B) delivering to the
Agent a CD-ROM, DVD or similar digital media containing the Communications.

(b) Each party hereto agrees that the Agent may make the Communications
available to the Lenders and the Fronting Banks by posting the Communications on
IntraLinks or another relevant website, if any, to which each Lender, each
Fronting Bank and the Agent have access (whether a commercial, third-party
website or whether sponsored by the Agent) (the “Platform”). Nothing in this
Section 13.2 shall prejudice the right of the Agent to make the Communications
available to the Lenders and the Fronting Banks in any other manner specified in
the Loan Documents.

(c) Each Borrower hereby acknowledges that certain of the Lenders and the
Fronting Banks may be “public-side” Lenders or Fronting Banks (i.e., Lenders or
Fronting Banks that do not wish to receive material non-public information with
respect to the Borrowers or their securities) (each, a “Public Lender”). Each
Borrower hereby agrees that (i) Communications that are to be made available on
the Platform to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Communications “PUBLIC,”
each Borrower shall be deemed to have authorized the Agent, the Lenders and the
Fronting Banks to treat such Communications as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to such Borrower or its securities for purposes of
United States Federal and state securities laws, (iii) all Communications marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor,” and (iv) the Agent shall be entitled to treat any
Communications that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Investor.”

(d)Each Lender and each Fronting Bank agrees that e-mail notice to it (at the
address provided pursuant to the next sentence and deemed delivered as provided
in the next paragraph) specifying that Communications have been posted to the
Platform shall constitute effective delivery of such Communications to such
Lender and such Fronting Bank for purposes of this Agreement. Each Lender and
each Fronting Bank agrees (i) to notify the Agent in writing (including by
electronic communication) from time to time to ensure that the Agent has on
record an effective e-mail address for such Lender or such Fronting Bank to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such e-mail address.

(e) Each party hereto agrees that any electronic communication referred to in
this Section 13.2 shall be deemed delivered upon the posting of a record of such
communication (properly addressed to such party at the e-mail address provided
to the Agent) as “sent” in the e-mail system of the sending party or, in the
case of any such communication to the Agent, upon the posting of a record of
such communication as “received” in the e-mail system of the Agent; provided
that if such communication is not

 

80



--------------------------------------------------------------------------------

so received by the Agent during the normal business hours of the Agent, such
communication shall be deemed delivered at the opening of business on the next
Business Day for the Agent.

(f) Each party hereto acknowledges that (i) the distribution of material through
an electronic medium is not necessarily secure and there are confidentiality and
other risks associated with such distribution, (ii) the Communications and the
Platform are provided “as is” and “as available,” (iii) none of the Agent, its
affiliates nor any of their respective officers, directors, employees, agents,
advisors or representatives (collectively, the “Citigroup Parties”) warrants the
adequacy of the Platform or the accuracy or completeness of any Communications,
and each Citigroup Party expressly disclaims liability for errors or omissions
in any Communications or the Platform, and (iv) no warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any
Citigroup Party in connection with any Communications or the Platform. IN NO
EVENT SHALL THE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER,
ANY FRONTING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.

13.3 Change of Address. Any Borrower, the Agent, any Lender and any Fronting
Bank may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.

ARTICLE XIV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrowers, the Agent, the Lenders the
Fronting Banks and each party has notified the Agent by facsimile transmission
or telephone that it has taken such action.

 

81



--------------------------------------------------------------------------------

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1 CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

15.2 CONSENT TO JURISDICTION. EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND EACH BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE AGENT, ANY LENDER OR ANY FRONTING BANK TO BRING PROCEEDINGS
AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY ANY BORROWER AGAINST THE AGENT, ANY LENDER, ANY FRONTING BANK OR
ANY AFFILIATE OF THE AGENT, ANY LENDER OR ANY FRONTING BANK INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

15.3 WAIVER OF JURY TRIAL. EACH BORROWER, THE AGENT, EACH LENDER AND EACH
FRONTING BANK HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

ARTICLE XVI

AMENDMENT AND RESTATEMENT

16.1. Subject to Section 16.2, on the Closing Date the Existing Credit Agreement
shall be amended, restated and superseded in its entirety hereby. The parties
hereto acknowledge and agree that (a) this Agreement, any Notes delivered
pursuant to Section 2.3.5 and the other Loan Documents executed and delivered in
connection herewith do not constitute a novation, payment and reborrowing, or
termination of the “Obligations” (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement as in effect prior to the Closing Date and
(b)

 

82



--------------------------------------------------------------------------------

such “Obligations” are in all respects continuing hereunder with only the terms
thereof being modified as provided in this Agreement.

16.2. Notwithstanding anything herein to the contrary, in the event that this
Agreement is executed by the Required Lenders but not by all the Lenders, then
this Agreement shall not restate and supersede the Existing Credit Agreement in
its entirety but shall instead be deemed an amendment of the Existing Credit
Agreement effecting the modifications to the Existing Credit Agreement included
herein and in the Schedules hereto.

16.3. Notwithstanding the modifications effected by this Agreement of the
representations, warranties and covenants of the Borrowers contained in the
Existing Credit Agreement, the Borrowers acknowledge and agree that any causes
of action or other rights created in favor of any Lender and its successors
arising out of the representations and warranties of the Borrowers contained in
or delivered (including representations and warranties delivered in connection
with the making of the loans or other extensions of credit thereunder) in
connection with the Existing Credit Agreement shall survive the execution and
delivery of this Agreement; provided, however, that it is understood and agreed
that the Borrowers’ monetary obligations under the Existing Credit Agreement in
respect of the loans thereunder are continued and evidenced by this Agreement
and that all indemnification obligations of the Borrowers pursuant to the
Existing Credit Agreement are continued hereunder.

[signature pages follow]

 

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

NATIONWIDE MUTUAL INSURANCE

COMPANY

By:  

 

  Carol L. Dove Title:  

Vice President – Assistant Treasurer

  One Nationwide Plaza 1-32-06   Columbus, Ohio 43215-2220   Attention: Carol L.
Dove   Telephone: (614) 249-6963   FAX: (614) 249-2739
NATIONWIDE LIFE INSURANCE COMPANY By:  

 

  Carol L. Dove Title:  

Vice President – Assistant Treasurer

  One Nationwide Plaza 1-32-06   Columbus, Ohio 43215-2220   Attention: Carol L.
Dove   Telephone: (614) 249-6963   FAX: (614) 249-2739
NATIONWIDE FINANCIAL SERVICES, INC. By:  

 

  Carol L. Dove Title:  

Vice President – Assistant Treasurer

  One Nationwide Plaza 1-32-06   Columbus, Ohio 43215-2220   Attention: Carol L.
Dove   Telephone: (614) 249-6963   FAX: (614) 249-2739

 

[TO SECOND AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITICORP USA, INC., as Agent and as a Lender By:  

 

Name:  

 

Title:  

 

[TO SECOND AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL

ASSOCIATION, as Syndication Agent and as a Lender

By:  

 

Name:  

 

Title:  

 

[TO SECOND AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ABN AMRO BANK N.V., as Co-Documentation

Agent and as a Lender

By:  

 

Name:  

 

Title:  

 

[TO SECOND AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Co-Documentation

Agent and as a Lender

By:  

 

Name:  

 

Title:  

 

[TO SECOND AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as Co-

Documentation Agent and as a Lender

By:  

 

Name:  

 

Title:  

 

[TO SECOND AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Co-

Documentation Agent and as a Lender

By:  

 

Name:  

 

Title:  

 

[TO SECOND AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as Co-

Documentation Agent and as a Lender

By:  

 

Name:  

 

Title:  

 

[TO SECOND AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as Co-Documentation Agent and as a Lender

By:  

 

Name:  

 

Title:  

 

[TO SECOND AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MELLON BANK, N.A., as Senior Managing Agent

and as a Lender

By:  

 

Name:  

 

Title:  

 

[TO SECOND AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Senior Managing Agent and as

a Lender

By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

[TO SECOND AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as Co-

Agent and as a Lender

By:  

 

Name:  

 

Title:  

 

[TO SECOND AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Co-

Agent and as a Lender

By:  

 

Name:  

 

Title:  

 

[TO SECOND AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST

COMPANY, as Co-Agent and as a Lender

By:  

 

Name:  

 

Title:  

 

[TO SECOND AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

US BANK, NATIONAL ASSOCIATION, as Co-

Agent and as a Lender

By:  

 

Name:  

 

Title:  

 

[TO SECOND AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF MONTREAL, as Co-Agent and as a

Lender

By:  

 

Name:  

 

Title:  

 

[TO SECOND AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

 

Name:  

 

Title:  

 

[TO SECOND AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

NATIONAL CITY BANK, as a Lender By:  

 

Name:  

 

Title:  

 

[TO SECOND AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

     LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL V
STATUS     LEVEL VI
STATUS  

Eurodollar Margin

   0.140 %   0.180 %   0.245 %   0.325 %   0.375 %   0.550 %

Facility Fee Rate

   0.060 %   0.070 %   0.080 %   0.100 %   0.125 %   0.200 %

Utilization Fee Rate

   0.050 %   0.050 %   0.050 %   0.075 %   0.125 %   0.125 %

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Level I Status” exists (a) with respect to Nationwide Mutual or Nationwide
Life, at any date if, on such date, such Person’s Moody’s Rating is Aa2 or
better or such Person’s S&P Rating is AA or better and (b) with respect to NFS,
at any date if, on such date, NFS’s Moody’s Rating is A1 or better or NFS’s S&P
Rating is A+ or better.

“Level II Status” exists with respect to any Borrower at any date if, on such
date, (a) such Borrower has not qualified for Level I Status and (b) (i) with
respect to Nationwide Mutual or Nationwide Life, such Person’s Moody’s Rating is
Aa3 or better or such Person’s S&P Rating is AA- or better and (ii) with respect
to NFS, NFS’s Moody’s Rating is A2 or better or NFS’s S&P Rating is A or better.

“Level III Status” exists with respect to any Borrower at any date if, on such
date, (a) such Borrower has not qualified for Level I Status or Level II Status
and (b) (i) with respect to Nationwide Mutual or Nationwide Life, such Person’s
Moody’s Rating is A1 or better or such Person’s S&P Rating is A+ or better and
(ii) with respect to NFS, NFS’s Moody’s Rating is A3 or better or NFS’s S&P
Rating is A- or better.

“Level IV Status” exists with respect to any Borrower at any date if, on such
date, (a) such Borrower has not qualified for Level I Status, Level II Status or
Level III Status and (b) (i) with respect to Nationwide Mutual or Nationwide
Life, such Person’s Moody’s Rating is A2 or better or such Person’s S&P Rating
is A or better and (ii) with respect to NFS, NFS’s Moody’s Rating is Baa1 or
better or NFS’s S&P Rating is BBB+ or better.

“Level V Status” exists with respect to any Borrower at any date if, on such
date, (a) such Borrower has not qualified for Level I Status, Level II Status,
Level III Status or Level IV Status and (b) (i) with respect to Nationwide
Mutual or Nationwide Life, such Person’s Moody’s Rating is A3 or better or such
Person’s S&P Rating is A- or better and (ii) with respect to NFS, NFS’s Moody’s
Rating is Baa2 or better or NFS’s S&P Rating is BBB or better.

“Level VI Status” exists with respect to any Borrower at any date if, on such
date, such Borrower has not qualified for Level I Status, Level II Status, Level
III Status, Level IV Status, or Level V Status.



--------------------------------------------------------------------------------

“Moody’s Rating” means, at any time, (a) with respect to Nationwide Mutual and
Nationwide Life, the financial strength rating issued by Moody’s and then in
effect with respect to such Person, and (b) with respect to NFS, the rating
issued by Moody’s and then in effect with respect to NFS’s senior unsecured
long-term debt securities without third-party credit enhancement.

“S&P Rating” means, at any time, (a) with respect to Nationwide Mutual and
Nationwide Life, the financial strength rating issued by S&P and then in effect
with respect to such Person, and (b) with respect to NFS, the rating issued by
S&P and then in effect with respect to NFS’s senior unsecured long-term debt
securities without third-party credit enhancement.

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status or Level VI Status.

The Applicable Margin and the Applicable Facility Fee Rate with respect to each
Borrower shall be determined in accordance with the foregoing table based on
such Borrower’s Status as determined from its then-current Moody’s and S&P
Ratings. The Applicable Utilization Fee Rate shall be determined in accordance
with the foregoing table based on the Status of the Borrower which has the
lowest Status (with Level I Status being the highest Status and Level VI Status
being the lowest Status) of all Borrowers to which Advances are then
outstanding.

The credit rating in effect on any date for the purposes of this Schedule is
that in effect at the close of business on such date. If at any time a Borrower
has no Moody’s Rating or no S&P Rating, Level VI Status shall exist.
Notwithstanding the foregoing, if the Moody’s Rating and the S&P Rating are more
than one level apart, then Status shall be based on the level which is one level
above the lower of the two levels.



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENTS

 

Lender

   Commitment

Citicorp USA, Inc.

   $ 90,000,000

Wachovia Bank, National Association

   $ 90,000,000

ABN AMRO Bank N.V.

   $ 75,000,000

Bank of America, N.A.

   $ 75,000,000

The Bank of New York

   $ 75,000,000

JPMorgan Chase Bank, N.A.

   $ 75,000,000

KeyBank National Association

   $ 75,000,000

HSBC Bank USA, National Association

   $ 75,000,000

Mellon Bank, N.A.

   $ 55,000,000

Wells Fargo Bank, National Association

   $ 55,000,000

The Huntington National Bank

   $ 40,000,000

PNC Bank, National Association

   $ 40,000,000

State Street Bank and Trust Company

   $ 40,000,000

US Bank, National Association

   $ 40,000,000

Bank of Montreal

   $ 40,000,000

Fifth Third Bank

   $ 30,000,000

National City Bank

   $ 30,000,000       

Aggregate Commitment:

   $ 1,000,000,000       



--------------------------------------------------------------------------------

SCHEDULE 2

LIST OF SWING LINE COMMITMENTS

 

Swing Line Lender

   Swing Line Commitment

Citicorp USA, Inc.

   $ 90,000,000

Wachovia Bank, National Association

   $ 90,000,000



--------------------------------------------------------------------------------

SCHEDULE 5.8

SUBSIDIARIES1

(as of December 17, 2007)

1717 Advisory Services, Inc.

1717 Brokerage Services, Inc.

1717 Capital Management Company

1717 Insurance Agency of Massachusetts, Inc.

1717 Insurance Agency of Texas, Inc.

838-890 W. Goodale, LLC

AGMC Reinsurance, Ltd.

AID Finance Services, Inc.

ALLIED General Agency Company

ALLIED Group, Inc.

ALLIED Property and Casualty Insurance Company

ALLIED Texas Agency, Inc.

AMCO Insurance Company

American Marine Underwriters, Inc.

Arena District Owners Association

Atlantic Floridian Insurance Company

Audenstar Limited

Cal-Ag Insurance Services, Inc.

CalFarm Insurance Agency

Champions of the Community, Inc.

Colonial County Mutual Insurance Company

Continental Cool Springs East, LLC

Continental/North Shore I, L.P.

Continental/North Shore II, L.P.

Corviant Corporation

Crestbrook Insurance Company

Depositors Insurance Company

DVM Insurance Agency, Inc.

East of Madison, LLC

EIRN Investments, LLC

F & B, Inc.

Farmland Mutual Insurance Company

FutureHealth Corporation

FutureHealth Holding Company

 

 

1

Nationwide Mutual Insurance Company, Nationwide Realty Investors, Ltd. (“NRI”)
and potentially other Borrowers and Subsidiaries have, directly or indirectly, a
majority interest in a number of entities that are not listed herein (“Excluded
Entities”) because they are investment vehicles rather than operating companies.
Each Excluded Entity might be considered a “Subsidiary” as defined under the
Agreement. The Excluded Entities are formed in the ordinary course of business
as permissible investments under applicable law, including, with respect to NRI,
for ownership of, investment in, or development of real estate. A complete list
of the NRI Subsidiaries and other Excluded Entities are available upon request.



--------------------------------------------------------------------------------

FutureHealth Technologies Corporation

Gates, McDonald & Company

Gates, McDonald & Company of New York, Inc.

GatesMcDonald DTAO, LLC

GatesMcDonald DTC, LLC

GatesMcDonald DTNHP, LLC

GatesMcDonald Health Plus Inc.

GVH Participacoes e Empreendimentos Ltda.

Insurance Intermediaries, Inc.

Intervent USA, Inc.

Life REO Holdings, LLC

Lone Star General Agency, Inc.

Morley & Associates, Inc.

Mullin TBG Insurance Agency Services, LLC

National Casualty Company

National Casualty Company of America, Ltd.

Nationwide Advantage Mortgage Company

Nationwide Affinity Insurance Company of America

Nationwide Agribusiness Insurance Company

Nationwide Arena, LLC

Nationwide Asset Management Holdings

Nationwide Asset Management, LLC

Nationwide Assurance Company

Nationwide Bank

Nationwide Better Health, Inc.

Nationwide Cash Management Company

Nationwide Community Development Corporation, LLC

Nationwide Corporation

Nationwide Document Solutions, Inc.

Nationwide Emerging Managers, LLC

Nationwide Exclusive Agent Risk Purchasing Group, LLC

Nationwide Financial Assignment Company

Nationwide Financial Institution Distributors Agency, Inc.

Nationwide Financial Services Capital Trust

Nationwide Financial Services, Inc.

Nationwide Financial Sp.Zo.o

Nationwide Financial Structured Products, LLC

Nationwide Foundation

Nationwide Fund Advisors

Nationwide Fund Distributors LLC

Nationwide Fund Management LLC

Nationwide General Insurance Company

Nationwide Global Finance, LLC

Nationwide Global Funds

Nationwide Global Holdings, Inc.

Nationwide Global Ventures, Inc.



--------------------------------------------------------------------------------

Nationwide Indemnity Company

Nationwide Insurance Company of America

Nationwide Insurance Company of Florida

Nationwide International Underwriters

Nationwide Investment Advisors, LLC

Nationwide Investment Services Corporation

Nationwide Life and Annuity Company of America

Nationwide Life and Annuity Insurance Company

Nationwide Life Insurance Company

Nationwide Life Insurance Company of America

Nationwide Life Insurance Company of Delaware

Nationwide Life Tax Credit Partners 2007-A, LLC

Nationwide Lloyds

Nationwide Management Systems, Inc.

Nationwide Mutual Capital I, LLC

Nationwide Mutual Capital, LLC

Nationwide Mutual Fire Insurance Company

Nationwide Mutual Funds

Nationwide Mutual Insurance Company

Nationwide Private Equity Fund, LLC

Nationwide Property and Casualty Insurance Company

Nationwide Property Protection Services, LLC

Nationwide Provident Holding Company

Nationwide Realty Investors, Ltd.

Nationwide Retirement Solutions Insurance Agency, Inc.

Nationwide Retirement Solutions, Inc.

Nationwide Retirement Solutions, Inc. of Arizona

Nationwide Retirement Solutions, Inc. of Ohio

Nationwide Retirement Solutions, Inc. of Texas

Nationwide SA Capital Trust

Nationwide Sales Solutions, Inc.

Nationwide Securities, Inc.

Nationwide Separate Accounts LLC

Nationwide Services Company, LLC

Nationwide Services For You, LLC

Nationwide Services Sp.Zo.o.

Nationwide Variable Insurance Trust

Newhouse Capital Partners, LLC

Newhouse MD LLC

Newhouse Special Situations Fund I, LLC

NF Reinsurance Ltd.

NFS Distributors, Inc.

NGH UK, Ltd

Northbank Condominium Home Owners Association

NorthPointe Capital LLC

NRI Equity Land Investments



--------------------------------------------------------------------------------

NRI Equity Tampa, LLC

NRI-CKT Pinellas, LLC

NWD Asset Management Holdings, Inc.

NWD Investment Management, Inc.

NWD Investments, LLC

NWD Management & Research Trust

NWD MGT, LLC

OCH Company, LLC

Old Track Street Owners Association

Olentangy Reinsurance Company

Pension Associates, Inc.

Polaris A, Ltd.

Premier Agency, Inc.

Provestco, Inc.

RCMD Financial Services, Inc.

RC-NRI, LLLP

Registered Investment Advisors Services, Inc.

Retention Alternatives Ltd.

Riverview Alternative Investment Advisors, LLC

Riverview International Group, Inc.

RNN GP, LLC

RNN, LLLP

RP&C International (Securities), Inc.

RP&C International Ltd.

RP&C International, Inc.

Scottsdale Indemnity Company

Scottsdale Insurance Company

Scottsdale Surplus Lines Insurance Company

TBG Advisory Services Corporation

TBG Aviation, LLC

TBG Danco Insurance Services Corporation

TBG Financial & Insurance Services Corp.

TBG Financial and Insurance Services Corporation of Hawaii

TBG Insurance Services Corporation

The Healthcare Fund LDC

The Waterfront Partners, LLC

THI Holdings (Delaware), Inc.

Titan Auto Insurance of New Mexico, Inc.

Titan Indemnity Company

Titan Insurance Company

Titan Insurance Services, Inc.

V.P.I. Services, Inc.

Veterinary Pet Insurance Company

Victoria Automobile Insurance Company

Victoria Financial Corporation

Victoria Fire & Casualty Company



--------------------------------------------------------------------------------

Victoria Insurance Agency, Inc.

Victoria National Insurance Company

Victoria Select Insurance Company

Victoria Specialty Insurance Company

Vida Seguradora SA

Washington Square Administrative Services, Inc.

Waterfront Market East, LLC

Western Heritage Insurance Company

Whitehall Holdings, Inc.

WI of Florida, Inc.



--------------------------------------------------------------------------------

SCHEDULE 6.12

LIENS

 

Type of Facility

 

Lender

  Commitment
Amount  

Secured

 

Collateral

Warehouse Credit Facility   National City Bank as Syndication Agent   $
 150,000,000   Yes   Mortgage Loans and servicing rights Securities sale and
repurchase agreement   National City Bank   $ 70,000,000   Yes   Mortgage Loans
and Mortgage securities 7.96% senior secured notes   Mutual of Omaha Insurance
Co.   $ 10,000,000   Yes   Mortgage servicing rights Repurchase Agreement   FHLB
  $ 157,400,000   Yes   Invested assets Repurchase Agreement   Citibank   $
32,100,000   Yes   Invested assets Repurchase Agreement   JPM Chase   $
24,200,000   Yes   Invested assets Repurchase Agreements   State of Ohio   $
5,400,000   Yes   Invested assets Repurchase Agreements   Corp One   $ 6,000,000
  Yes   Invested assets             Total     $ 455,100,000                

 



--------------------------------------------------------------------------------

EXHIBIT A-1

RATABLE NOTE

(Section 2.11)

[Date]

                    , a                      (the “Borrower”), promises to pay
to the order of                                          (the “Lender”) the
aggregate unpaid principal amount of all Ratable Loans made by the Lender to the
Borrower pursuant to Section 2.2 of the Agreement (as hereinafter defined), in
immediately available funds at the main office of Citicorp USA, Inc., as Agent,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. The Borrower shall pay the principal of
and accrued and unpaid interest on the Ratable Loans in full on the Facility
Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Ratable Loan and the date and amount of each principal
payment hereunder.

This Note is one of the Ratable Notes issued pursuant to, and is entitled to the
benefits of, the Second Amended and Restated Five Year Credit Agreement dated as
of December 31, 2007 (which, as it may be amended or modified and in effect from
time to time, is herein called the “Agreement”), among the Borrower, [Nationwide
Mutual Insurance Company,] [Nationwide Life Insurance Company,] [Nationwide
Financial Services, Inc.,] [the Subsidiary Borrowers party thereto,] the
Fronting Banks party thereto, the Lenders party thereto, including the Lender,
and Citicorp USA, Inc., as Agent, to which Agreement reference is hereby made
for a statement of the terms and conditions governing this Note, including the
terms and conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.

 

 

By:  

 

Print Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF                                 ,

DATED                     ,         

 

Date

 

Principal

Amount of

Loan

 

Maturity

of Interest

Period

 

Principal

Amount

Paid

 

Unpaid

Balance



--------------------------------------------------------------------------------

EXHIBIT A-2

COMPETITIVE BID NOTE

(Section 2.11)

[Date]

                    , a                      (the “Borrower”), promises to pay
to the order of                                          (the “Lender”) the
aggregate unpaid principal amount of all Competitive Bid Loans made by the
Lender to the Borrower pursuant to Section 2.3 of the Agreement (as hereinafter
defined), in immediately available funds at the main office of Citicorp USA,
Inc., as Agent, together with interest on the unpaid principal amount hereof at
the rates and on the dates set forth in the Agreement. The Borrower shall pay
the principal of and accrued and unpaid interest on the Competitive Bid Loans in
full on the Facility Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Competitive Bid Loan and the date and amount of each
principal payment hereunder.

This Note is one of the Competitive Bid Notes issued pursuant to, and is
entitled to the benefits of, the Second Amended and Restated Five Year Credit
Agreement dated as of December 31, 2007 (which, as it may be amended or modified
and in effect from time to time, is herein called the “Agreement”), among the
Borrower, [Nationwide Mutual Insurance Company,] [Nationwide Life Insurance
Company,] [Nationwide Financial Services, Inc.,] [the Subsidiary Borrowers party
thereto,] the Fronting Banks party thereto, the Lenders party thereto, including
the Lender, and Citicorp USA, Inc., as Agent, to which Agreement reference is
hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.

 

 

By:  

 

Print Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF                         ,

DATED             ,         

 

Date

 

Principal

Amount of

Loan

 

Maturity

of Interest

Period

 

Principal

Amount

Paid

 

Unpaid

Balance



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

(Sections 4.2 and 6.1(f))

 

To: The Lenders, Fronting Banks and Swing Line Banks to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Five Year Credit Agreement dated as of December 31, 2007 (as
amended, modified, renewed or extended from time to time, the “Agreement”) among
Nationwide Mutual Insurance Company, Nationwide Life Insurance Company,
Nationwide Financial Services, Inc., the Subsidiary Borrowers party thereto, the
Fronting Banks party thereto, the Lenders party thereto and Citicorp USA, Inc.,
as Agent. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                          of
                                         (the “Borrower”);

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default with respect to the Borrower during or at the end
of the accounting period covered by the attached financial statements or as of
the date of this Certificate, except as set forth below; and

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement for
the quarter ended                         ,             , all of which data and
computations are true, complete and correct.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

                       



--------------------------------------------------------------------------------

       

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of             ,
         .

                                    



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of             ,         with

Provisions of Section 6.15 of

the Agreement

Section 6.15 - Financial Covenants

 

1.   Section 6.15.1 - Statutory Surplus of Nationwide Mutual            (a)    
  Required:    $                             (b)   Actual:    $               
           2.   Section 6.15.2 - Statutory Surplus of Nationwide Life           
(a)   Required:    $                             (b)   Actual:    $            
              3.   Section 6.15.3 - Leverage Ratio of NFS            (a)  
Required:       0.40:1.0      (b)   Actual:              (i)       Indebtedness:
   $                               (ii)   Total Capitalization:               
(A)    Consolidated stockholders’ equity:    $                                
(B)    3(b)(i) plus 3(b)(ii)(A):    $                               (iii)  
Ratio of 3(b)(i) to 3(b)(ii)(B):               :1.0                    



--------------------------------------------------------------------------------

EXHIBIT C

ASSIGNMENT AGREEMENT

(Section 12.3.1)

This Assignment Agreement (this “Assignment Agreement”) between
                                         (the “Assignor”) and
                                         (the assignee”) is dated as of
                    , 20    . The parties hereto agree as follows:

1. PRELIMINARY STATEMENT. The Assignor is a party to a Second Amended and
Restated Five Year Credit Agreement (which, as it may be amended, modified,
renewed or extended from time to time is herein called the “Credit Agreement”)
described in Item 1 of Schedule 1 attached hereto (“Schedule 1”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
attributed to them in the Credit Agreement.

2. ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents, such that after giving effect to such
assignment the Assignee shall have purchased pursuant to this Assignment
Agreement the percentage interest specified in Item 3(a) of Schedule 1 of all
outstanding rights and obligations under the Credit Agreement and the other Loan
Documents relating to the facilities listed in Item 3 of Schedule 1. The
aggregate Commitment (or Loans, if the applicable Commitment has been
terminated) purchased by the Assignee hereunder is set forth in Item 3(b) of
Schedule 1.

3. EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 3(d) of
Schedule 1 or two Business Days (or such shorter period agreed to by the Agent)
after this Assignment Agreement, together with any consents required under the
Credit Agreement, are delivered to the Agent. In no event will the Effective
Date occur if the payments required to be made by the Assignee to the Assignor
on the Effective Date are not made on the proposed Effective Date.

4. PAYMENT OBLIGATIONS. In consideration for the sale and assignment of Loans
hereunder, the Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. On and after the Effective
Date, the Assignee shall be entitled to receive from the Agent all payments of
principal, interest and fees with respect to the interest assigned hereby. The
Assignee will promptly remit to the Assignor any interest on Loans and fees
received from the Agent which relate to the portion of the Commitment or Loans
assigned to the Assignee hereunder for periods prior to the Effective Date and
not previously paid by the Assignee to the Assignor. In the event that either
party hereto receives any payment to which the other party hereto is entitled
under this Assignment Agreement, then the party receiving such amount shall
promptly remit it to the other party hereto.



--------------------------------------------------------------------------------

5. RECORDATION FEE. The Assignor and Assignee each agree to pay one-half of the
recordation fee required to be paid to the Agent in connection with this
Assignment Agreement unless otherwise specified in Item 3(e) of Schedule 1.

6. REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S LIABILITY. The
Assignor represents and warrants that (a) it is the legal and beneficial owner
of the interest being assigned by it hereunder, (b) such interest is free and
clear of any adverse claim created by the Assignor and (c) the execution and
delivery of this Assignment Agreement by the Assignor is duly authorized. It is
understood and agreed that the assignment and assumption hereunder are made
without recourse to the Assignor and that the Assignor makes no other
representation or warranty of any kind to the Assignee. Neither the Assignor nor
any of its officers, directors, employees, agents or attorneys shall be
responsible for (a) the due execution, legality, validity, enforceability,
genuineness, sufficiency or collectability of any Loan Document, including
without limitation, documents granting the Assignor and the other Lenders and
Fronting Banks a security interest in assets of any Borrower or any guarantor,
(b) any representation, warranty or statement made in or in connection with any
of the Loan Documents, (c) the financial condition or creditworthiness of any
Borrower or any guarantor, (d) the performance of or compliance with any of the
terms or provisions of any of the Loan Documents, (e) inspecting any of the
property, books or records of any Borrower, (f) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loans or (g) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.

7. REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE. The Assignee (a) confirms
that it has received a copy of the Credit Agreement, together with copies of the
financial statements requested by the Assignee and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement, (b) agrees that it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender or Fronting Bank and based on such documents and information at it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, (c) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Agent by the terms
thereof, together with such powers as are reasonably incidental thereto,
(d) confirms that the execution and delivery of this Assignment Agreement by the
Assignee is duly authorized, (e) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender, (f) agrees that its payment
instructions and notice instructions are as set forth in the attachment to
Schedule 1, (g) confirms that none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are “plan
assets” as defined under ERISA and that its rights, benefits and interests in
and under the Loan Documents will not be “plan assets” under ERISA, (h) agrees
to indemnify and hold the Assignor harmless against all losses, costs and
expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment Agreement, and (i) if applicable, attaches the forms prescribed by
the Internal Revenue Service of the United



--------------------------------------------------------------------------------

States certifying that the Assignee is entitled to receive payments under the
Loan Documents without deduction or withholding of any United States federal
income taxes.

8. GOVERNING LAW. This Assignment Agreement shall be governed by the internal
law, and not the law of conflicts, of the State of New York.

9. NOTICES. Notices shall be given under this Assignment Agreement in the manner
set forth in the Credit Agreement. For the purpose hereof, the addresses of the
parties hereto (until notice of a change is delivered) shall be the address set
forth in the attachment to Schedule 1.

10. COUNTERPARTS; DELIVERY BY FACSIMILE. This Assignment Agreement may be
executed in counterparts. Transmission by facsimile of an executed counterpart
of this Assignment Agreement shall be deemed to constitute due and sufficient
delivery of such counterpart and such facsimile shall be deemed to be an
original counterpart of this Assignment Agreement.

IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
executed this Assignment Agreement by executing Schedule 1 hereto as of the date
first above written.



--------------------------------------------------------------------------------

SCHEDULE 1

to Assignment Agreement

1. Description and Date of Credit Agreement: Second Amended and Restated Five
Year Credit Agreement, dated as of December 31, 2007, among Nationwide Mutual
Insurance Company, Nationwide Life Insurance Company, Nationwide Financial
Services, Inc., the Subsidiary Borrowers party thereto, the Fronting Banks party
thereto, the Lenders party thereto (the “Lenders”) and Citicorp USA, Inc., as
Agent.

2. Date of Assignment Agreement:             , 20     .

3. Amounts (As of Date of Item 2 above):

(a) Assignee’s percentage of Obligations purchased under this Agreement:
            %*

(b) Amount of outstanding Loans purchased under this Agreement:

(i) Base Rate Loans: $                    

(ii) Competitive Bid Loans: $                    

(c) Assignee’s Commitment (or Loans with respect to terminated Commitments)
purchased hereunder: $                    .

(d) Proposed Effective Date:                     ,         

(e) Non-standard Recordation Fee Arrangement: [N/A] [Assignor/Assignee to pay
100% of fee] [fee waived by Agent].**

Accepted and Agreed:

 

[NAME OF ASSIGNOR]     [NAME OF ASSIGNEE] By:  

 

    By:  

 

Title:  

 

    Title:  

 



--------------------------------------------------------------------------------

ACCEPTED AND CONSENTED TO*** BY

NATIONWIDE  MUTUAL INSURANCE

COMPANY

   

ACCEPTED AND CONSENTED TO***

BY NATIONWIDE LIFE INSURANCE

COMPANY

By:  

 

    By:  

 

Title:  

 

    Title:  

 

ACCEPTED AND CONSENTED TO*** BY

NATIONWIDE FINANCIAL SERVICES, INC.

   

ACCEPTED AND CONSENTED TO BY

CITICORP USA, INC.

By:  

 

    By:  

 

Title:  

 

    Title:  

 

ACCEPTED AND CONSENTED TO BY

[NAME OF FRONTING BANK]

   

ACCEPTED AND CONSENTED TO BY

[NAME OF SWING LINE LENDER]

By:  

 

    By:  

 

Title:  

 

    Title:  

 

 

 

* Percentage taken to 10 decimal places

 

** If fee is split 50-50, pick N/A as option

 

*** Delete if not required by Credit Agreement



--------------------------------------------------------------------------------

Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

ADMINISTRATIVE INFORMATION SHEET

Attach Assignor’s Administrative Information Sheet, which must

include notice addresses for the Assignor and the Assignee

(Sample form shown below)

ASSIGNOR INFORMATION

Contact:

 

Name:

 

 

      Telephone No.:   

 

Fax No.:

 

 

      Telex No.:   

 

        Answerback:   

 

Payment Information:

 

Name & ABA # of Destination Bank:

 

                                                                               
                                        
                                               

 

                                                                               
                                        
                                                                       

 

Account Name & Number for Wire Transfer:

 

                                                                               
                                                                           

 

                                                                               
                                        
                                                           

 

Other Instructions:

 

                                                                               
                                        
                                                                                

 

                                                                               
                                        
                                        
                                                                                

 

Address for Notices for Assignor:

 

 

 

 

 

 

ASSIGNEE INFORMATION

Credit Contact:

 

Name:

 

 

     Telephone No.:   

 

Fax No.:  

 

     Telex No.:   

 

       Answerback:   

 

Key Operations Contacts:

 

Booking Installation:   

 

      Booking Installation:   

 

Name:   

 

      Name:   

 

Telephone No.:   

 

      Telephone No.:   

 

Fax No.:   

 

      Fax No.:   

 

Telex No.:   

 

      Telex No.:   

 

Answerback:   

 

      Answerback:   

 



--------------------------------------------------------------------------------

Payment Information:

 

Name & ABA # of Destination Bank:

                                        
                                        
                                                                       

                                                                                
                                        
                                                          

Account Name & Number for Wire Transfer:

 

                                                                               
                                                               

 

                                                                               
                                                               

Other Instructions:                                  
                                        
                                        
                                                      

 

Address for Notices for Assignee:

 

 

 

 

 

 



--------------------------------------------------------------------------------

CUSA INFORMATION

Assignee will be called promptly upon receipt of the signed agreement.

 

Initial Funding Contact:

    Subsequent Operations Contact:

Name:

 

 

    Name:  

 

Telephone No.:

 

(212)

    Telephone No.:  

(212)

Fax No.:  

(212)

    Fax No.:   

(212)

Initial Funding Standards:

Libor - Fund 2 days after rates are set.

 

CUSA Wire Instructions:

   Citicorp USA, Inc., ABA #                        Incoming Account #
                       Ref:                                        

Address for Notices for CUSA:

                                             
                                                                               
      Fax No.:                         



--------------------------------------------------------------------------------

EXHIBIT D

COMPETITIVE BID QUOTE

(Section 2.3.4)

                    ,       

 

To: Citicorp USA, Inc.

  as Agent

 

Re: Competitive Bid Quote to                                                (the
“Borrower”)

In response to your invitation on behalf of the Borrower dated                 ,
        , we hereby make the following Competitive Bid Quote pursuant to
Section 2.3.4 of the Agreement hereinafter referred to and on the following
terms:

 

1. Quoting Lender:                             

 

2. Person to contact at Quoting Lender:                             

 

3.

Borrowing Date:                             1

 

4.

We hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:

 

Principal

Amount 2

 

Interest

Period 3

 

[Competitive

Bid Margin 4 ]

 

[Absolute

Rate 5 ]

 

Minimum/Maximum

Amount6

$                    

                                                                      
$                    

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Second Amended and
Restated Five Year Credit Agreement dated as of December 31, 2007 (as amended,
supplemented or otherwise modified from time to

 

 

1

As set forth in the Invitation for Competitive Bid Quotes.

 

2

Principal amount bid for each Interest Period may not exceed the principal
amount requested. Bids must be made for at least $25,000,000 and an integral
multiple of $1,000,000.

 

3

One, two, three or six months or at least 1 and up to 180 days, as specified in
the related Invitation For Competitive Bid Quotes.

 

4

Competitive Bid Margin over or under the Eurodollar Base Rate determined for the
applicable Interest Period. Specify percentage (rounded to the nearest 1/100 of
1%) and specify whether “PLUS” or “MINUS”.

 

5

Specify rate of interest per annum (rounded to the nearest 1/100 of 1%).

 

6

Specify minimum or maximum amount, if any, which the Borrower may accept (see
Sections 2.3.4(b)(iv) and (vi)).



--------------------------------------------------------------------------------

time through the date hereof, the “Agreement”) among the Borrower, [Nationwide
Mutual Insurance Company,] [Nationwide Life Insurance Company,] [Nationwide
Financial Services, Inc.,] [the Subsidiary Borrowers party thereto], the Lenders
and Fronting Banks from time to time party thereto and Citicorp USA, Inc., as
Agent, irrevocably obligates us to make the Competitive Bid Loan(s) for which
any offer(s) are accepted, in whole or in part. Capitalized terms used herein
and not otherwise defined herein shall have their meanings as defined in the
Agreement.

 

Very truly yours, [NAME OF LENDER] By:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT E

COMPETITIVE BID QUOTE REQUEST

(Section 2.3.2)

                ,         

 

To: Citicorp USA, Inc.,

  as agent (the “Agent”)

From:                             (the “Borrower”)

 

Re:

Second Amended and Restated Five Year Credit Agreement dated as of December 31,
2007 (as amended, supplemented or otherwise modified from time to time through
the date hereof, the “Agreement”) among the Borrower, [Nationwide Mutual
Insurance Company,] [Nationwide Life Insurance Company,] [Nationwide Financial
Services, Inc.,] [the Subsidiary Borrowers party thereto,] the Lenders and
Fronting Banks from time to time party thereto and Citicorp USA, Inc., as Agent.

1. Capitalized terms used herein have the meanings assigned to them in the
Agreement.

2. We hereby give notice pursuant to Section 2.3.2 of the Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Advance(s):

Borrowing Date:                     ,       

 

Principal Amount1

   Interest Period2

$                    

                       

3. Such Competitive Bid Quotes should offer [a Competitive Bid Margin] [an
Absolute Rate].

4. Upon acceptance by the undersigned of any or all of the Competitive Bid
Advances offered by Lenders in response to this request, the undersigned shall
be deemed to affirm as of the Borrowing Date thereof the representations and
warranties made by the Borrower in Article V of the Agreement [(other than
Sections 5.5 and 5.7 thereof) 3].

 

 

1

Amount must be at least $25,000,000 and an integral multiple of $1,000,000.

 

2

One, two, three or six months (Eurodollar Auction) or at least 1 and up to 180
days (Absolute Rate Auction), subject to the provisions of the definitions of
Eurodollar Interest Period and Absolute Rate Interest Period.

 

3

Delete for initial Extension of Credit.



--------------------------------------------------------------------------------

[NAME OF BORROWER]

By:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT F

INVITATION FOR COMPETITIVE BID QUOTES

(Section 2.3.3)

                ,         

 

To:

Each of the Lenders party to the Agreement

referred to below

 

Re:

Invitation for Competitive Bid Quotes to

                        (the “Borrower”)

Pursuant to Section 2.3.3 of the Second Amended and Restated Five Year Credit
Agreement dated as of December 31, 2007 (as amended, supplemented or otherwise
modified from time to time through the date hereof, the “Agreement”) among the
Borrower, [Nationwide Mutual Insurance Company,] [Nationwide Life Insurance
Company,] [Nationwide Financial Services, Inc.,] [the Subsidiary Borrowers party
thereto,] the Lenders and Fronting Banks from time to time party thereto and
Citicorp USA, Inc., as Agent, we are pleased on behalf of the Borrower to invite
you to submit Competitive Bid Quotes to the Borrower for the following proposed
Competitive Bid Advance(s):

Borrowing Date:                     ,       

 

Principal Amount

   Interest Period

$                    

                               

Such Competitive Bid Quotes should offer [a Competitive Bid Margin] [an Absolute
Rate]. Your Competitive Bid Quote must comply with Section 2.3.4 of the
Agreement and the foregoing. Capitalized terms used herein have the meanings
assigned to them in the Agreement.

Please respond to this invitation by no later than 10:00 a.m. (New York time) on
                ,       .

 

CITICORP USA, INC.,

as Agent

By:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF NOTICE OF SWING LINE BORROWING

(Section 2.17(b))

Citicorp USA, Inc.,

as agent (the “Agent”)

[                                               ]

[                                               ]

Attention: [                            ]

                 , 200    

Ladies and Gentlemen:

The undersigned,                     , (the “Borrower”), refers to that certain
Second Amended and Restated Credit Agreement, dated as of December 31, 2007 (the
“Credit Agreement”), among the Borrower, [Nationwide Mutual Insurance Company,]
[Nationwide Life Insurance Company,] [Nationwide Financial Services, Inc.,] [the
Subsidiary Borrowers party thereto], the Lenders and Fronting Banks party
thereto and Citicorp USA, Inc., as Agent, and hereby gives you notice,
irrevocably, pursuant to Section 2.17(b) of the Credit Agreement that the
undersigned hereby requests a Swing Line Borrowing under the Credit Agreement,
and in that connection sets forth below the information relating to such Swing
Line Borrowing (the “Proposed Borrowing”) as required by Section 2.17(b) of the
Credit Agreement:

 

  (i)

The Business Day of the Proposed Borrowing is                         ,       .

 

  (ii)

The aggregate amount of the Proposed Borrowing is $                    .

 

  (iii)

The Borrower requesting the Proposed Borrowing is                     .

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties of such Borrower contained in Article V
[(other than Sections 5.5 and 5.7 thereof)]* of the Credit Agreement are

 

 

* Delete for initial Extension of Credit.



--------------------------------------------------------------------------------

correct, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default with respect to such Borrower (and if another Borrower has executed and
delivered a Guaranty with respect to the obligations of such Borrower
thereunder, with respect to the Borrower issuing the applicable Guaranty) or
would constitute an Default with respect to such Borrower (and if another
Borrower has executed and delivered a Guaranty with respect to the obligations
of such Borrower thereunder, with respect to the Borrower issuing the applicable
Guaranty) but for the requirement that notice be given or time elapse or both;
and

(C) immediately following such Proposed Borrowing, (1) the aggregate amount of
Outstanding Credits shall not exceed the aggregate amount of the Commitments
then in effect, (2) the Outstanding Credits of any Lender shall not exceed the
amount of such Lender’s Commitment and (3) the aggregate principal amount of the
Swing Line Advances outstanding shall not exceed the Swing Line Sublimit.

 

Very truly yours,

[NAME OF BORROWER]

By: 

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF LETTER OF CREDIT REQUEST

(Section 2.18(c))

                 , 200    

Citicorp USA, Inc.,

as agent (the “Agent”)

[                                               ]

[                                               ]

Attention: [                            ]

[                                    , as Fronting Bank

[ADDRESS]]

Ladies and Gentlemen:

The undersigned,                     , (the “Borrower”), refers to that certain
Second Amended and Restated Credit Agreement, dated as of December 31, 2007 (the
“Credit Agreement”), among the Borrower, [Nationwide Mutual Insurance Company,]
[Nationwide Life Insurance Company,] [Nationwide Financial Services, Inc.,] [the
Subsidiary Borrowers party thereto,] the Lenders and Fronting Banks party
thereto and Citicorp USA, Inc., as Agent. Capitalized terms used herein, and not
otherwise defined herein, shall have their respective defined meanings as set
forth in the Credit Agreement.

Pursuant to Section 2.18(c) of the Credit Agreement, the Borrower irrevocably
requests that the Fronting Bank to which this Letter of Credit Request is
addressed issue a Letter of Credit on the following terms:

 

  1. Date of Issuance:

 

  2. Expiration Date:

 

  3. Stated Amount:

 

  4. Beneficiary:

 

  5. Account Party:



--------------------------------------------------------------------------------

and the terms set forth in the attached application for said Letter of Credit.

The Borrower hereby further certifies that (i) as of the date hereof, (ii) as of
the Date of Issuance and (iii) after the issuance of the Letter of Credit
requested hereby:

(A) the representations and warranties of such Borrower contained in Article V
[(other than Sections 5.5 and 5.7 thereof)]* of the Credit Agreement are true
and correct on and as of the date hereof, before and after giving effect to the
issuance of such Letter of Credit and to the application of the proceeds
therefrom, as though made on and as of such dates;

(B) no event has occurred and is continuing, or would result from the issuance
of the Letter of Credit requested hereby or from the application of the proceeds
therefrom, that constitutes a Default with respect to such Borrower (and if
another Borrower has executed and delivered a Guaranty with respect to the
obligations of such Borrower thereunder, with respect to the Borrower issuing
the applicable Guaranty) or would constitute a Default with respect to such
Borrower (and if another Borrower has executed and delivered a Guaranty with
respect to the obligations of such Borrower thereunder, with respect to the
Borrower issuing the applicable Guaranty) but for the requirement that notice be
given or time elapse or both; and

(C) immediately following the issuance of such Letter of Credit, (1) the
aggregate amount of Outstanding Credits shall not exceed the aggregate amount of
the Commitments then in effect, (2) the Outstanding Credits of any Lender shall
not exceed the amount of such Lender’s Commitment and (3) the Stated Amount
thereof, when aggregated with (x) the Stated Amount of each other Letter of
Credit that is outstanding or with respect to which a Letter of Credit Request
has been received and (y) the outstanding Reimbursement Obligations, shall not
exceed the L/C Commitment Amount.

If notice of the request for the above referenced Letter of Credit has been
given by the Borrower previously by telephone, then this notice shall be
considered a written confirmation of such telephone notice as required by
Section 2.18(c) of the Credit Agreement.

 

[NAME OF BORROWER]

By:

 

 

Title:

 

 

 

 

* Delete for initial Extension of Credit.



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF DESIGNATION LETTER

(Section 2.19(a))

                        ,             

Citicorp USA, Inc.,

as agent (the “Agent”)

[                                                     ]

[                                                     ]

Attention: [                                ]

Ladies and Gentlemen:

We refer to the Credit Agreement (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Second Amended and
Restated Five Year Credit Agreement”) dated as of December 31, 2007 among the
undersigned (the “Borrower”) [Nationwide Mutual Insurance Company,] [Nationwide
Life Insurance Company,] [Nationwide Financial Services, Inc.,] the Subsidiary
Borrowers party thereto, the Lenders and Fronting Banks party thereto and
Citicorp USA, Inc., as Agent. Unless otherwise defined herein, capitalized terms
used in this Designation Letter have the meanings ascribed thereto in the Credit
Agreement.

The Borrower hereby designates [                    ] (the “Designated
Subsidiary”), a Wholly-Owned Subsidiary of the Borrower and a [corporation duly
incorporated under the laws of [                ]], as a “Subsidiary Borrower”
in accordance with Section 2.19(a) of the Credit Agreement until such
designation is terminated in accordance with Section 2.19(b) of the Credit
Agreement.

The Designated Subsidiary hereby accepts the above designation and hereby
expressly and unconditionally accepts the obligations of a Subsidiary Borrower
under the Credit Agreement and agrees and confirms that, upon your execution and
return to the Borrower of the enclosed copy of this letter, and subject to the
satisfaction of each of the other terms and conditions set forth in
Section 2.19(a) of the Credit Agreement, the Designated Subsidiary shall be a
Subsidiary Borrower for purposes of the Credit Agreement and agrees to be bound
by and perform and comply with the terms and provisions of the Credit Agreement
applicable to it as if it had originally executed the Credit Agreement as a
Subsidiary Borrower. The Designated Subsidiary hereby authorizes and empowers
the Borrower to act as its representative and attorney-in-fact for the purposes
of signing documents and giving and receiving notices (including borrowing
requests and interest elections under the Credit Agreement) and other
communications in connection with the Credit Agreement and the transactions
contemplated thereby and for the purposes of modifying or amending any provision
of the Credit Agreement and further agrees that the Agent and each Lender and
Fronting Bank may conclusively rely on the foregoing authorization.



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants to the Agent, and to each of the
Lenders and the Fronting Banks that, before and after giving effect to this
Designation Letter, (i) the representations and warranties set forth in Article
V of the Credit Agreement [(other than Sections 5.5 and 5.7 thereof)]* are true
and correct on the date hereof as if made on and as of the date hereof, and
(ii) no Default has occurred and is continuing. The Designated Subsidiary
represents and warrants that, in so far as they relate to such Designated
Subsidiary, each of the representations and warranties set forth in Article V of
the Credit Agreement [(other than Sections 5.5 and 5.7 thereof)]* is true and
correct on the date hereof as if made on and as of the date hereof. This
Designation Letter shall be governed by, and construed in accordance with, the
internal laws (without regard to the conflict of laws provisions) of the State
of New York. Without limiting any other provisions hereof, the Designated
Subsidiary hereby submits to jurisdiction and makes the waivers and otherwise in
all aspects agrees to the terms set forth in Article XIV of the Credit Agreement
as if fully set forth herein.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS DESIGNATION LETTER, THE CREDIT
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS DESIGNATION LETTER BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Very truly yours, [NAME OF BORROWER] By:  

 

Name:  

 

Title:  

 

[NAME OF DESIGNATED SUBSIDIARY] By:  

 

Name:  

 

Title:  

 

 

*

Delete for initial Extension of Credit.



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF TERMINATION LETTER

(Section 2.19(b))

Citicorp USA, Inc.,

as agent (the “Agent”)

[                                                     ]

[                                                     ]

Attention: [                                ]

Ladies and Gentlemen:

We refer to the Credit Agreement (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Second Amended and
Restated Five Year Credit Agreement”) dated as of December 31, 2007 among the
undersigned (the “Borrower”) [Nationwide Mutual Insurance Company,] [Nationwide
Life Insurance Company,] [Nationwide Financial Services, Inc.,] the Subsidiary
Borrowers party thereto, the Lenders and Fronting Banks party thereto and
Citicorp USA, Inc., as Agent. Unless otherwise defined herein, capitalized terms
used in this Termination Letter have the meanings ascribed thereto in the Credit
Agreement.

The Borrower hereby terminates the status as a Subsidiary Borrower of
                    , a corporation incorporated under the laws of
                     (the “Designated Subsidiary”), in accordance with
Section 2.19(b) of the Credit Agreement, effective as of the date of receipt of
this notice by the Agent. The undersigned hereby represent and warrant that all
Loans made to the Designated Subsidiary and all related interest have been paid
in full on or prior to the date hereof. Notwithstanding the foregoing, this
Termination Letter shall not terminate (a) any Obligation of such Designated
Subsidiary that remains unpaid on the date hereof (including, without
limitation, any Obligation arising hereafter in respect of the Designated
Subsidiary under Article III of the Credit Agreement) or (b) the obligations of
the Borrower under the Guaranty with respect to any such unpaid Obligations.

 

Very truly yours, [NAME OF BORROWER] By:  

 

Name:   Title:   [SUBSIDIARY BORROWER]



--------------------------------------------------------------------------------

By:

 

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF GUARANTY

(Section 2.19(a))

GUARANTY, dated as of             , 200    , made by the undersigned (the
“Guarantor”), in favor of the Lenders (as defined in the Credit Agreement
referred to below), Citibank USA, Inc. (“Citibank”), as Agent for the Lenders
(the “Agent”), the fronting banks party to the Credit Agreement referred to
below from time to time (the “Fronting Banks”) and the swing line lenders party
to the Credit Agreement referred to below from time to time (the “Swing Line
Lenders”, and together with the Lenders, the Agent and the Fronting Banks, the
“Beneficiaries”).

PRELIMINARY STATEMENT

The Guarantor, [Nationwide Mutual Insurance Company], [Nationwide Life Insurance
Company] and [Nationwide Financial Services, Inc.] (together, the “Borrowers”),
are parties to a Second Amended and Restated Five Year Credit Agreement, dated
as of December 31, 2007 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the capitalized
terms defined therein and not otherwise defined herein being used herein as
therein defined), with the Beneficiaries. The Guarantor may receive, directly or
indirectly, a portion of the proceeds of the Extensions of Credit under the
Credit Agreement and will derive substantial direct and indirect benefits from
the transactions contemplated by the Credit Agreement. It is a condition
precedent to the Guarantor’s designation of                      (the
“Guaranteed Borrower”) as a “Subsidiary Borrower” under the Credit Agreement
that the Guarantor deliver this Guaranty. The Guarantor desires to deliver this
Guaranty in fulfillment of such condition.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Beneficiaries to make Advances to, to issue Letters of Credit for the account of
the Guaranteed Borrower and to otherwise satisfy their obligations under the
Credit Agreement, the Guarantor hereby agrees as follows:

SECTION 1. Guaranty; Limitation of Liability.

The Guarantor hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all payment,
performance and other obligations of the Guaranteed Borrower now or hereafter
existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, reimbursement
obligations, premiums, fees, indemnities, contract causes of action, costs,
expenses or otherwise, including, without limitation, (i) the obligation of the
Guaranteed Borrower to pay principal, interest, Letter of Credit fees, charges,
expenses, fees, attorneys’ fees and disbursements, indemnities and other amounts
payable by the Guaranteed Borrower under any Loan Document, (ii) the obligation
of the Guaranteed Borrower to reimburse any amount in respect of any drawing
under any Letter of Credit issued for the account of the Guaranteed Borrower and
(iii) any liability of the Guaranteed



--------------------------------------------------------------------------------

Borrower on any claim, whether or not the right of any creditor to payment in
respect of such claim is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, disputed, undisputed, legal, equitable, secured or
unsecured, and whether or not such claim is discharged, stayed or otherwise
affected by any proceeding (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable expenses (including,
without limitation, fees and expenses of counsel) incurred by any Beneficiary in
enforcing any rights under this Guaranty or any other Loan Document.

The Guarantor, and by its acceptance of this Guaranty, each Beneficiary hereby
confirms that it is the intention of all such Persons that this Guaranty and the
Guaranteed Obligations of the Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law (as hereinafter defined),
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to this
Guaranty and the Guaranteed Obligations. To effectuate the foregoing intention,
the Beneficiaries and the Guarantor hereby irrevocably agree that the Guaranteed
Obligations at any time shall be limited to the maximum amount as will result in
the Guaranteed Obligations not constituting a fraudulent transfer or conveyance.
For purposes hereof, “Bankruptcy Law” means any proceeding of the type referred
to in Section 7.6 or 7.7 of the Credit Agreement or Title 11, U.S. Code, or any
similar foreign, federal or state law for the relief of debtors.

SECTION 2. Guaranty Absolute.

The Guarantor guarantees that the Guaranteed Obligations will be paid strictly
in accordance with the terms of the Loan Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Beneficiary with respect thereto. The
obligations of the Guarantor under or in respect of this Guaranty are
independent of the Guaranteed Obligations or any other obligations the
Guaranteed Borrower under or in respect of the Loan Documents, and a separate
action or actions may be brought and prosecuted against the Guarantor to enforce
this Guaranty, irrespective of whether any action is brought against the
Guaranteed Borrower or whether the Guaranteed Borrower is joined in any such
action or actions. The liability of the Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and the Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
other Borrower under or in respect of the Loan Documents, or any other amendment
or waiver of or any consent to departure from any Loan Document, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to the Guaranteed Borrower or any other
Borrower or any of its Subsidiaries or otherwise;



--------------------------------------------------------------------------------

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of any collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other assets
of the Guaranteed Borrower or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of the Guaranteed Borrower or any other Borrower or any of its
Subsidiaries;

(f) any failure of any Beneficiary to disclose to the Guarantor any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Guaranteed Borrower now or hereafter
known to such Beneficiary (the Guarantor waiving any duty on the part of
Beneficiaries to disclose such information);

(g) the failure of any other Person to execute or deliver this Guaranty or any
other guaranty or agreement or the release or reduction of liability of the
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Beneficiary that might otherwise constitute a defense available to, or a
discharge of, the Guarantor or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Beneficiary or any other Person upon the
insolvency, bankruptcy or reorganization of the Guarantor, the Guaranteed
Borrower or otherwise, all as though such payment had not been made.

SECTION 3. Waivers and Acknowledgments.

(a) The Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that any Beneficiary protect, secure, perfect or insure any Lien or
any property subject thereto or exhaust any right or take any action against the
Guaranteed Borrower or any other Person or any collateral.



--------------------------------------------------------------------------------

(b) The Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) The Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Beneficiary that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of the Guarantor or other rights of the Guarantor to
proceed against the Guaranteed Borrower, any other guarantor or any other Person
or any collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Guaranteed Obligations.

(d) The Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Beneficiary to disclose to the Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Guaranteed Borrower or any other
Borrower or any of its Subsidiaries now or hereafter known by such Beneficiary.

(e) The Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

SECTION 4. Subrogation.

The Guarantor hereby unconditionally and irrevocably agrees not to exercise any
rights that it may now have or hereafter acquire against the Guaranteed Borrower
that arise from the existence, payment, performance or enforcement of the
Guaranteed Obligations under or in respect of this Guaranty, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Beneficiary against the Guaranteed Borrower, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Guaranteed Borrower,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Guaranteed Obligations and all other amounts payable under
this Guaranty shall have been paid in full in cash, all Letters of Credit issued
for the account of the Guaranteed Borrower shall have expired or been terminated
and the Commitments relating to the Guaranteed Borrower shall have expired or
been terminated. If any amount shall be paid to the Guarantor in violation of
the immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty, (b) the Facility Termination Date, and (c) the
latest date of expiration or termination of all Letters of Credit issued for the
account of the Guaranteed Borrower, such amount shall be received and held in
trust for the benefit of the Beneficiaries, shall be segregated from other
property and funds of the Guarantor and shall forthwith be paid or delivered to
the Agent in the same form as so received (with any necessary endorsement or
assignment) to be



--------------------------------------------------------------------------------

credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(i) the Guarantor shall make payment to any Beneficiary of all or any part of
the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash,
(iii) the Facility Termination Date shall have occurred and (iv) all Letters of
Credit shall have expired or been terminated, the Beneficiaries will, at the
Guarantor’s request and expense, execute and deliver to the Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by the
Guarantor pursuant to this Guaranty.

SECTION 5. Payments Free and Clear of Taxes, Etc.

(a) Any and all payments made by the Guarantor under or in respect of this
Guaranty or any other Loan Document shall be made, in accordance with
Section 3.5 of the Credit Agreement, free and clear of and without deduction for
any and all present or future taxes. If the Guarantor shall be required by law
to deduct any taxes from or in respect of any sum payable under or in respect of
this Guaranty or any other Loan Document to any Beneficiary, (i) the sum payable
by the Guarantor shall be increased as may be necessary so that after the
Guarantor and the Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 5), such Beneficiary
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Guarantor shall make all such deductions and
(iii) the Guarantor shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

(b) In addition, the Guarantor agrees to pay any present or future Other Taxes
that arise from any payment made by or on behalf of the Guarantor under or in
respect of this Guaranty or any other Loan Document or from the execution,
delivery or registration of, performance under, or otherwise with respect to,
this Guaranty and the other Loan Documents.

(c) The Guarantor agrees to indemnify each Beneficiary for and hold it harmless
against the full amount of taxes and Other Taxes, (including, without
limitation, any taxes or Other Taxes of any kind imposed by any jurisdiction on
amounts payable under this Section 5) imposed on or paid by such Beneficiary and
any liability (including penalties, additions to tax, interest and expenses)
arising therefrom or with respect thereto. This indemnification shall be made
within 30 days from the date such Beneficiary makes written demand therefor.

(d) From time to time thereafter if requested by the Guarantor or the Agent,
each Beneficiary organized under the laws of a jurisdiction outside the United
States shall provide the Agent, each Fronting Bank, each Swing Line Lender and
the Guarantor with the forms prescribed by the Internal Revenue Service of the
United States certifying that such Beneficiary is exempt from United States
withholding taxes with respect to all payments to be made to such Beneficiary
hereunder. If for any reason during the term of



--------------------------------------------------------------------------------

this Guaranty, any Beneficiary becomes unable to submit the forms referred to
above or the information or representations contained therein are no longer
accurate in any material respect, such Beneficiary shall promptly notify the
Agent, each Fronting Bank, each Swing Line Lender and the Guarantor in writing
to that effect. Unless the Guarantor, the Fronting Banks, the Swing Line Lenders
and the Agent have received forms or other documents satisfactory to them
indicating that payments hereunder are not subject to United States withholding
tax, the Guarantor, each Fronting Bank, each Swing Line Lender or the Agent
shall withhold taxes from such payments at the applicable statutory rate in the
case of payments to or for any Beneficiary organized under the laws of a
jurisdiction outside the United States.

(e) Any Beneficiary claiming any additional amounts payable pursuant to this
Section 5 shall use its best efforts (consistent with its internal policy and
legal and regulatory restrictions) to change the jurisdiction of its Lending
Installation if the making of such a change would avoid the need for, or reduce
the amount of, any such additional amounts that may thereafter accrue and would
not, in the reasonable judgment of such Beneficiary, be otherwise
disadvantageous to such Beneficiary.

(f) Without prejudice to the survival of any other agreement of the Guarantor
hereunder, the agreements and obligations of the Guarantor contained in this
Section 5 shall survive the payment in full or termination of the Guaranteed
Obligations.

SECTION 6. Representations and Warranties.

The Guarantor hereby makes each representation and warranty made in the Loan
Documents by the Borrowers with respect to the Guarantor and the Guarantor
hereby further represents and warrants as follows:

(a) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived.

(b) The Guarantor has, independently and without reliance upon any Beneficiary
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Guaranty and each other
Loan Document to which it is or is to be a party, and the Guarantor has
established adequate means of obtaining from the Guaranteed Borrower on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of the Guaranteed
Borrower.

SECTION 7. Covenants.

The Guarantor covenants and agrees that, so long as any part of the Guaranteed
Obligations shall remain unpaid, any Letter of Credit issued for the account of
the Guaranteed Borrower shall be outstanding or any Lender shall have any
Commitment relating to the Guaranteed Borrower, the Guarantor will perform and
observe, and cause each of its Subsidiaries to perform and observe, all of the
terms, covenants and agreements set forth in the Loan



--------------------------------------------------------------------------------

Documents on its or their part to be performed or observed or that the Guarantor
has agreed to cause the Guaranteed Borrower or such Subsidiaries to perform or
observe.

SECTION 8. Amendments.

No amendment or waiver of any provision of this Guaranty and no consent to any
departure by the Guarantor therefrom shall in any event be effective unless the
same shall be in compliance with Article VIII of the Credit Agreement.

SECTION 9. Notices, Etc.

All notices and other communications provided for hereunder shall be in writing
(including telegraphic, telecopy or cable communication) and mailed,
telegraphed, telecopied, cabled or delivered to it, if to the Guarantor,
addressed to it at its addresses specified in Section 13.1 of the Credit
Agreement, if to the Agent, any Lender or any Fronting Bank, at its address
specified in Section 13.1 of the Credit Agreement, or, as to each party, at such
other address as shall be designated by such party in a written notice to each
other party. All such notices and other communications shall, when mailed,
telegraphed, telecopied or cabled, be effective when deposited in the mails,
delivered to the telegraph company, telecopied or delivered to the cable
company, respectively. Delivery by telecopier of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Guaranty or
of any supplemental guaranty to be executed and delivered hereunder shall be
effective as delivery of an original executed counterpart thereof.

SECTION 10. No Waiver, Remedies.

No failure on the part of any Beneficiary to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 11. Right of Set-off.

Upon the occurrence and during the continuance of a Default, each Beneficiary
and each of its Affiliates that is acting as a Fronting Bank under the Credit
Agreement is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, excluding, however, (i) any
payroll accounts maintained by the Guarantor with such Beneficiary if and to the
extent that such Beneficiary shall have expressly waived its set-off rights in
writing in respect of such payroll account and (ii) any accounts maintained by
the Guarantor with such Beneficiary pursuant to statutory or regulatory
requirements, including, without limitation, reserve accounts supporting
insurance claims) at any time held and other indebtedness at any time owing by
such Beneficiary or such Affiliate to or for the credit or the account of the
Guarantor against any and all of the obligations of the Guarantor now or
hereafter existing under this Guaranty, irrespective of whether such Beneficiary
shall have made any demand under this Guaranty or any other Loan Document and
although such obligations may be unmatured. Each Beneficiary agrees promptly to
notify the Guarantor after any such set-off and application; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Beneficiary and its respective
Affiliates under this Section are in addition to other rights and



--------------------------------------------------------------------------------

remedies (including, without limitation, other rights of set-off) that such
Beneficiary and its respective Affiliates may have.

SECTION 12. Indemnification.

(a) Without limitation on any other Guaranteed Obligations of the Guarantor or
remedies of the Beneficiaries under this Guaranty, the Guarantor shall, to the
fullest extent permitted by law, indemnify, defend and save and hold harmless
each Beneficiary and each of its Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of the
Guaranteed Borrower enforceable against the Guaranteed Borrower in accordance
with their terms.

(b) Absent the Indemnified Party’s gross negligence or willful misconduct, the
Guarantor hereby also agrees that none of the Indemnified Parties shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Guarantor or any of its respective Affiliates or any of their respective
officers, directors, employees, agents and advisors. The Guarantor hereby agrees
not to assert any claim against any Indemnified Party on any theory of
liability, for special, indirect, consequential or punitive damages in
connection with, arising out of, or otherwise relating to this Guaranty, any of
the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances constituting Guaranteed Obligations.

(c) Without prejudice to the survival of any of the other agreements of the
Guarantor under this Guaranty or any of the other Loan Documents, the agreements
and obligations of the Guarantor contained in Section 1(a) (with respect to
enforcement expenses), the last sentence of Section 2, Section 5 and this
Section 12 shall survive the payment in full of the Guaranteed Obligations and
all of the other amounts payable under this Guaranty.

SECTION 13. Subordination.

If a Default or Unmatured Default shall have occurred and be continuing, the
Guarantor agrees to subordinate any and all debts, liabilities and other
obligations owed to the Guarantor by the Guaranteed Borrower (the “Subordinated
Obligations”) to the Guaranteed Obligations to the extent and in the manner
hereinafter set forth in this Section 13:

(a) Prohibited Payments, Etc. Except during the continuance of a Default or
Unmatured Default (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to the Guaranteed Borrower), the Guarantor may
receive regularly scheduled payments from the Guaranteed Borrower on account of
the Subordinated Obligations. After the occurrence and during the continuance of
a Default or Unmatured Default (including the commencement and continuation of
any proceeding under any Bankruptcy Law relating to the Guaranteed Borrower),
however, unless the



--------------------------------------------------------------------------------

Agent otherwise agrees, the Guarantor shall not demand, accept or take any
action to collect any payment on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to the Guaranteed Borrower, the Guarantor agrees that
the Beneficiaries shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before the Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of a Default or
Unmatured Default (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to the Guaranteed Borrower), the Guarantor
shall, if the Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Beneficiaries and
deliver such payments to the Agent on account of the Guaranteed Obligations
(including all Post Petition Interest), together with any necessary endorsements
or other instruments of transfer, but without reducing or affecting in any
manner the liability of the Guarantor under the other provisions of this
Guaranty.

(d) Agent Authorization. After the occurrence and during the continuance of a
Default or Unmatured Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other the Guaranteed
Borrower), the Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of the Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require the Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the Agent
for application to the Guaranteed Obligations (including any and all Post
Petition Interest).

SECTION 14. Continuing Guaranty; Assignments under the Credit Agreement.

This Guaranty is a continuing guaranty and shall (a) remain in full force and
effect until the latest of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (ii) the Facility
Termination Date, (iii) the latest date of expiration or termination of all
Letters of Credit issued for the account of the Guaranteed Borrower, (b) be
binding upon the Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Beneficiaries and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, any Beneficiary may assign or otherwise transfer
all or any portion of its rights and obligations under the Credit Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Beneficiary herein or otherwise, in each case as and to
the extent provided in Section 12.3 of the Credit Agreement.



--------------------------------------------------------------------------------

The Guarantor shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Beneficiaries.

SECTION 15. Execution in Counterparts.

This Guaranty and each amendment, waiver and consent with respect hereto may be
executed in any number of counterparts and by different parties thereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Guaranty by telecopier shall be effective as delivery of an original executed
counterpart of this Guaranty.

SECTION 16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

(b) To the fullest extent permitted by law, the Guarantor hereby irrevocably and
unconditionally (i) submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Guaranty or any
of the other Loan Documents to which it is or is to be a party, and (ii) agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, in such Federal court. The Guarantor
agrees, to the fullest extent permitted by law, that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c) The Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Guaranty or any of the other Loan Documents to which it is or is to be a
party in any New York State or federal court. The Guarantor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such suit, action or proceeding in any such court.
The Guarantor also, irrevocably consents, to the fullest extent permitted by
law, to the service of any and all process in any such action or proceeding by
the mailing of certified mail of copies of such process to the Guarantor at its
address specified in Section 9.

(d) THE GUARANTOR AND EACH BENEFICIARY HEREBY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
GUARANTY, ANY OTHER LOAN DOCUMENT, OR ANY OTHER INSTRUMENT OR DOCUMENT DELIVERED
HEREUNDER OR THEREUNDER.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

[NAME OF BORROWER]

By:

 

 

Name:     Title:    